Exhibit 10.9

EXECUTION VERSION

AMENDMENT AGREEMENT dated as of April 12, 2013 (this “Agreement”), to the Credit
Agreement dated as of July 13, 2011 (as amended and restated as of April 13,
2012 and as thereafter amended as of August 15, 2012 and December 27, 2012, the
“Existing Credit Agreement”), among TAYLOR MORRISON COMMUNITIES, INC., a
Delaware corporation (the “U.S. Borrower”), as co-borrower, MONARCH CORPORATION,
an Ontario corporation (the “Canadian Borrower” and, together with the U.S.
Borrower, the “Co-Borrowers”), TMM HOLDINGS LIMITED PARTNERSHIP, a British
Columbia limited partnership (“Holdings”), MONARCH COMMUNITIES INC., a company
continued under the laws of the province of British Columbia (“Canada
Holdings”), MONARCH PARENT INC., a company incorporated under the laws of the
province of British Columbia (“Canada Intermediate Holdings”), TAYLOR MORRISON
HOLDINGS, INC., a Delaware corporation (“U.S. Holdings”), TAYLOR MORRISON
FINANCE, INC., a Delaware corporation (“U.S. FinCo”), the lenders party thereto
and CREDIT SUISSE AG, as administrative agent (in such capacity, the
“Administrative Agent”), as collateral agent for the Lenders (in such capacity,
the “Existing Collateral Agent”), as swing line lender and as issuing bank.

A. Pursuant to the Existing Credit Agreement, the Lenders and Issuing Banks have
extended, and have agreed to extend, credit to the Co-Borrowers.

B. The Co-Borrowers have requested that the total Commitments under the Existing
Credit Agreement (as amended hereby) be increased to $400,000,000.

C. Each Lender is willing to provide the Commitment set forth opposite its name
on Schedule 1 hereto on the terms and subject to the conditions set forth in
this Agreement and the Existing Credit Agreement, as amended hereby, and subject
to the satisfaction of the conditions precedent to effectiveness referred to in
Section 4 hereof.

D. Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and the Subsidiary Guarantors are party to one or more
of the Collateral Documents, pursuant to which Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo and the Subsidiary Guarantors
have provided security for the Obligations of the Co-Borrowers under the
Existing Credit Agreement.

E. Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and the Subsidiary Guarantors have requested that the
Existing Collateral Agent release and terminate all security interests and Liens
that the Loan Parties have granted to the Existing Collateral Agent, for its
benefit and for the benefit of the Secured Parties, pursuant to the Collateral
Documents and, in connection therewith, the Existing Collateral Agent desires to
resign from its capacity as the collateral agent for the Lenders.



--------------------------------------------------------------------------------

F. Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and the Lenders (which includes each Lender under the
Existing Credit Agreement) desire to (i) amend and restate the Existing Credit
Agreement in the form of the Second Amended and Restated Credit Agreement
attached hereto as Exhibit A (the “Restated Credit Agreement”) and (ii) amend
and restate the Guaranty dated as of July 13, 2011, among each of the
signatories thereto in favor of Credit Suisse AG on behalf of the Secured
Parties (the “Existing Guaranty”) in the form of the Amended and Restated
Guaranty attached hereto as Exhibit B (the “Restated Guaranty’), in each case,
subject to the satisfaction of the conditions precedent to effectiveness
referred to in Section 4 hereof.

G. The Lenders under the Existing Credit Agreement are willing to agree to
(i) the release of all of the Collateral, (ii) the amendment and restatement of
the Existing Credit Agreement as provided herein and (iii) the amendment and
restatement of the Existing Guaranty as provided herein, on the terms set forth
herein and in the Restated Credit Agreement and subject to the conditions set
forth herein.

H. For purposes of this Agreement, the following capitalized terms used but not
defined in this Agreement shall have the meanings given them in the Existing
Credit Agreement: Collateral, Collateral Documents and Secured Parties. Unless
the context otherwise requires, all other capitalized terms used but not defined
herein shall have the meanings given them in the Restated Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Additional Commitments. (a) Schedule 1 hereto sets forth the
Commitment of each Lender as of the Restatement Effective Date (as defined
below). The Commitment of each Lender shall be several and not joint.

(b) If, on the Restatement Effective Date, there are any Loans outstanding under
the Existing Credit Agreement, such Loans shall, upon the effectiveness of this
Agreement, be prepaid from the proceeds of new Loans made under the Restated
Credit Agreement, which prepayment shall be accompanied by accrued interest on
the Loans being prepaid and any costs incurred by any Lender in accordance with
Section 2.4 of the Existing Credit Agreement.

(c) Upon the effectiveness of this Agreement on the Restatement Effective Date,
each Lender’s participations in Letters of Credit outstanding under the Existing
Credit Agreement on such date shall automatically and without further action be
deemed to be held by the Lenders under the Restated Credit Agreement in
accordance with their Pro Rata Share.

 

2



--------------------------------------------------------------------------------

SECTION 2. Amendment and Restatement of Existing Credit Agreement; Amendment and
Restatement of the Existing Guaranty. Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Lenders agree
that:

(a) Effective as of the Restatement Effective Date:

(i) the Existing Credit Agreement is hereby amended and restated in its entirety
to be in the form of the Restated Credit Agreement attached hereto as Exhibit A;

(ii) all Exhibits and Schedules to the Existing Credit Agreement are hereby
amended and restated to be in the form of the corresponding Exhibits and
Schedules attached to the Restated Credit Agreement (or, to the extent there is
no corresponding Schedule or Exhibit, shall be deemed to be deleted); and

(iii) the Existing Guaranty is hereby amended and restated in its entirety to be
in the form of the Restated Guaranty attached hereto as Exhibit B.

(b) (i) As used in the Restated Credit Agreement, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and words of similar
import shall, unless the context otherwise requires, mean, from and after the
replacement of the terms of the Existing Credit Agreement by the terms of the
Restated Credit Agreement, the Restated Credit Agreement and (ii) as used in the
Restated Guaranty, the terms “Guaranty”, “this Guaranty”, “herein”,
“hereinafter”, “hereto”, “hereof”, and words of similar import shall, unless the
context otherwise requires, mean, from and after the replacement of the terms of
the Existing Guaranty by the terms of the Restated Guaranty, the Restated
Guaranty.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo and the Co-Borrowers, jointly and
severally, hereby represents and warrants to each of the other parties hereto
that, as of the Restatement Effective Date:

(a) Each Loan Party (i) has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Agreement, and
(ii) has duly executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).

 

3



--------------------------------------------------------------------------------

(b) (i) The representations and warranties set forth in Section 5 of the
Restated Credit Agreement are true and correct in all material respects (unless
qualified as to materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects) on and
as of the Restatement Effective Date to the same extent as though made on and as
of the Restatement Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(unless qualified as to materiality or Material Adverse Effect, in which case
such representations and warranties were true and correct in all respects) on
and as of such earlier date, and (ii) no Default or Event of Default has
occurred and is continuing.

SECTION 4. Effectiveness. This Agreement shall become effective on the date (the
“Restatement Effective Date”) on which:

(a) The Administrative Agent (or its counsel) shall have received from each of
the Loan Parties, each of the Lenders, each of the Issuing Banks and the
Administrative Agent and Existing Collateral Agent either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received from each Loan Party:

(i) Copies of its certificate or articles of incorporation, articles of
organization, certificate of limited partnership, certificate of formation or
equivalent organizational documentation (as applicable) certified by the
applicable Governmental Authority (or, in the case of any Canadian Loan Party,
by an officer or director of such Loan Party or its general partner), together
with a good standing certificate, certificate of status, certificate of
compliance or equivalent certification (in the case of any Canadian Loan Party,
if available in such Canadian Loan Party’s jurisdiction of incorporation,
organization or formation) from the applicable Governmental Authority of its
jurisdiction of incorporation, organization or formation, each dated a recent
date prior to the Restatement Effective Date;

(ii) Copies of its Organizational Documents (other than those covered in clause
(i) above and excluding the limited partnership agreement of Holdings),
certified as of the Restatement Effective Date by its corporate secretary or an
assistant secretary (or, in the case of any Canadian Loan Party, by an officer
or director of such Loan Party or its general partner);

 

4



--------------------------------------------------------------------------------

(iii) Copies of its duly adopted resolutions approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party that are to be delivered on the Restatement
Effective Date, certified as of the Restatement Effective Date by its corporate
secretary or an assistant secretary (or, in the case of any Canadian Loan Party,
by an officer or director of such Loan Party or its general partner) as being in
full force and effect without modification or amendment; and

(iv) An incumbency certificate of its officers (or, in the case of Holdings, of
the directors of its general partner) executing this Agreement and the other
Loan Documents to which it is a party that are to be delivered on the
Restatement Effective Date.

(c) Holdings shall have delivered to the Administrative Agent a solvency
certificate on behalf of Holdings and the Co-Borrowers from the treasurer of
Holdings in customary form and substance reasonably satisfactory to the
Arrangers with respect to Holdings and its Subsidiaries (on a consolidated
basis).

(d) The Co-Borrowers shall have paid to the Administrative Agent, the Arrangers
or the Lenders, as applicable, any and all costs, fees and expenses (including
reasonable and documented legal fees and expenses), other than accrued and
unpaid fees and interest payable pursuant to clause (e) below, to the extent
then due and owing or accrued and not yet paid under or in connection with the
Existing Credit Agreement, the Restated Credit Agreement, the other Loan
Documents or any of the documents, instruments, agreements or letter agreements
executed in connection herewith (and in the case of costs and expenses, to the
extent a written invoice therefor is delivered to the Co-Borrowers not later
than two Business Days prior to the Restatement Effective Date).

(e) The Co-Borrowers shall have paid to the Administrative Agent all accrued and
unpaid fees and interest with respect to the Loans, outstanding Letters of
Credit and Commitments under the Existing Credit Agreement up to but excluding
the Restatement Effective Date.

(f) The Administrative Agent and its counsel shall have received executed copies
for the Administrative Agent of favorable written opinions of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, counsel for the Loan Parties, McCarthy Tétrault
LLP, counsel for the Loan Parties, and each local counsel listed on Schedule 2,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, dated as of the Restatement Effective
Date.

 

5



--------------------------------------------------------------------------------

(g) On or before the date five Business Days prior to the Restatement Effective
Date, Holdings shall have delivered or caused to be delivered to the
Administrative Agent and the Lenders all documentation, information and
certifications as have been reasonably requested in writing not less than ten
days prior to the Restatement Effective Date by the Administrative Agent or the
Lenders as being required, in their reasonable determination, by applicable
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations (including the USA PATRIOT Act).

(h) The representations and warranties set forth in Section 3 shall be true and
correct, and the Administrative Agent shall have received a certificate to that
effect dated as of the Restatement Effective Date and executed by a Responsible
Officer of each Loan Party.

(i) The Reorganization Transactions and the IPO shall have been, or
substantially simultaneously with the effectiveness of this Agreement on the
Restatement Effective Date shall be, consummated in accordance with Applicable
Law.

The Administrative Agent shall notify the Co-Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

SECTION 5. Release of Liens; Delivery and Release of Collateral; Termination of
Collateral Documents. (a) Effective as of the Restatement Effective Date,
(i) all of the right, title and interest (including, without limitation, all
security interests and other Liens) of the Existing Collateral Agent and the
Secured Parties in and to all of the Collateral in which the Loan Parties
granted the Existing Collateral Agent, for its benefit and for the benefit of
the Secured Parties, a security interest pursuant to the Collateral Documents is
hereby released and terminated and (ii) the Existing Collateral Agent shall
promptly deliver to the Co-Borrowers (or their designees) all of the tangible
Collateral in its possession.

(b) As of the Restatement Effective Date, (x) this Agreement shall constitute
the Existing Collateral Agent’s signed or otherwise authenticated authorization
for any Co-Borrower or other Loan Party (or their respective designees), as
applicable, to file Uniform Commercial Code termination statements for those
Uniform Commercial Code filings made by the Existing Collateral Agent pursuant
to the Collateral Documents, and to discharge any registrations made in favor of
the Existing Collateral Agent against any Loan Party in the British Columbia and
Ontario personal property registries in connection with the Collateral
Documents, and (y) the following documents shall be promptly executed and/or
delivered to the U.S. Borrower (or its designee), without recourse to or
warranty by the Existing Collateral Agent or any Secured Party:

(i) any and all securities and debt instruments and related powers and transfer
instruments pledged to and in the possession of the Existing Collateral Agent or
any of its sub-agents, for its benefit and for the benefit of the Secured
Parties, by any Loan Party pursuant to the Existing Credit Agreement or any
Collateral Document;

 

6



--------------------------------------------------------------------------------

(ii) releases of (or powers authorizing the release of) each of the mortgages
and deeds of trust granted to the Existing Collateral Agent, for its benefit and
for the benefit of the Secured Parties, by any Loan Party; and

(iii) releases and/or terminations of the security interests held by the
Existing Collateral Agent, for its benefit and for the benefit of the Secured
Parties, in the patents, trademarks and copyrights of any Loan Party.

(c) The Existing Collateral Agent further agrees to promptly take all additional
actions and execute and/or deliver all additional documentation reasonably
requested by the Co-Borrowers (or any of their representatives) to evidence the
release of its liens and security interests in all of the assets and property
securing the Obligations, all at the sole expense of the Co-Borrowers and
without representation or warranty by, or recourse to, the Existing Collateral
Agent.

(d) Effective as of the Restatement Effective Date, the parties hereto hereby
terminate the Collateral Documents, and the Collateral Documents shall be of no
further force or effect other than the provisions therein that expressly survive
the termination thereof.

SECTION 6. Resignation of the Collateral Agent; Matters Relating to the
Collateral Agent. (a) Effective as of the Restatement Effective Date, the
Existing Collateral Agent hereby resigns as the collateral agent for the
Lenders. On and after the Restatement Effective Date, Credit Suisse AG shall be
discharged from its duties and obligations as the collateral agent for the
Lenders.

(b) Notwithstanding the resignation of the Existing Collateral Agent effected
pursuant hereto, the provisions of Section 9 (Agents) and Section 10.2
(Expenses; Indemnity; Damage Waiver) of the Existing Credit Agreement (in each
case, as in effect immediately prior to the Restatement Effective Date), and all
other indemnification, expense reimbursement and exculpatory provisions set
forth in the Loan Documents (as defined in the Existing Credit Agreement), shall
continue in effect for the benefit of the Existing Collateral Agent, each of its
sub-agents and each Related Party of any of the foregoing in respect of any
actions taken or omitted to be taken by it while it was acting in its capacity
as collateral agent for the Lenders or in respect of any actions taken or
omitted to be taken hereunder.

SECTION 7. Effect of Agreement. On and after the Restatement Effective Date,
each reference to the Existing Credit Agreement in any Loan Document shall be
deemed to be a reference to the Restated Credit Agreement. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement, the Restated
Credit Agreement or any other Loan Document in similar or different
circumstances. This Agreement shall constitute a “Loan Document” for all
purposes of the Restated Credit Agreement and the other Loan Documents.

 

7



--------------------------------------------------------------------------------

SECTION 8. Acknowledgement and Consent. Each of Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo, each Co-Borrower and each of
the Subsidiary Guarantors identified on the signature pages hereto
(collectively, Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the Co-Borrowers and such Subsidiary Guarantors, the
“Reaffirming Loan Parties”) hereby acknowledges that it expects to receive
substantial direct and indirect benefits as a result of this Agreement and the
transactions contemplated hereby. Each Reaffirming Loan Party hereby consents to
this Agreement and the transactions contemplated hereby, and hereby confirms and
agrees that (a) its respective guarantees under each of the Loan Documents to
which it is party, notwithstanding the effectiveness of this Agreement and the
transactions contemplated hereby, shall continue in full force and effect and
shall accrue to the benefit of the Guaranteed Parties with respect to the
Obligations (as the same may be increased from time to time, including pursuant
to this Agreement), (b) notwithstanding the effectiveness of this Agreement or
the Restated Credit Agreement, the obligations of such Reaffirming Loan Party
under each of the Loan Documents to which it is a party shall not be impaired
and each of the Loan Documents to which such Reaffirming Loan Party is a party
is, and shall continue to be, in full force and effect and is hereby confirmed
and ratified in all respects, in each case, except as otherwise terminated or
amended hereby and (c) all the representations and warranties made by or
relating to it contained in the Restated Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Restatement Effective Date with the same effect as though made on and as of the
Restatement Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date.

SECTION 9. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other customary means of electronic transmission (e.g., “pdf”) shall be as
effective as delivery of a manually executed counterpart hereof.

SECTION 10. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT SITTING IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS

 

8



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ONLY IN SUCH FEDERAL COURT (EXCEPT THAT, IN THE CASE OF ANY
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY,
ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDINGS). EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST HOLDINGS, CANADA HOLDINGS, U.S. HOLDINGS, CANADA INTERMEDIATE HOLDINGS,
U.S. FINCO, A CO-BORROWER OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

SECTION 12. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

HOLDINGS:

   TMM HOLDINGS LIMITED PARTNERSHIP    By: TMM Holdings (G.P.) ULC, its General
Partner    By:    /s/ Greg Kranias       Name: Greg Kranias       Title:
Director

CANADA HOLDINGS:

   MONARCH COMMUNITIES INC. (F/K/A 0913741 B.C. LTD.)    By:    /s/ Darrell C.
Sherman       Name: Darrell C. Sherman       Title: Vice President

CANADA INTERMEDIATE

     

HOLDINGS:

   MONARCH PARENT INC. (F/K/A 0914457 B.C. LTD.)    By:    /s/ Darrell C.
Sherman       Name: Darrell C. Sherman       Title: Vice President

U.S. HOLDINGS:

  

TAYLOR MORRISON HOLDINGS, INC.

(F/K/A AYLESBURY ACQUISITION PARENT, INC.)

   By:    /s/ Darrell C. Sherman       Name: Darrell C. Sherman       Title:
Vice President



--------------------------------------------------------------------------------

U.S. FINCO:

   TAYLOR MORRISON FINANCE, INC.    By:    /s/ Darrell C. Sherman       Name:
Darrell C. Sherman       Title: Vice President

U.S. BORROWER:

  

TAYLOR MORRISON COMMUNITIES, INC.

(F/K/A TAYLOR WOODROW

HOLDINGS (USA) INC.)

   By:    /s/ Darrell C. Sherman       Name: Darrell C. Sherman       Title:
Vice President

CANADIAN BORROWER:

   MONARCH CORPORATION    By:    /s/ Darrell C. Sherman       Name: Darrell C.
Sherman       Title: Senior Vice President

SUBSIDIARY GUARANTORS:

         ATPD, LLC    DARLING HOMES OF TEXAS, LLC    DFP TEXAS (GP), LLC   
TAYLOR MORRISON, INC.    TAYLOR MORRISON AT CRYSTAL FALLS, LLC    TAYLOR
MORRISON HOLDINGS OF ARIZONA, INC.    TAYLOR MORRISON OF CALIFORNIA, LLC   
TAYLOR MORRISON OF COLORADO, INC.    TAYLOR MORRISON OF FLORIDA, INC.    TAYLOR
MORRISON OF TEXAS, INC.    TAYLOR MORRISON SERVICES, INC.    TAYLOR
MORRISON/ARIZONA, INC.    TAYLOR WOODROW COMMUNITIES – LEAGUE CITY, LTD.   
TAYLOR WOODROW COMMUNITIES AT MIRASOL, LTD.    TAYLOR WOODROW COMMUNITIES AT
PORTICO, L.L.C.



--------------------------------------------------------------------------------

TAYLOR WOODROW COMMUNITIES

AT ST. JOHNS FOREST, L.L.C.

TAYLOR WOODROW HOMES – CENTRAL FLORIDA DIVISION, L.L.C. TAYLOR WOODROW HOMES –
SOUTHWEST FLORIDA DIVISION, L.L.C. TM HOMES OF ARIZONA, INC. TW ACQUISITIONS,
INC. TWC/FALCONHEAD WEST, L.L.C. TWC/MIRASOL, INC. TWC/STEINER RANCH, LLC

On behalf of each of the above named entities

By:

  /s/ Darrell C. Sherman  

Name: Darrell C. Sherman

 

Title: Vice President

TAYLOR MORRISON ESPLANADE NAPLES, LLC

On behalf of the above named entity,

By:

  /s/ Louis E. Steffens  

Name: Louis E. Steffens

 

Title: President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and Issuing
Bank, and as the Administrative Agent and the Existing Collateral Agent

By:

 

/s/ BILL O’DALY

 

Name: BILL O’DALY

 

Title: DIRECTOR

By:

 

/s/ Rahul Parmar

 

Name: Rahul Parmar

 

Title: Associate

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., CANADIAN BRANCH,

as a Lender and Issuing Bank,

By:

 

/s/ John Hastings

 

Name: John Hastings

 

Title: Principal Officer

          Citibank, N.A.

          Canadian Branch

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender,

By:

  /s/ Michael Getz  

Name: Michael Getz

 

Title: Vice President

 

By:

  /s/ Marcus M. Tarkington  

Name: Marcus M. Tarkington

 

Title: Director

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG

CANADA BRANCH,

as a Lender,

By:

 

/s/ Paul M. Jurist

 

Name: Paul M. Jurist

 

Title: Managing Director & Principal Officer

By:

 

/s/ MARCELLUS LEUNG

 

Name: MARCELLUS LEUNG

 

Title: Assistant Vice President

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender,

By:

 

/s/ Mark Walton

 

Name: Mark Walton

 

Title: Authorized Signatory

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

HSBC REALTY CREDIT CORPORATION (USA),

as a Lender,

By:

 

/s/ Michael Leung

 

Name: Michael Leung

 

Title: Senior Vice President

 

JPMORGAN CHASE BANK, N.A.,

as a Lender,

By:

 

/s/ Chiara Carter

 

Name: Chiara Carter

 

Title: Vice President

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

as a Lender,

By:

 

/s/ Jerry Schillaci

 

Name: Jerry Schillaci

 

Title: Senior Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender,

By:

 

/s/ Elena Bennett

 

Name: Elena Bennett

 

Title: Senior Vice President

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

Lender

   Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 77,000,000   

Citibank, N.A., Canadian Branch

   $ 77,000,000   

Deutsche Bank AG New York Branch

   $ 52,000,000   

Goldman Sachs Bank USA

   $ 52,000,000   

JPMorgan Chase Bank, N.A.

   $ 52,000,000   

HSBC Realty Credit Corporation (USA)

   $ 40,000,000   

Wells Fargo Bank, N.A.

   $ 30,000,000   

Texas Capital Bank, National Association

   $ 20,000,000   



--------------------------------------------------------------------------------

SCHEDULE 2

Legal Opinions

 

Counsel

  

Jurisdiction

Brier, Irish, Hubbard & Erhart, P.L.C.    Arizona Cox, Castle & Nicholson LLP   
California Holland & Hart LLP    Colorado GrayRobinson, P.A.    Florida Armbrust
& Brown, PLLC    Texas



--------------------------------------------------------------------------------

EXHIBIT A

Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Restated Guaranty



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 13, 2011

as amended and restated as of April 13, 2012,

as thereafter amended as of August 15, 2012 and December 27, 2012,

and as further amended and restated as of April 12, 2013

Among

TAYLOR MORRISON COMMUNITIES, INC.,

as U.S. Borrower

MONARCH CORPORATION,

as Canadian Borrower

TMM HOLDINGS LIMITED PARTNERSHIP,

as Holdings

MONARCH COMMUNITIES INC.,

as Canada Holdings

MONARCH PARENT INC.,

as Canada Intermediate Holdings

TAYLOR MORRISON HOLDINGS, INC.,

as U.S. Holdings

TAYLOR MORRISON FINANCE, INC.

as U.S. FinCo

THE LENDERS PARTY HERETO,

as Lenders

and

CREDIT SUISSE AG,

as Administrative Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC

and CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

$400,000,000 REVOLVING CREDIT FACILITY

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS

     2   

1.1

  Certain Defined Terms      2   

1.2

  Defined Terms; Accounting Terms; Utilization of GAAP for Purposes of
Calculations Under Agreement      46   

1.3

  Exchange Rates      46   

SECTION 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

     47   

2.1

  Commitments; Loans      47   

2.2

  Interest on the Loans      51   

2.3

  Fees      55   

2.4

  Repayments and Prepayments; General Provisions Regarding Payments      55   

2.5

  Use of Proceeds      59   

2.6

  Special Provisions Governing Eurodollar Rate Loans      59   

2.7

  Increased Costs; Taxes      61   

2.8

  Mitigation Obligations; Replacement of Lenders      66   

2.9

  Loan Modification Offers      66   

SECTION 3. LETTERS OF CREDIT

     68   

3.1

  Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein
     68   

3.2

  Letter of Credit Fees      70   

3.3

  Drawings and Payments and Reimbursement of Amounts Drawn or Paid Under Letters
of Credit      71   

3.4

  Obligations Absolute      73   

3.5

  Nature of Issuing Bank’s Duties      74   

3.6

  Defaulting Lenders      75   

3.7

  Resignation of an Issuing Bank      76   

SECTION 4. CONDITIONS

     77   

4.1

  [Reserved]      77   

4.2

  Conditions to All Loans      77   

4.3

  Conditions to Letters of Credit      77   

SECTION 5. REPRESENTATIONS AND WARRANTIES

     78   

5.1

  Corporate Status; Corporate Power and Authority; Enforceability; Subsidiaries
     78   

5.2

  No Violation; Governmental Approvals      79   

5.3

  Financial Statements      79   

5.4

  No Material Adverse Change      80   

 

CREDIT AGREEMENT

 

i



--------------------------------------------------------------------------------

5.5   Title to Properties; Liens; Intellectual Property      80    5.6  
Litigation; Compliance with Laws      80    5.7   Payment of Taxes      81   
5.8   Governmental Regulation      81    5.9   Compliance with ERISA and Similar
Applicable Law      81    5.10   Environmental Matters      82    5.11  
Employee Matters      82    5.12   Solvency      82    5.13   [Reserved]      82
   5.14   True and Complete Disclosure      82    5.15   Sanctioned Persons     
83    5.16   Insurance      83    SECTION 6. AFFIRMATIVE COVENANTS      83   
6.1   Financial Statements and Other Reports      84    6.2   Consolidated
Corporate Franchises      88    6.3   Payment of Taxes      88    6.4  
Maintenance of Properties; Insurance      89    6.5   Inspection; Books and
Records      89    6.6   Compliance with Statutes      90    6.7   Execution of
Guaranty by Future Guarantors      90    6.8   [Reserved]      90    6.9  
Transactions with Affiliates      90    6.10   End of Fiscal Years; Fiscal
Quarters      92    6.11   Use of Proceeds      92    6.12   Changes in Business
     92    6.13   Designation of Subsidiaries      92    6.14   Ratings      93
   6.15   Anti-Money Laundering Legislation      93    SECTION 7. NEGATIVE
COVENANTS      93    7.1   [Reserved]      93    7.2   Limitation on Liens, etc
     93    7.3   Investments; Joint Ventures      97    7.4   Restricted
Payments      100    7.5   Financial Covenants      103    7.6   Restriction on
Fundamental Changes; Asset Sales      103    7.7   [Reserved]      106    7.8  
[Reserved]      106    7.9   Limitation on Debt Payments      106    SECTION 8.
EVENTS OF DEFAULT      107    8.1   Failure to Make Payments When Due      107
   8.2   Default in Other Agreements      107    8.3   Breach of Certain
Covenants      108   

 

CREDIT AGREEMENT

 

ii



--------------------------------------------------------------------------------

8.4

  Breach of Warranty      108   

8.5

  Bankruptcy, etc      108   

8.6

  [Reserved]      109   

8.7

  Judgments and Attachments      109   

8.8

  Employee Benefit Plans      109   

8.9

  Change in Control      109   

8.10

  Invalidity of the Guaranty      110   

8.11

  [Reserved]      110   

8.12

  Borrowers’ Right to Cure      111   

SECTION 9. AGENTS

     112   

9.1

  Appointment      112   

9.2

  Rights as a Lender      112   

9.3

  Exculpatory Provisions      112   

9.4

  Reliance by the Administrative Agent      113   

9.5

  Delegation of Duties      113   

9.6

  Resignation of Administrative Agent      114   

9.7

  Release of Guarantors      114   

9.8

  Non-Reliance on Administrative Agent and Other Lenders      115   

9.9

  Duties of Other Named Entities      115   

SECTION 10. MISCELLANEOUS

     115   

10.1

  Assignments and Participations in Loans      115   

10.2

  Expenses; Indemnity; Damage Waiver      119   

10.3

  Right of Set-Off      121   

10.4

  Sharing of Payments by Lenders      122   

10.5

  Amendments and Waivers      122   

10.6

  Independence of Covenants      124   

10.7

  Notices      124   

10.8

  Survival of Representations, Warranties and Agreements      125   

10.9

  Failure or Indulgence Not Waiver; Remedies Cumulative      125   

10.10

  Marshalling; Payments Set Aside      126   

10.11

  Severability      126   

10.12

  Obligations Several; Independent Nature of the Lenders’ Rights      126   

10.13

  Maximum Amount      126   

10.14

  Headings      127   

10.15

  Applicable Law      127   

10.16

  Successors and Assigns      127   

10.17

  Consent to Jurisdiction and Service of Process      128   

10.18

  Waiver of Jury Trial      129   

10.19

  Confidentiality      129   

10.20

  Integration; Effectiveness; Electronic Execution      130   

10.21

  USA Patriot Act Notification      131   

10.22

  Agency of the U.S. Borrower for each other Loan Party      131   

10.23

  No Fiduciary Duties      131   

10.24

  Judgment Currency      132   

10.25

  Additional Borrowing Subsidiaries      133   

10.26

  Effect of Certain Inaccuracies      134   

 

CREDIT AGREEMENT

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

I FORM OF NOTICE OF BORROWING

II FORM OF NOTICE OF CONVERSION/CONTINUATION

III FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT

IV FORM OF NOTE

V FORM OF GUARANTY

VI FORM OF OFFICER’S CERTIFICATE

VII FORM OF BORROWING BASE CERTIFICATE

VIII FORM OF ASSIGNMENT AGREEMENT

IX FORM OF BORROWING SUBSIDIARY AGREEMENT

X FORM OF BORROWING SUBSIDIARY TERMINATION

SCHEDULES

 

2.1 COMMITMENTS

3.1 LETTER OF CREDIT COMMITMENTS

5.1C SUBSIDIARIES OF HOLDINGS

5.16 INSURANCE

6.9 TRANSACTIONS WITH AFFILIATES

7.2 CERTAIN EXISTING LIENS

7.3 CERTAIN EXISTING INVESTMENTS

 

CREDIT AGREEMENT

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of July 13, 2011,
amended and restated as of April 13, 2012, as thereafter amended as of
August 15, 2012 and December 27, 2012, and as further amended and restated as of
April 12, 2013, and entered into by and among TAYLOR MORRISON COMMUNITIES, INC.,
a Delaware corporation (the “U.S. Borrower”), as co-borrower, MONARCH
CORPORATION, an Ontario corporation (the “Canadian Borrower” and, together with
the U.S. Borrower, the “Co-Borrowers”), TMM HOLDINGS LIMITED PARTNERSHIP, a
British Columbia limited partnership (“Holdings”), MONARCH COMMUNITIES INC., a
company continued under the laws of the province of British Columbia (“Canada
Holdings”), MONARCH PARENT INC., a company incorporated under the laws of the
province of British Columbia (“Canada Intermediate Holdings”), TAYLOR MORRISON
HOLDINGS, INC., a Delaware corporation (“U.S. Holdings”), TAYLOR MORRISON
FINANCE, INC., a Delaware corporation (“U.S. FinCo”), EACH LENDER FROM TIME TO
TIME PARTY HERETO (each individually referred to herein as a “Lender” and
collectively as “Lenders”) and CREDIT SUISSE AG, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

RECITALS

A. WHEREAS, capitalized terms used and not defined in these recitals shall have
the meanings assigned to such terms in Section 1.1;

B. WHEREAS, the Co-Borrowers, Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. Holdings, U.S. FinCo, the lenders party thereto and Credit Suisse
AG, as administrative agent, collateral agent, swing line lender and issuing
bank, have previously entered into a Credit Agreement dated as of July 13, 2011,
as amended and restated as of April 13, 2012, and as thereafter amended as of
August 15, 2012 and December 27, 2012 (the “Existing Credit Agreement”),
pursuant to which the Co-Borrowers requested (a) the Lenders (as defined in the
Existing Credit Agreement) to extend credit in the form of Revolving Loans (as
defined in the Existing Credit Agreement), (b) the Issuing Banks (as defined in
the Existing Credit Agreement) to issue Letters of Credit and (c) the Swing Line
Lender (as defined in the Existing Credit Agreement) to extend credit in the
form of Swing Line Loans (as defined in the Existing Credit Agreement), in each
case on the terms and subject to the conditions set forth therein;

C. WHEREAS, the proceeds of the Loans have been and shall be used, and Letters
of Credit have been and shall be issued, solely for the purposes set forth in
Section 2.5;

D. WHEREAS, the Lenders are willing to continue to extend credit in the form of
Loans, and the Issuing Banks are willing to issue Letters of Credit for the
accounts of the Co-Borrowers, in each case on the terms and subject to the
conditions set forth herein; and

E. WHEREAS, pursuant to the Amendment Agreement, Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers, the
Lenders and the Administrative Agent have agreed to amend and restate the
Existing Credit Agreement in the form hereof. The amendment and restatement of
the Existing Credit Agreement evidenced by this Agreement shall become effective
as provided in the Amendment Agreement;

 

CREDIT AGREEMENT



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.

DEFINITIONS

1.1 Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“Accepting Lenders” has the meaning assigned to that term in Section 2.9A.

“Additional Facilities Amount” means $200,000,000; provided that to the extent
any additional Commitments with a maturity date later than the Commitment
Termination Date are made pursuant to Section 2.1A(iii) concurrently with a
permanent reduction pursuant to Section 2.4A(ii) in the Commitments existing
immediately prior to such time, the Additional Facilities Amount shall be deemed
increased by the lesser of (i) the amount of such additional Commitments and
(ii) the amount of such permanent reduction.

“Administrative Agent” has the meaning assigned to that term in the preamble to
this Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning assigned to that term in Section 10.5A.

“Affected Lender” has the meaning assigned to that term in Section 2.6C.

“Affected Loans” has the meaning assigned to that term in Section 2.6C.

“Affected Revolving Credit Class” has the meaning assigned to that term in
Section 2.9A.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. The term “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. The terms “Controlling” and
“Controlled” have meanings correlative thereto.

“Agreement” means this Credit Agreement as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

“Amendment Agreement” means the Amendment Agreement dated as of the Restatement
Effective Date, effecting, among other things, the amendment and restatement of
the Existing Credit Agreement.

“Applicable Laws” means, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed

 

CREDIT AGREEMENT

 

2



--------------------------------------------------------------------------------

by any Governmental Authority (including the USA PATRIOT Act, ERISA and laws
relating to Foreign Plans and obligations), in each case applicable to or
binding on such Person or any of its property or assets or to which such Person
or any of its property or assets is subject.

“Applicable Margin” means, for any day, with respect to any Eurodollar Rate
Loan, CDOR Rate Loan, Base Rate Loan or Canadian Prime Rate Loan, the applicable
rate per annum set forth below under the caption “Eurodollar / CDOR Margin” or
“Base Rate / Canadian Prime Rate Margin”, as the case may be, based on the
Capitalization Ratio as of the last day of the most recent Fiscal Year or
period, as the case may be, for which Section 6.1 Financials have been
delivered; provided that until the date of delivery to the Administrative Agent
of the Section 6.1 Financials as of and for the Fiscal Quarter ended June 30,
2013, the Capitalization Ratio shall be deemed to be in Category 2 for purposes
of determining the Applicable Margin:

 

CAPITALIZATION RATIO

   EURODOLLAR
/ CDOR
MARGIN     BASE RATE
/CANADIAN
PRIME RATE
MARGIN  

Category 1

> 0.55 to 1.00

     2.250 %      1.250 % 

Category 2

< 0.55 to 1.00

> 0.40 to 1.00

     2.000 %      1.000 % 

Category 3

< 0.40 to 1.00

     1.875 %      0.875 % 

Each change in the Applicable Margin resulting from a change in the
Capitalization Ratio shall be effective with respect to all Commitments on and
after the date of delivery to the Administrative Agent of the Section 6.1
Financials indicating such change until the date immediately preceding the next
date of delivery of Section 6.1 Financials indicating another such change. At
any time during which Holdings has failed to deliver Section 6.1 Financials, the
Capitalization Ratio shall be deemed to be in Category 1 for purposes of
determining the Applicable Margin.

“Applicable Period” has the meaning assigned to that term in Section 10.26.

“Approved Fund” means any Fund or similar investment vehicle that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Credit Suisse Securities (USA) LLC and Citigroup Global
Markets Inc., as joint lead arrangers and joint bookrunners.

 

CREDIT AGREEMENT

 

3



--------------------------------------------------------------------------------

“Asset Sale” means any Disposition (other than operating leases entered into in
the ordinary course of business) by Holdings or any of its Subsidiaries to any
Person (other than the Loan Parties) of any right or interest in or to property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, Capital Stock (including, Capital Stock of any Subsidiary
of Holdings), but excluding (a) sales (including bulk sales), leases,
assignments, conveyances, transfers or other dispositions (including exchanges
or swaps) of amenities, homes, Model Units, land, other real property, inventory
or goods, in each case held for sale or otherwise disposed of in the ordinary
course of a Real Estate Business; (b) Dispositions arising out of, or the
granting of, any options or rights of first refusal to purchase real property
granted to the master developer or the seller of real property that arise as a
result of the non-use or non-development of such real property by a Loan Party;
(c) sales, assignments, conveyances, transfers or other dispositions of obsolete
or worn out assets in the ordinary course of a Real Estate Business; (d) the
creation of Permitted Encumbrances and dispositions in connection with, or
pursuant to the exercise of remedies under, Permitted Encumbrances; (e) licenses
of Intellectual Property entered into in the ordinary course of a Real Estate
Business; (f) sales of Cash Equivalents; (g) immaterial Dispositions (including
lot line adjustments) of portions of any Real Estate for dedication to the
public or otherwise in connection with the development of Real Estate;
(h) immaterial Dispositions for the purpose of resolving any encroachment
issues; (i) the dissolution, liquidation or other Disposition of any Dormant
Subsidiary; and (j) any Disposition for a purchase price not in excess of
$5,000,000.

“Assignment Agreement” means an assignment and assumption agreement in
substantially the form of Exhibit VIII annexed hereto or in such other form as
may be approved by the Administrative Agent.

“Assumed Purchase Money Loan” means, at any time, (a) any loan secured by Real
Property Inventory purchased by any Loan Party and/or an Equity Pledge and
incurred or assumed by such Loan Party simultaneously or within 180 days after
the date of the purchase of such Real Property Inventory, provided that (i) the
original aggregate principal amount of such loan shall not exceed the sum of
(x) the purchase price of the Real Property Inventory securing such loan, plus
(y) the aggregate amount of costs and expenses incurred in connection with the
purchase of such Real Property Inventory and such loan, plus (z) the aggregate
amount of all reserves required to be established pursuant to the terms and
conditions of such loan and (ii) such loan may only be secured by a security
interest on such Real Property Inventory and/or an Equity Pledge and (b) any
amendment, modification, extension or refinancing of such loan, provided that,
with respect to any amendment, modification, extension or refinancing of such
loan, (i) the aggregate principal amount thereof shall not exceed the sum of
(x) the greater of (A) the outstanding principal amount of, and accrued interest
and prepayment premiums and similar amounts on, such loan at the time of such
amendment, modification, extension or refinancing and (B) the purchase price of
the Real Property Inventory securing such loan, plus (y) the aggregate amount of
costs and expenses incurred in connection with such amendment, modification,
extension or refinancing, plus (z) the aggregate amount of all reserves required
to be established pursuant to the terms and conditions of such amendment,
modification, extension or refinancing (less any reserves returned to such Loan
Party in connection with such amendment, modification, extension or refinancing)
and (ii) such loan (as amended, modified, extended or refinanced) shall not be
secured by the assets of any Loan Party other than the Real Property Inventory
initially purchased by the applicable Loan Party and improvements constructed
thereon and/or an Equity Pledge. Notwithstanding anything to the contrary
herein, (A) a loan that satisfies the foregoing requirements set forth in this
definition shall be an “Assumed Purchase Money Loan” regardless of whether such
loan otherwise constitutes Non-Recourse Indebtedness and (B) the obligations
under such loan may be guaranteed by a Non-Recourse Guaranty or Non-Recourse
Payment Guaranty.

 

CREDIT AGREEMENT

 

4



--------------------------------------------------------------------------------

“Availability Amount” means, at any time (a) if the Capitalization Ratio as of
the last day of the most recent Test Period for which Section 6.1 Financials
have been delivered exceeds 0.55 to 1.00 (a “Borrowing Base Trigger Event”), the
lesser of (i) the Commitments then in effect and (ii) the Borrowing Base
Availability or (b) if clause (a) of this definition is not applicable, the
Commitments then in effect.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, the Bankruptcy and Insolvency Act (Canada) and the Companies’
Creditors Arrangement Act (Canada), in each case as now and hereafter in effect,
or any successor statutes.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the rate
which is 0.5% in excess of the Federal Funds Effective Rate and (c) the Reserve
Adjusted Eurodollar Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1%; provided that, solely for purposes of the foregoing, the
Reserve Adjusted Eurodollar Rate for any day shall be calculated using the
Eurodollar Base Rate based on the rate set forth on such day at approximately
11:00 a.m. (London time) by reference to the British Bankers’ Association
Interest Settlement Rates (or the successor thereto if the British Banker’s
Association is no longer making such rates available) for deposits in U.S.
Dollars (as set forth by any service selected by the Administrative Agent which
has been nominated by the British Bankers’ Association (or its successor) as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to one month; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
Eurodollar Base Rate shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in U.S. Dollars are offered for such relevant Interest Period to major banks in
the London interbank market in London, England by the Reference Lenders at
approximately 11:00 a.m. (London time) on such day. If any of the Reference
Lenders shall be unable or shall otherwise fail to supply such rates to the
Administrative Agent upon its request, the rate of interest shall be determined
on the basis of the quotations of the remaining Reference Lenders.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in Section 2.2A.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Borrowers” means the U.S. Borrower, the Canadian Borrower and any additional
Subsidiary of a Co-Borrower that becomes a Borrower under this Agreement
pursuant to Section 10.25.

 

CREDIT AGREEMENT

 

5



--------------------------------------------------------------------------------

“Borrowing Base” means, as of any date, an amount calculated as follows:

(a) 100% of Unrestricted Cash and Cash Equivalents in excess of $10,000,000,
plus

(b) 100% of the amount of Escrow Proceeds Receivable, plus

(c) 90% of the book value of Units Under Contract, plus

(d) 85% of the book value of Units Under Construction, plus

(e) subject to the limitations set forth below, 85% of the book value of
Speculative Units, plus

(f) subject to the limitation set forth below, 90% of the book value of Model
Units, plus

(g) 65% of the book value of Finished Lots, plus

(h) 65% of the book value of Lots Under Development; plus

(i) subject to the limitations set forth below, 50% of the book value of
Entitled Land that is not included in the Borrowing Base clauses (a) through
(h).

Notwithstanding the foregoing:

(i) the advance rate for Speculative Units shall decrease to 65% for any Unit
that has been a Speculative Unit for more than 360 days;

(ii) the advance rate for Model Units shall decrease to 65% for any Unit that
has been a Model Unit for more than 360 days following the sale of the last
production Unit in the applicable project relating to such Model Unit; and

(iii) the Borrowing Base shall not include any amount under clause (i) under the
Borrowing Base to the extent that such amount would exceed 40% of the total
Borrowing Base (it being understood that only the amount of such excess shall be
excluded from the Borrowing Base).

“Borrowing Base Assets” means Unrestricted Cash and Cash Equivalents, Escrow
Proceeds Receivable, Units Under Contract, Units Under Construction, Speculative
Units, Model Units, Finished Lots, Lots Under Development and Entitled Land.

“Borrowing Base Availability” means, on any date, the Borrowing Base, calculated
in the most recent Borrowing Base Certificate delivered pursuant to
Section 6.1(iv) or 2.4A(iii)(b) as of such date, minus the Borrowing Base Debt
on such date; provided, that, in the case of any Borrowing Base Certificate
delivered pursuant to clause (c) of Section 6.1(iv), the Borrowing Base
calculated therein shall become effective only upon the consummation of the
applicable acquisition, regardless of whether such Borrowing Base Certificate
shall have been delivered prior to the consummation of such acquisition;
provided further, that the Borrowing Base calculated therein (and any Borrowing
Base Debt incurred or assumed in connection with the applicable acquisition)
shall be used to determine the Borrowing Base Availability at the time of such
acquisition if any Co-Borrower intends to borrow Loans at the time of such
acquisition and use the proceeds thereof to fund the consideration for such
acquisition.

 

CREDIT AGREEMENT

 

6



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate executed by a Responsible
Officer in the form annexed hereto as Exhibit VII or another form reasonably
acceptable to the Administrative Agent and the Borrowers.

“Borrowing Base Debt” means, as of any date, on a consolidated basis for the
Loan Parties, Total Indebtedness, minus, to the extent included therein,
(a) Subordinated Debt, (b) Non-Recourse Indebtedness (including, for the
avoidance of doubt, Non-Recourse Indemnity Guaranties), (c) Non-Recourse Payment
Guaranties and Guarantee Obligations in respect of any Indebtedness incurred by
joint ventures or Subsidiaries in an aggregate amount not to exceed the greater
of 3.0% of Consolidated Loan Party Adjusted Tangible Assets and $75,000,000,
(d) to the extent not otherwise excluded from this definition under clause (b),
Permitted Purchase Money Loans, Construction Loans or Combination Loans, in each
case, in an amount equal to the lesser of (i) the aggregate principal amount of
such Indebtedness and (ii) the sum of (x) the book value of the assets securing
such Indebtedness, plus (y) the aggregate amount of costs and expenses incurred
in connection with such Indebtedness, plus (z) the aggregate amount of all
reserves required to be established pursuant to the terms and conditions of such
Indebtedness, and (e) letters of credit or similar arrangements to the extent
cash collateralized.

“Borrowing Base Trigger Event” has the meaning assigned to that term in the
definition of “Availability Amount”.

“Borrowing Minimum” means $1,000,000 or C$1,000,000, as applicable.

“Borrowing Multiple” means $100,000 or C$100,000, as applicable.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, (a) with respect to matters relating to Eurodollar Rate Loans,
the term “Business Day” means a day other than a Saturday, Sunday or other day
on which commercial banks in New York City or London, England, are authorized or
required by law to close and (b) when used in connection with any Canadian Loan
or any Canadian Dollar Letter of Credit, the term “Business Day” shall also
(i) exclude any day on which banks are not open for business in Toronto and
(ii) include any day on which banks are open for business in Toronto.

“Calculation Date” has the meaning assigned to that term in Section 7.5A.

“Canada Holdings” has the meaning assigned to that term in the preamble to this
Agreement.

“Canada Intermediate Holdings” has the meaning assigned to that term in the
preamble to this Agreement.

“Canadian Borrower” has the meaning assigned to that term in the preamble to
this Agreement.

“Canadian Debt Documents” means (1) the Facility Letter dated November 2, 2012,
by and between The Toronto Dominion Bank, as lender, and Monarch Corporation, as
borrower and (2) the Facility Letter dated November 20, 2012, between HSBC Bank
Canada, as lender, and Monarch Corporation, as borrower, in each case, as
amended, extended, supplemented, replaced or otherwise modified from time to
time.

 

CREDIT AGREEMENT

 

7



--------------------------------------------------------------------------------

“Canadian Dollars” or “C$“means the lawful currency of Canada.

“Canadian Dollar Equivalent” means, on any date of determination with respect to
an amount in Dollars, the equivalent thereof in Canadian Dollars, determined by
the Administrative Agent using the Exchange Rate then in effect pursuant to
Section 1.3.

“Canadian Dollar Letter of Credit” means any Letter of Credit denominated in
Canadian Dollars.

“Canadian LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Canadian Dollar Letter of Credit.

“Canadian LC Exposure” means, at any time, the U.S. Dollar Equivalent of the sum
of (a) the aggregate Stated Amount of all Canadian Dollar Letters of Credit that
remain available for drawing at such time and (b) the aggregate amount of all
Canadian LC Disbursements that have not yet been reimbursed by or on behalf of
the Borrowers at such time. The Canadian LC Exposure of any Lender at any time
shall be its Pro Rata Share of the total Canadian LC Exposure at such time.

“Canadian Loan” means any Loan denominated in Canadian Dollars.

“Canadian Pension Plan” means a “registered pension plan” as that term is
defined in subsection 248(1) of the Income Tax Act (Canada).

“Canadian Prime Rate” means, on any day, the annual rate of interest equal to
the greater of: (a) the annual rate of interest determined from time to time by
the Administrative Agent as its prime rate in effect at its principal office in
Toronto, Ontario (or such other office selected by the Administrative Agent in
which its Canadian lending operations are conducted) on such day for interest
rates on Canadian Dollar-denominated commercial loans made in Canada; and
(b) the sum of (i) the yearly interest rate to which the one-month CDOR Rate is
equivalent in effect on such day and (ii) 1.0%.

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based on the Canadian Prime Rate.

“Canadian Revolving Exposure” means, with respect to the Lenders, at any time,
the sum of (a) the U.S. Dollar Equivalent of the aggregate principal amount of
the Lenders’ Canadian Loans outstanding at such time and (b) the Lenders’
Canadian LC Exposure at such time. The Canadian Revolving Exposure of any Lender
at any time shall be such Lender’s Pro Rata Share of the aggregate Canadian
Revolving Exposure at such time.

“Canadian Sublimit” means $80,000,000.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person. Notwithstanding the foregoing, all leases of any Person that are
or would be treated as operating leases in accordance with GAAP on the Initial
Effective Date (whether or not such operating leases are in effect on the
Initial Effective Date) shall continue to be accounted for as operating leases
(and not as Capital Leases) for purposes of this Agreement regardless of any
change in GAAP following the Initial Effective Date which would otherwise
require such leases to be treated as Capital Leases.

 

CREDIT AGREEMENT

 

8



--------------------------------------------------------------------------------

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase or other arrangements or rights
to acquire any of the foregoing, excluding from all of the foregoing any debt
securities convertible into Capital Stock so long as such debt securities are
not entitled to share in the payment or distribution of any Dividends (other
than Dividends paid in the form of Capital Stock) at any time prior to their
conversion into Capital Stock.

“Capitalization Ratio” has the meaning assigned to that term in Section 7.5A.

“Cash” means (a) money, (b) currency or (c) a credit balance in a Deposit
Account with a Cash Equivalent Bank.

“Cash Equivalent Bank” means any Lender or any commercial bank organized under
the laws of the United States of America, any state thereof, the District of
Columbia or Canada, in each case having unimpaired capital and surplus of not
less than $500,000,000 (or the Canadian Dollar Equivalent thereof).

“Cash Equivalents” means (a) marketable securities issued or directly and
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having the highest rating obtainable
from either S&P or Moody’s (or, at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent from another U.S. nationally recognized
rating service); (c) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the Government of Canada or
of any Canadian province (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the Government of Canada
or of such Canadian province), in each case maturing within one year from the
date of acquisition thereof; (d) commercial paper maturing no more than one year
from the date of creation thereof and, at the time of acquisition, having a
rating of at least A-1 from S&P or at least P-1 from Moody’s (or, at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent from
another U.S. nationally recognized rating service); (e) certificates of deposit
or bankers’ acceptances maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s, issued by any Cash Equivalent Bank;
(f) Eurodollar time deposits having a maturity of less than one year purchased
directly from any Cash Equivalent Bank (provided such deposit is with such bank
or any other Cash Equivalent Bank); (g) repurchase agreements with a term of not
more than 30 days for underlying securities of the type described in clauses
(a), (b), (c) and (f) above entered into with any Cash Equivalent Bank or
securities dealers of recognized national standing; (h) marketable short-term
money market and similar securities having a rating of at least A-1 or P-1 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another U.S. nationally
recognized rating service); (i) shares of investment companies that are
registered under the Investment Company Act of 1940, as amended, and invest
solely in one or more of the

 

CREDIT AGREEMENT

 

9



--------------------------------------------------------------------------------

types of securities described in clauses (a) through (h) above; and (j) other
short-term investments utilized by Restricted Subsidiaries in jurisdictions
other than the United States and Canada in accordance with normal investment
practices for cash management in investments of a type analogous to the
foregoing.

“Cash Management Bank” means any Person that is an Agent, a Lender or an
Affiliate of an Agent or a Lender at the time it provides any Cash Management
Services or that is an Agent, a Lender or an Affiliate of an Agent or Lender at
any time after it has provided any Cash Management Services.

“Cash Management Obligations” means obligations owed by Holdings, a Co-Borrower,
U.S. FinCo or any Restricted Subsidiary to any Cash Management Bank in
connection with, or in respect of, any Cash Management Services.

“Cash Management Services” means treasury, depository and cash management
services and any automated clearing house fund transfer services.

“CDOR Rate” means, on any day, the sum of (a) the annual rate of interest that
is the rate based on an average rate applicable to Canadian Dollar bankers’
acceptances for a term equal to the term of the relevant Interest Period
appearing on the Reuters Screen CDOR Page (as defined in the International Swaps
and Derivatives, Inc. 2000 definitions, as supplemented or amended from time to
time) at approximately 10:00 a.m. (Toronto time), on such date, or if such date
is not a Business Day, on the immediately preceding Business Day and
(b) 0.10% per annum; provided that if such rate does not appear on the Reuters
Screen CDOR Page on such date as contemplated, then the CDOR Rate on such date
shall be the rate that would be applicable to Canadian Dollar bankers’
acceptances quoted by the Administrative Agent at its principal office in
Toronto, Ontario (or such other office selected by the Administrative Agent in
which its Canadian lending operations are conducted) as of 10:00 a.m. (Toronto
time) on such date or, if such date is not a Business Day, on the immediately
preceding Business Day.

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars the rate of
interest applicable to which is based on the CDOR Rate.

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, regulations or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines, regulations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued, in each case to the extent materially different
from that in effect on the Restatement Effective Date.

 

CREDIT AGREEMENT

 

10



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loans or Commitments, means each of the
following classes of Loans or Commitments: (a) the Commitments and the Loans,
(b) if any additional Commitments are made pursuant to Section 2.1A(iii) that
are Other Credit Extensions, such additional Commitments and Other Credit
Extensions (it being understood that any Other Credit Extensions (together with
the Commitments in respect thereof) having different terms shall each be
construed to be a different Class) or (c) if any Loan Modification Offers are
made and accepted pursuant to Section 2.9, the Commitments of the Accepting
Lenders and the Loans made thereunder (it being understood that the Loans of
Accepting Lenders (together with the Commitments in respect thereof) having
different terms shall each be construed to be a different Class); provided,
however, that at no time shall there be more than six Classes of Loans or
Commitments outstanding under this Agreement.

“Co-Borrowers” has the meaning assigned to that term in the preamble to this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended to the Restatement
Effective Date and from time to time thereafter and any successor statute.

“Combination Loan” means a single loan that is (a) used for both acquisition and
construction purposes and (b) satisfies the requirements contained in the
definition of “Assumed Purchase Money Loan” or “Seller Purchase Money Loan”, as
the case may be, and the definition of “Construction Loan”. A Combination Loan
(x) shall be considered an Assumed Purchase Money Loan or a Seller Purchase
Money Loan, as the case may be, with respect to the portion of such Combination
Loan used for acquisition purposes, and a Construction Loan with respect to the
portion of such Combination Loan used for construction purposes, (y) shall be
treated as a single loan for purposes of the definition of “Assumed Purchase
Money Loan” or “Seller Purchase Money Loan”, as the case may be, and the
definition of “Construction Loan”, in each case in connection with any
amendment, modification, extension or refinancing of such Combination Loan and
(z) may, for the avoidance of doubt, be secured by the Real Property Inventory
relating to such Combination Loan and/or an Equity Pledge.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder (and to acquire participations in Letters of Credit as
provided for herein) as set forth on Schedule 2.1 or in any agreement entered
into by such Lender pursuant to Section 2.1A(iii), or in the Assignment
Agreement pursuant to which such Lender assumed its Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.4A(ii)
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.1.

“Commitment Termination Date” means, with respect to any Class, the earliest of
(a) April 12, 2017, subject to extension as provided in Section 2.9, (b) the
date on which the Commitments of such Class are permanently reduced to zero
pursuant to Section 2.4A(ii) and (c) the date of termination of the Commitments
of such Class pursuant to Section 8.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Completed Unit” means a Unit as to which all necessary construction has been
completed in order to obtain a temporary or final certificate of occupancy
(whether or not such certificate of occupancy has actually been obtained), or if
a certificate of occupancy is not required to be provided to, or issued by, the
applicable jurisdiction, respectively, the Unit is otherwise ready for occupancy
in accordance with Applicable Law.

 

CREDIT AGREEMENT

 

11



--------------------------------------------------------------------------------

“Consolidated Adjusted Tangible Net Worth” means, as of any date of
determination, the sum of (a)(i) consolidated stockholders’ equity of Holdings,
U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
Co-Borrowers and the Restricted Subsidiaries, determined on a consolidated basis
in accordance with GAAP, as shown on the most recently delivered Section 6.1
Financials, and (ii) 50% of the aggregate principal amount of Indebtedness
included in Consolidated Total Debt as of such date of determination that (x) by
its terms is subordinated in right of payment to the Obligations and (y) has a
final maturity date that is at least 90 days after the latest Commitment
Termination Date hereunder at such time; provided that the amount of such
Indebtedness included under this clause (a)(ii) shall not exceed an amount equal
to 66 2/3% of the consolidated stockholders’ equity of Holdings, U.S. Holdings,
Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and
the Restricted Subsidiaries as determined pursuant to clause (a)(i) hereof, less
(b) (without duplication) Intangible Assets of Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the most recently delivered Section 6.1 Financials, but
excluding any non-cash gain or loss of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Restricted
Subsidiaries after December 31, 2012 recorded pursuant to Accounting Standards
Codification Topic 815 or 820, which results in any adjustment to the net worth
of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and the Restricted Subsidiaries on a consolidated basis.

“Consolidated Loan Party Adjusted Tangible Assets” means, as of any date of
determination, the total amount of all assets of the Loan Parties, less
Intangible Assets of the Loan Parties, in each case as determined on a
consolidated basis in accordance with GAAP, as shown on the most recently
delivered Section 6.1 Financials.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and the Restricted Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP; provided that there shall be excluded therefrom (a) the income of any
Person (other than a Restricted Subsidiary of Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo or a Co-Borrower) in which
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers or any of their Subsidiaries has an equity interest, to
the extent that the declaration or payment of dividends or other distributions
of that income by such Person is not at the time permitted by operation of the
terms of its charter (or similar organization documents) or any agreement or
instrument between or among the holders of the Capital Stock of such Person, or
any judgment, decree, statute, rule or governmental regulation applicable to
such Person (other than “waterfall” provisions in respect of third-party
Indebtedness), (b) the income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary of Holdings or a Co-Borrower or is merged into or
consolidated with Holdings or any of its Subsidiaries or that Person’s assets
are acquired by Holdings or any of its Subsidiaries, (c) the income of any
Subsidiary of Holdings to the extent that both (i) the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary (unless such restriction with respect to the
payment of dividends or similar distribution has been legally waived) and
(ii) such restriction on the declaration or payment of dividends or similar
distributions would reasonably be expected to materially impair the ability of
any Borrower to perform the Obligations, (d) any after-tax gains or losses
attributable to discontinued operations, (e) one-time Transaction Costs and any
fees, costs and

 

CREDIT AGREEMENT

 

12



--------------------------------------------------------------------------------

expenses payable by Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers and their Subsidiaries in
connection with any acquisitions, joint ventures or other Investments permitted
or not otherwise prohibited hereunder (other than Investments made in the
ordinary course of business and other than Investments in Subsidiaries) expensed
or amortized in such period and including those fees, expenses or charges
triggered by change in control provisions, (f) any net gain or loss resulting
from currency remeasurements of Indebtedness (including any net loss or gain
resulting from Hedge Agreements related to currency exchange risk) and any
foreign currency translation gains or losses and (g) to the extent not included
in clauses (a) through (f) above, any net extraordinary gains or net non cash
extraordinary losses.

“Consolidated Tangible Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Restricted
Subsidiaries, less (without duplication) Intangible Assets of Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
Co-Borrowers and the Restricted Subsidiaries, in each case as determined on a
consolidated basis in accordance with GAAP, as shown on the most recently
delivered Section 6.1 Financials; provided that “Consolidated Tangible Net
Worth” shall exclude any non-cash gain or loss of Holdings, U.S. Holdings,
Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and
the Restricted Subsidiaries after December 31, 2012 recorded pursuant to
Accounting Standards Codification Topic 815 or 820, which results in any
adjustment to the net worth of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Restricted
Subsidiaries on a consolidated basis.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the most recently delivered Section 6.1 Financials.

“Consolidated Total Capitalization” means, as of any date of determination, the
sum of (a) Consolidated Adjusted Tangible Net Worth as of such date of
determination and (b) Consolidated Total Debt as of such date of determination.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
amount of (a) all outstanding indebtedness of Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the
Restricted Subsidiaries for borrowed money outstanding on such date (excluding
(i) outstanding Indebtedness incurred by a Mortgage Subsidiary, so long as
neither Holdings nor any other Subsidiary of Holdings (other than such Mortgage
Subsidiary) is directly or contingently liable for any such Indebtedness and
(ii) Non-Recourse Indebtedness and Non-Recourse Indemnity Guaranties but
including, for the avoidance of doubt, Non-Recourse Payment Guaranties), (b) all
obligations under Capital Leases of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Restricted
Subsidiaries outstanding on such date and (c) all obligations owed for all or
any part of the deferred purchase price of property (including earn-outs with
respect to acquisitions) due and payable in the applicable period to the extent
that any such obligation becomes a liability on the balance sheet of Holdings,
U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
Co-Borrowers and the Restricted Subsidiaries, in accordance with GAAP, all
calculated on a consolidated basis; provided that Consolidated Total Debt shall
be determined net of the aggregate amount (to the extent in excess of
$5,000,000) of Unrestricted Cash and Cash Equivalents as of such date required
to be reflected on a consolidated balance sheet in accordance with GAAP.

 

CREDIT AGREEMENT

 

13



--------------------------------------------------------------------------------

“Construction Bonds” means bonds issued by surety bond companies or other
Persons or other security for the benefit of municipalities or other political
subdivisions to secure the performance by any Borrower or any Subsidiary thereof
of its obligations relating to Real Estate improvements and subdivision
development and completion.

“Construction Loan” means, at any time, (a) any loan incurred by a Loan Party in
order to finance the construction or installation of buildings or other
improvements or the performance of site work or similar work (including
construction or installation or site work or similar work performed as part of
land development) constituting part of, or related to, the Real Property
Inventory, provided that (i) the aggregate principal amount of such loan shall
not exceed the sum of (x) the aggregate amount of costs and expenses incurred in
connection with such construction, installation or site work or similar work
(including both so-called “hard” and so-called “soft” costs (such as interest,
real estate taxes, carrying costs and professional fees)), plus (y) the
aggregate amount of costs and expenses incurred in connection with such loan,
plus (z) the aggregate amount of all reserves required to be established
pursuant to the terms and conditions of such loan, (ii) such loan may only be
secured by a security interest on such Real Property Inventory and/or an Equity
Pledge and (b) any amendment, modification, extension or refinancing of such
loan, provided that, with respect to any amendment, modification, extension or
refinancing of such loan, (i) the aggregate principal amount thereof shall not
exceed the sum of (x) the outstanding principal amount of, and accrued interest
and prepayment premiums and similar amounts on, such loan at the time of such
amendment, modification, extension or refinancing, plus (y) the aggregate amount
of costs and expenses incurred in connection with such amendment, modification,
extension or refinancing, plus (z) the aggregate amount of all reserves required
to be established pursuant to the terms and conditions of such amendment,
modification, extension or refinancing (less any reserves returned to such Loan
Party in connection with such amendment, modification, extension or refinancing)
and (ii) such loan (as amended, modified, extended or refinanced) shall not be
secured by the assets of any Loan Party other than such Real Property Inventory
and improvements constructed thereon and/or an Equity Pledge. Notwithstanding
anything to the contrary herein, (A) a loan that satisfies the foregoing
requirements set forth in this definition shall be a “Construction Loan”
regardless of whether such loan otherwise constitutes Non-Recourse Indebtedness
and (B) the obligations under such loan may be guaranteed by a Non-Recourse
Indemnity Guaranty or Non-Recourse Payment Guaranty.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings or
(c) under Hedge Agreements. Contingent Obligations shall include (i) the direct
or indirect guaranty, endorsement (otherwise than for collection or deposit in
the ordinary course of business), co-making, discounting with recourse or sale
with recourse by such Person of the obligation of another, (ii) the obligation
to make take-or-pay or similar payments if required regardless of
non-performance by any other party or parties to an agreement and (iii) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (A) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (B) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of

 

CREDIT AGREEMENT

 

14



--------------------------------------------------------------------------------

any agreement described under subclause (A) or (B) of this sentence, the primary
purpose or intent thereof is as described in the preceding sentence; provided,
however, that the term “Contingent Obligation” shall not include (x) obligations
(including indemnity obligations but excluding Indebtedness for borrowed money)
incurred in the ordinary course of business, including in respect of land
acquisition contracts, (y) endorsements of instruments for deposit or collection
in the ordinary course of business and (z) mortgage loan repurchase obligations
of any Mortgage Subsidiary. The amount of any Contingent Obligation shall be
equal to the amount of the obligation so guaranteed or otherwise supported or,
if less, the amount to which such Contingent Obligation is specifically limited.

“Continuing Directors” means the directors of the Board of Directors of TMHC on
the Restatement Effective Date, after giving effect to the Transactions and the
other transactions contemplated thereby, and each other director if, in each
case, such other director’s nomination for election to the Board of Directors of
TMHC is recommended by at least a majority of the then Continuing Directors or
the election of such other director is approved by one or more Sponsors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
other than the Obligations.

“Cure Amount” has the meaning assigned to that term in Section 8.12A.

“Cure Right” has the meaning assigned to that term in Section 8.12A.

“Cure Right Expiration Date” has the meaning assigned to that term in
Section 8.12A.

“Daily Rate Loan” means a Base Rate Loan or a Canadian Prime Rate Loan.

“Default” means a condition or event that, after notice or after any applicable
grace period has lapsed, or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Development Agreement” means an agreement entered into with one or more
Governmental Authorities (or one or more entities sponsored by Governmental
Authorities), other developers, joint venture partners or other Persons, in each
case in connection with the payment of the cost of, or the performance of
obligations relating to, infrastructure, amenities, common areas and the like,
including roads, schools, sidewalks, plazas and parks.

“Disposition” has the meaning assigned to that term in Section 7.6B(ii).

“Disqualified Domestic Subsidiary” means any Domestic Subsidiary that (a) is a
disregarded entity for U.S. Federal income tax purposes and (b) owns a Foreign
Subsidiary, either directly or indirectly, exclusively through other entities
that are disregarded entities for U.S. Federal income tax purposes and the sole
assets of such disregarded entities (other than equity interests in each other)
consist of Capital Stock of any Foreign Subsidiary.

 

CREDIT AGREEMENT

 

15



--------------------------------------------------------------------------------

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person that, by its terms, or by the terms of any security into which it is
convertible or for which it is putable or exchangeable, or upon the happening of
any event, matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise (other than solely as a result of a change of control),
is convertible or exchangeable for Indebtedness or Disqualified Stock or is
redeemable at the option of the holder thereof (other than solely as a result of
a change of control), in whole or in part, in each case prior to the date that
is 120 days after the Commitment Termination Date; provided, however, that if
such Capital Stock is issued to any plan for the benefit of employees of
Holdings or any of its Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Stock solely because (i) it may
be required to be repurchased by Holdings or any of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or (ii) in the case of an
option issued to any such employee, such option gives the employee the right,
under certain circumstances, to require Holdings to withhold shares to pay the
exercise price or the withholding taxes that are applicable upon exercise of
such option.

“Dividends” has the meaning assigned to that term in Section 7.4.

“Dormant Subsidiary” means each of Taylor Woodrow Georgia, L.L.C., Taylor
Morrison of Nevada, LLC and TW/Olson Venture Management, L.L.C., Taylor Woodrow
Communities at Herons Glen, L.L.C., Taylor Woodrow Communities at Seven Meadows,
Ltd., Taylor Woodrow Communities at Vasari, L.L.C., Taylor Woodrow U.S. Tower,
Inc., The Beach Residences, L.L.C., TW Oaks Meridian, Inc., TW/Beach
Residences–Hollywood, L.L.C., TW/Beach Residences–Venice Beach, L.L.C., TW/Olson
Venture Management, L.L.C. and TWC/Seven Meadows, L.L.C.

“Domestic Subsidiary” means any Subsidiary of U.S. FinCo or the U.S. Borrower
incorporated, formed or organized under the laws of any jurisdiction within the
United States of America or any territory thereof.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) a commercial bank organized under the laws of the United
States or Canada, or any State thereof, and having a combined capital and
surplus of at least $250,000,000, (e) a savings and loan association or savings
bank organized under the laws of the United States or Canada, or any State or
Province thereof, and having a combined capital and surplus of at least
$250,000,000, (f) a commercial bank organized under the laws of any other
country that is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow or a political subdivision of any such country, and
having a combined capital and surplus of at least $250,000,000, so long as such
bank is acting through a branch or agency located in the United States, (g) a
finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is engaged in
making, purchasing or otherwise holding commercial loans in the ordinary course
and having a combined capital and surplus of at least $250,000,000 or an
Approved Fund thereof and (h) any other Person (other than a natural person)
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and so long as no Event of Default under Section 8.1 or 8.5
has occurred and is continuing, approved by Holdings (such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Defaulting Lender, the Sponsors,
Holdings, any Co-Borrower or any of their respective Subsidiaries or Affiliates.

 

CREDIT AGREEMENT

 

16



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Union or any
other country where the Euro is used for the introduction of, changeover to or
operation of the Euro in one or more member states.

“Entitled Land” means Qualified Real Property Inventory comprised of land zoned
for residential and related uses.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by Holdings
or any of its Subsidiaries (a) in the ordinary course of such Person’s business
or (b) as required in connection with a financing transaction or an acquisition
or disposition of real estate) or proceedings relating in any way to any
Environmental Law or any permit issued, or any approval given, under any
Environmental Law (hereinafter, “Claims”), including (i) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation, medical
monitoring or injunctive relief relating to or resulting from the Release or
threatened Release of Hazardous Materials or arising in any manner from alleged
injury or threat of injury to health, safety or the environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, directive, ordinance, code and rule of common
law now or hereafter in effect and in each case as amended, and any binding
judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
protection of the environment or, to the extent relating to exposure to
Hazardous Materials, of human health or safety.

“Environmental Liabilities” means all liabilities, obligations, responsibilities
and all Environmental Claims, arising from (a) environmental, health or safety
conditions, (b) the presence, Release or threatened Release of Hazardous
Materials at any location, whether or not owned, leased or operated by any Loan
Party or any of its Subsidiaries, or (c) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law.

“Equity Issuance” means any issuance or sale by Holdings of any of its Capital
Stock or the receipt by Holdings of any capital contribution, except in each
case for (a) any issuance of Permitted Cure Securities or the receipt of any
capital contribution in connection with any exercise of the Cure Right and
(b) any issuance of Capital Stock or the receipt of any capital contribution in
connection with the IPO.

“Equity Pledge” means, with respect to any Permitted Purchase Money Loan,
Construction Loan or Combination Loan, a pledge of the Capital Stock of the Loan
Party that has incurred or assumed such Permitted Purchase Money Loan,
Construction Loan or Combination Loan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA as in effect at the Restatement Effective Date
and any subsequent provisions of ERISA amendatory thereof, supplemental thereto
or substituted therefore unless such references refer to prior plan years, in
which case such references are to ERISA as in effect for the applicable plan
year.

 

CREDIT AGREEMENT

 

17



--------------------------------------------------------------------------------

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
together with Holdings, the Co-Borrowers or any Subsidiary thereof would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“Escrow Proceeds Receivable” means funds due to any Loan Party held in escrow in
connection with the sale and conveyance of title of a Unit to a buyer.

“Euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency Reserve Requirements” means, for each Interest Period for each
Eurodollar Rate Loan, the highest reserve percentage applicable to any Lender
during such Interest Period under regulations issued from time to time by the
Board for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement), with respect to liabilities
or assets consisting of or including Eurocurrency liabilities having a term
equal to such Interest Period.

“Eurodollar Base Rate” means the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date which is two
Business Days prior to the beginning of the relevant Interest Period (as
specified in the applicable Notice of Borrowing or Notice of
Conversion/Continuation) by reference to the British Bankers’ Association
Interest Settlement Rates (or the successor thereto if the British Banker’s
Association is no longer making such rates available) for deposits in U.S.
Dollars (as set forth by any service selected by the Administrative Agent which
has been nominated by the British Bankers’ Association (or its successor) as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurodollar Base Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in U.S. Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Reference Lenders at approximately 11:00 a.m. (London time) on the date which is
two Business Days prior to the beginning of such Interest Period. If any of the
Reference Lenders shall be unable or shall otherwise fail to supply such rates
to the Administrative Agent upon its request, the rate of interest shall be
determined on the basis of the quotations of the remaining Reference Lenders.

“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Reserve Adjusted Eurodollar Rate as provided in Section 2.2A.

“Event of Default” means each of the events set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time,
and any successor statute.

“Exchange Rate” means, on any day, the rate at which Canadian Dollars may be
exchanged into U.S. Dollars (or, for purposes of the definition of “Canadian
Dollar Equivalent” or any other provision of this Agreement requiring or
permitting the conversion of U.S. Dollars to Canadian Dollars, the rate at which
U.S. Dollars may be exchanged into Canadian Dollars) as set forth at

 

CREDIT AGREEMENT

 

18



--------------------------------------------------------------------------------

approximately 11:00 a.m., New York City time, on such date on the Bloomberg Key
Cross Currency Rates Page for Canadian Dollars. In the event that such rate does
not appear on any Bloomberg Key Cross Currency Rate Page, the Exchange Rate
shall be determined by reference to such other publicly available services for
displaying exchange rates as selected by the Administrative Agent, or, at the
discretion of the Administrative Agent, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the primary market where its foreign currency exchange operations in respect of
Canadian Dollars is then being conducted, at or about 10:00 a.m., local time, on
such date for the purchase of U.S. Dollars (or Canadian Dollars, as the case may
be) for delivery two Business Days later; provided that if at the time of any
such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) any wholly-owned Domestic Subsidiary that is restricted by
Applicable Law from guaranteeing the Obligations, (c) any Immaterial Subsidiary
(provided that Holdings shall not be permitted to exclude Immaterial
Subsidiaries from guaranteeing the Obligations to the extent that (i) the
aggregate amount of gross revenue for all Immaterial Subsidiaries (other than
Unrestricted Subsidiaries) excluded by this clause (c) exceeds 5% of the
consolidated gross revenues of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Restricted
Subsidiaries for the most recent Test Period ended prior to the date of
determination or (ii) the aggregate amount of total assets for all Immaterial
Subsidiaries (other than Unrestricted Subsidiaries) excluded by this clause (c)
exceeds 5% of the Consolidated Total Assets of Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the
Restricted Subsidiaries as at the end of the most recent Test Period ended prior
to the date of determination), (d) any Mortgage Subsidiary, (e) any Insurance
Subsidiary, (f) any Disqualified Domestic Subsidiary or Domestic Subsidiary of a
Foreign Subsidiary of the U.S. Borrower or U.S. FinCo, (g) any Subsidiary that
is an SPE, (h) any Dormant Subsidiary and (i) any other Subsidiary with respect
to which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the U.S. Borrower), the cost or other consequences
(including any adverse tax consequences) of providing a guarantee shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor pursuant to the Guaranty of such Swap Obligation (or any guarantee
thereof pursuant to the Guaranty) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor pursuant to
the Guaranty becomes effective with respect to such Swap Obligation unless
otherwise agreed in writing between the Administrative Agent and the Borrowers.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee is or becomes illegal.

“Excluded Taxes” means, with respect to any payment made by a Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to the
Administrative Agent, any Lender, any Issuing Bank, or any other recipient of
any payment to be made by or on account of

 

CREDIT AGREEMENT

 

19



--------------------------------------------------------------------------------

any obligation of any Loan Party hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), franchise taxes imposed on it (in
lieu of net income taxes) and backup withholding taxes, in each case (1) that
are Other Connection Taxes or (2) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lender Office is located, (b) any branch profits taxes imposed by
the United States of America, (c) in the case of a Lender (other than an
assignee pursuant to a request by a Borrower under Section 2.8B), any
withholding Tax that is imposed on amounts payable to such Lender and is the
result of any law in effect on the date on which such Lender becomes a party
hereto (or designates a new Lender Office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lender Office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding Tax pursuant to Section 2.7E(i),
(d) any withholding Tax that is imposed on amounts payable to the Administrative
Agent or a Lender that is attributable to the failure (other than as a result of
a Change in Law) of the Administrative Agent or such Lender to comply with
Section 2.7E(vi)(b) and (e) any U.S. Federal withholding Tax imposed by FATCA.

“Existing Credit Agreement” has the meaning assigned to that term in the
recitals to this Agreement.

“Facility Fee Rate” means the applicable rate per annum set forth below as the
case may be, based on the Capitalization Ratio as of the last day of the most
recent Fiscal Year or period, as the case may be, for which Section 6.1
Financials have been delivered; provided that until the date of delivery to the
Administrative Agent of the Section 6.1 Financials as of and for the Fiscal
Quarter ended June 30, 2013, the Capitalization Ratio shall be deemed to be in
Category 2 for purposes of determining the Facility Fee Rate:

 

CAPITALIZATION RATIO

   FACILITY FEE
RATE  

Category 1

> 0.55 to 1.00

     0.500 % 

Category 2

< 0.55 to 1.00

> 0.40 to 1.00

     0.500 % 

Category 3

< 0.40 to 1.00

     0.375 % 

Each change in the Facility Fee Rate resulting from a change in the
Capitalization Ratio shall be effective with respect to all Commitments on and
after the date of delivery to the Administrative Agent of the Section 6.1
Financials indicating such change until the date immediately preceding the next
date of delivery of Section 6.1 Financials indicating another such change. At
any time during which Holdings has failed to deliver Section 6.1 Financials, the
Capitalization Ratio shall be deemed to be in Category 1 for purposes of
determining the Facility Fee Rate.

 

CREDIT AGREEMENT

 

20



--------------------------------------------------------------------------------

“Facility Fees” has the meaning assigned thereto in Section 2.3A.

“Fair Market Value” with respect to any asset means the sale value that would be
obtained in an arm’s length transaction between an informed and willing seller
under no compulsion to sell and an informed and willing buyer under no
compulsion to buy. Fair Market Value shall be determined by Holdings acting in
good faith.

“FASB” means the Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any applicable
Treasury regulation promulgated thereunder or published administrative guidance
implementing such law.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

“Financial Performance Covenants” means the covenants of Holdings set forth in
Section 7.5.

“Finished Lots” means Entitled Land with respect to which (a) development has
been completed to such an extent to allow use and construction of a Unit on such
Entitled Land and, to the extent required, permits for the same are entitled to
be obtained and (b) start of construction has not occurred.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

“Fixed Rate Loan” means a Eurodollar Rate Loan or a CDOR Rate Loan.

“Foreign Benefit Event” means, with respect to any Foreign Plan, (i) the
existence of an Unfunded Current Liability in excess of the amount permitted
under any Applicable Law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (ii) the failure to make the
required contributions or payments, under the terms of the plan or any
Applicable Law, on or before the due date for such contributions or payments,
(iii) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Plan, in whole or in part, or to appoint
a replacement administrator, trustee or similar official to administer any such
Foreign Plan, or alleging the insolvency of any such Foreign Plan, (iv) the
incurrence of any liability by Holdings, the Co-Borrowers or any of their
respective Subsidiaries or any ERISA

 

CREDIT AGREEMENT

 

21



--------------------------------------------------------------------------------

Affiliate under Applicable Law on account of the complete or partial termination
of such Foreign Plan or the complete or partial withdrawal of any participating
employer therein, the occurrence of an event that could reasonably be expected
to result in a complete or partial termination of a Canadian Pension Plan or
(v) the occurrence of any transaction that is prohibited under any Applicable
Law and that could reasonably be expected to result in the incurrence of any
liability by Holdings, the Co-Borrowers or any of their respective Subsidiaries
or any ERISA Affiliate, or the imposition on any of the foregoing entities of
any fine, excise tax or penalty resulting from any noncompliance with any
Applicable Laws.

“Foreign Lender” means any Lender or Issuing Bank that is not a U.S. Person.

“Foreign Plan” means any pension, retirement or employee benefit plan or
arrangement that under Applicable Law outside of the United States is required
to be funded through a trust, insurance contract or other funding vehicle,
including a Canadian Pension Plan, and (i) that is maintained or contributed to
by, or entered into with, Holdings, a Co-Borrower or any of their Subsidiaries
or any ERISA Affiliate or (ii) with respect to which any of the foregoing
entities would reasonably be expected to have actual liability; provided that,
for the avoidance of doubt, a “Foreign Plan” does not include a “Plan” as
defined below.

“Foreign Subsidiary” means any Subsidiary of U.S. FinCo or the U.S. Borrower
that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Usage with respect to Letters of Credit issued by
such Issuing Bank other than Letter of Credit Usage as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course.

“Funding and Payment Office” means the office of the Administrative Agent
located at Eleven Madison Avenue, New York, NY 10010 (or such office of the
Administrative Agent or any successor Administrative Agent specified by the
Administrative Agent or such successor Administrative Agent in a written notice
to the U.S. Borrower and the Lenders).

“Funding Date” means the date of the funding of a Loan, which shall be a
Business Day.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles, as in effect in the
United States of America on the date of determination.

“General Partner” means TMM Holdings (G.P.) ULC, a British Columbia unlimited
liability company and the general partner of Holdings.

“Governmental Authority” means the government of the United States, Canada, any
other country or any multinational authority, or any state, province or
political subdivision thereof, and any entity, body or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including the PBGC and other quasi-governmental
entities established to perform such functions.

 

CREDIT AGREEMENT

 

22



--------------------------------------------------------------------------------

“Guarantee Obligations” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
Indebtedness or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
Indebtedness or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof
(including endorsements of instruments for deposit or collection in the ordinary
course of business or customary and reasonable indemnity obligations in effect
on the Restatement Effective Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

“Guaranteed Hedge Agreement” means any Hedge Agreement that is entered into by
and between any Loan Party or any Restricted Subsidiary and any Hedge Bank.

“Guaranteed Hedge Obligations” means the due and punctual payment and
performance of all obligations of any Loan Party or Restricted Subsidiary under
any Guaranteed Hedge Agreement (other than Excluded Swap Obligations).

“Guaranteed Parties” means, collectively, (a) the Lenders, (b) each Issuing
Bank, (c) the Administrative Agent, (d) each Hedge Bank, (e) each Cash
Management Bank, (f) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under the Loan Documents and (g) any successors,
indorsees, transferees and assigns of any of the foregoing.

“Guarantor” means, individually, Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, each of the Subsidiary Guarantors or
any other wholly-owned Domestic Subsidiary of U.S. FinCo or the U.S. Borrower
that at any time has executed and delivered a Guaranty pursuant to Section 6.7
and that has not been released from the Obligations in accordance with the
provisions of Section 9.7.

“Guaranty” means the Guaranty, annexed as Exhibit V hereto, dated as of the
Initial Effective Date, as amended and restated as of the Restatement Effective
Date, and entered into by and among Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo and the Subsidiary Guarantors, or
executed and delivered by any additional Subsidiary Guarantor from time to time
thereafter pursuant to Section 6.7, as such Guaranty may thereafter be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, friable asbestos, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing regulated levels of
polychlorinated biphenyls, and radon gas; (b)

 

CREDIT AGREEMENT

 

23



--------------------------------------------------------------------------------

any chemicals, materials or substances defined as or included in the definition
of “hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, that is prohibited, limited or regulated by any Environmental Law.

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Hedge Bank” means any Person that is a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent at the time it enters into a
Hedge Agreement or that is a Lender or the Administrative Agent or an Affiliate
of a Lender or the Administrative Agent at any time after it has entered into a
Hedge Agreement, in its capacity as a party thereto.

“Historical Financial Statements” means audited consolidated balance sheets and
related consolidated statements of income and cash flows of Holdings and its
consolidated Subsidiaries for the 2011 and 2012 Fiscal Years.

“Holdings” has the meaning assigned to that term in the preamble to this
Agreement.

“Housing Unit” means a detached or attached (including townhouse condominium or
condominium) single-family house (but excluding mobile homes) owned by a
Co-Borrower or a Subsidiary of a Co-Borrower (i) which is completed or for which
there has been a start of construction and (ii) which has been or is being
constructed on any Real Estate which immediately prior to the start of
construction constituted a Real Property Inventory hereunder.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary of U.S. FinCo or a Co-Borrower (a) whose total assets at the last day
of the Test Period ending on the last day of the most recent fiscal period for
which Section 6.1 Financials have been delivered were less than 5% of the
Consolidated Total Assets of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Restricted
Subsidiaries at such date, and (b) whose gross revenues for such Test Period
were less than 5% of the consolidated gross revenues of Holdings, U.S. Holdings,
Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP.

 

CREDIT AGREEMENT

 

24



--------------------------------------------------------------------------------

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(other than current accounts payable and trade payables (including amounts
payable under construction contracts) incurred in the ordinary course of
business and accrued expenses incurred in the ordinary course of business),
(d) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA,
current trade payables incurred in the ordinary course of business and
obligations with respect to options or contracts to purchase real property, but
including earn-outs with respect to any acquisition), (e) all obligations
evidenced by notes, bonds (other than bid or performance bonds), debentures or
other similar instruments, (f) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to any property
or assets acquired by such Person (even though the rights and remedies of the
seller or the lender under such agreement in the event of default are limited to
repossession or sale of such property or assets), (g) all obligations,
contingent or otherwise, as an account party under any letter of credit or under
acceptance, letter of credit or similar facilities to the extent not reflected
as trade liabilities on the balance sheet of such Person in accordance with GAAP
(excluding any portion of the actual or potential reimbursement obligations that
are secured by cash collateral), (h) all obligations, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Disqualified
Stock, (i) all obligations under Hedge Agreements, including, as of any date of
determination, the net amounts, if any, that would be required to be paid by
such Person if such Hedge Agreements were terminated on such date, (j) all
Contingent Obligations in respect of obligations of the kind referred to in
clauses (a) through (i) above and (k) all indebtedness secured by any Lien on
any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; provided, that if such Person has not
assumed such secured indebtedness that is nonrecourse to its credit, then the
amount of indebtedness of such Person pursuant to this clause (k) shall be equal
to the lesser of the amount of the secured indebtedness or the Fair Market Value
of the assets of such Person which secure such indebtedness; provided, further,
that obligations secured by liens on Cash or Cash Equivalent shall not
constitute Indebtedness unless such obligations would appear as Indebtedness (or
a loan or note or other equivalent term) on the consolidated balance sheet of
such Person. For all purposes of this Agreement, the term “Indebtedness” shall
not include (x) any reimbursement obligations in respect of Performance Letters
of Credit, Construction Bonds or guaranties of performance obligations (such as
bid or performance bonds), Non-Recourse Indemnity Guaranties or guaranties of
non-financial obligations or (y) Indebtedness owed by one Loan Party to another
Loan Party.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document.

“Indemnitee” has the meaning assigned to that term in Section 10.2B.

“Information” has the meaning assigned to that term in Section 10.19.

“Initial Effective Date” means July 13, 2011.

“Initial Yield” means with respect to additional Commitments extended pursuant
to Section 2.1A(iii), the amount (as reasonably determined by the Administrative
Agent) equal to the sum of (a) the margin above the Reserve Adjusted Eurodollar
Rate or the CDOR Rate, as the case

 

CREDIT AGREEMENT

 

25



--------------------------------------------------------------------------------

may be, on the Loans to be made under such Commitments (increased by (i) any
“Facility Fee Rate” applicable on the date of the calculation and (ii) the
amount that any “LIBOR floor” applicable to such Loans on the date of the
calculation exceeds the Reserve Adjusted Eurodollar Rate for a one-month
Interest Period on such date) and (b) the quotient obtained by dividing (i) the
amount of any Up-Front Fees on such Commitments (including any fee or discount
received by Lenders in connection with the initial extension thereof) by
(ii) the lesser of (x) the Weighted Average Life to Maturity of such Commitments
and (y) four.

“Insurance Subsidiaries” means (a) Taylor Woodrow Insurance Services, Inc.,
(b) Beneva Indemnity Company, (c) Total Florida Title, Inc. and (d) any other
corporation, limited partnership, limited liability company or business trust
that is (i) organized after the Restatement Effective Date or designated by
Holdings as an Insurance Subsidiary on or after the Restatement Effective Date,
(ii) a Subsidiary of Holdings and (iii) engaged in the business of providing
title insurance, captive insurance (whether for Holdings and its Subsidiaries or
otherwise) or insurance agency or other ancillary or complementary services that
in each case is subject to state regulation and/or licensing requirements.

“Insured Liens” has the meaning assigned to such term in clause (f) of the
definition of “Permitted Encumbrances.”

“Intangible Assets” of any Person means all unamortized debt discount and
expense, unamortized deferred charges, goodwill, patents, trademarks, service
marks, trade names, copyrights, write-ups of assets over their prior carrying
value (other than write-ups which occurred prior to the Restatement Effective
Date and other than, in connection with the acquisition of an asset, the
write-up of the value of such asset (within one year of its acquisition) to its
fair market value in accordance with GAAP) and all other items which would be
treated as intangible on the consolidated balance sheet of such Person prepared
in accordance with GAAP.

“Intellectual Property” has the meaning assigned to that term in Section 5.5C.

“Interest Payment Date” means:

(a) with respect to any Daily Rate Loan, the last Business Day in each of March,
June, September and December of each year, commencing on June 30, 2011; and

(b) with respect to any Fixed Rate Loan, the last day of each Interest Period
applicable to such Loan; provided that in the case of each Interest Period of
longer than three months, “Interest Payment Date” shall also include the dates
that are three months and, if applicable, six months, nine months, twelve months
or such other period as agreed by all Lenders pursuant to Section 2.2B after the
commencement of such Interest Period.

“Interest Period” has the meaning assigned to that term in Section 2.2B.

“Interest Rate Determination Date” means each date for calculating the Reserve
Adjusted Eurodollar Rate or the CDOR Rate, as applicable, for purposes of
determining the interest rate in respect of an Interest Period. The Interest
Rate Determination Date for purposes of calculating the Reserve Adjusted
Eurodollar Rate shall be the second Business Day prior to the first day of the
related Interest Period and for purposes of calculating the CDOR Rate shall be
the first day of the related Interest Period.

 

CREDIT AGREEMENT

 

26



--------------------------------------------------------------------------------

“Investment” means (a) any direct or indirect purchase or other acquisition by
U.S. FinCo, a Co-Borrower or any of their respective Subsidiaries of, or of a
beneficial interest in, stock or other Securities of any other Person, or
(b) any direct or indirect loan, advance (other than loans or advances to
employees for moving, education, computer, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by U.S. FinCo, a Co-Borrower or any of their respective
Subsidiaries to any other Person, including all indebtedness and accounts
receivable acquired from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business;
provided, however, that the term “Investment” shall not include (i) current
trade and customer accounts receivable for goods furnished or services rendered
in the ordinary course of business and payable in accordance with customary
trade terms, (ii) advances and prepayments to suppliers for goods and services
in the ordinary course of business, (iii) Capital Stock or other Securities
acquired in connection with the satisfaction or enforcement of Indebtedness or
claims due or owing to U.S. FinCo, a Co-Borrower or any of their respective
Subsidiaries or as security for any such Indebtedness or claims, (iv) Cash,
(v) Cash Equivalents or (vi) the licensing or contribution of Intellectual
Property in the ordinary course of business. The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

“IPO” means the initial underwritten public offering of Class A common stock,
par value $0.00001 per share, of TMHC pursuant to the Registration Statement.

“Issuing Bank” means (a) as the term is used generally in this Agreement, each
Lender with a Letter of Credit Commitment, and (b) as the term is used with
respect to specific Letters of Credit, (i) with respect to any Letter of Credit
issued on or after the Initial Effective Date but prior to the Restatement
Effective Date, Credit Suisse AG, in its capacity as the issuer of such Letter
of Credit, and (ii) with respect to any Letter of Credit issued on or after the
Restatement Effective Date, the Lender that shall have issued (or arranged for
the issuance of) such Letter of Credit pursuant to its Letter of Credit
Commitment, in its capacity as the issuer of such Letter of Credit, and any
other Lender reasonably acceptable to Holdings and the Administrative Agent that
shall become an Issuing Bank hereunder, with respect to Letters of Credit issued
by it. Each Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Judgment Currency” has the meaning assigned to that term in Section 10.24.

“Judgment Currency Conversion Date” has the meaning assigned to that term in
Section 10.24.

“Knowledge” means the actual knowledge, after due inquiry, of any Responsible
Officer of Holdings or a Co-Borrower.

“LC Disbursement” has the meaning assigned to that term in Section 3.1C.

 

CREDIT AGREEMENT

 

27



--------------------------------------------------------------------------------

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
Schedule 2.1 of this Agreement, together with their successors and permitted
assigns pursuant to Section 10.1 and the term “Lenders” shall include any Lender
providing an additional Commitment pursuant to Section 2.1A(iii); provided that
the term “Lenders”, when used in the context of a particular Commitment, means
the Lenders having that Commitment.

“Lender Default” means, subject to Section 3.6D, (a) the failure or refusal
(which has not been retracted within three Business Days) of a Lender to make
available its portion of any Loans (including any Loans made to reimburse
drawings under Letters of Credit) in accordance with Section 2.1A or its portion
of Unpaid Drawing in accordance with Section 3.3C unless such Lender notifies
the Administrative Agent and the Co-Borrowers in writing that such failure or
refusal is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) a Lender having notified a Borrower and/or the
Administrative Agent that it does not intend to comply with its obligations
under Section 2.1 or Section 3.1C, 3.3B or 3.3C, or has made a public statement
to the effect that it does not intend to comply with such obligations hereunder
or its funding obligations under other agreements generally in which it commits
to extend credit (unless such writing or public statement states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) the failure, within three Business Days after written request by
the Administrative Agent or the Co-Borrowers, of a Lender to confirm in writing
to the Administrative Agent and the Co-Borrowers that it will comply with its
prospective obligations under Section 2.1 or Section 3.1C, 3.3B or 3.3C
(provided that a Lender Default with respect to such Lender shall cease pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Co-Borrowers), or (d) a Lender or any Person that
directly or indirectly controls such Lender becomes the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment; provided that a Lender Default shall not be deemed to have
occurred solely by virtue of the ownership or acquisition of any equity
interests in any Lender or any Person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof, so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Lender Office” means, as to any Lender, the office or offices of such Lender
specified in the Administrative Questionnaire completed by such Lender and
delivered to the Administrative Agent, and the office or offices of such Lender
that the Administrative Agent notifies Holdings promptly but not later than two
days after the Restatement Effective Date, or such other office or offices as
such Lender may from time to time designate to Holdings and the Administrative
Agent.

“Letters of Credit” means the commercial Letters of Credit and standby Letters
of Credit issued or to be issued by an Issuing Bank for the account of a
Co-Borrower pursuant to Section 3.1 for general corporate purposes; provided,
however, that no Issuing Bank shall be obligated to issue commercial (as opposed
to standby) Letters of Credit hereunder.

 

CREDIT AGREEMENT

 

28



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder as set
forth on Schedule 3.1. The aggregate Letter of Credit Commitments of all Issuing
Banks on the Restatement Effective Date is $200,000,000.

“Letter of Credit Issuing Office” means, as to any Issuing Bank, the address
from time to time specified in writing by such Issuing Bank to the Borrowers and
the Administrative Agent as its letter of credit issuing office.

“Letter of Credit Usage” means, as at any date of determination, the sum of,
without duplication, (a) the Canadian LC Exposure plus (b) the U.S. LC Exposure.

“Lien” means any mortgage, pledge, security interest, hypothecation, assignment,
lien (statutory or other) or similar encumbrance, and any easement,
right-of-way, license, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar charge or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall an operating lease be deemed to be a Lien.

“Loan Documents” means this Agreement, the Amendment Agreement, the Notes and
the Guaranty.

“Loan Parties” means Holdings, Canada Holdings, U.S. Holdings, Canada
Intermediate Holdings, U.S. FinCo, each Borrower and each Subsidiary Guarantor.

“Loans” means the loans made by the Lenders to any Borrower pursuant to
Section 2.1A(i) or 2.1A(iii), if applicable.

“Loan Modification Offer” has the meaning assigned to that term in Section 2.9A.

“Lots Under Development” means Entitled Land where physical site improvement has
commenced but which is not a Finished Lot, Unit Under Construction, Completed
Unit, Speculative Unit, Model Unit or Unit Under Contract.

“Management Agreements” means (1) the Sponsor Management Services Agreement
dated as of the Initial Effective Date, among U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, TPG Capital, L.P. and OCM FIE, LLC and (2) JHI
Management Services Agreement dated as of the Initial Effective Date, by and
among JHI Investments Inc., U.S. Holdings, Canada Holdings and Canada
Intermediate Holdings.

“Management Investors” means the (a) management officers, directors and
employees of TMHC or any of its Subsidiaries who are investors in (i) TMHC or
New TMM or (ii) one or more investment funds managed by any of the Sponsors that
is an investor in TMHC or New TMM, in each case as of the Restatement Effective
Date or (b) management-level employees or directors who become investors in the
foregoing within 60 days of the Restatement Effective Date in connection with
the Transactions; provided that not more than 25 management-level employees and
directors who were not Management Investors as of the Restatement Effective Date
shall become “Management Investors” following the Restatement Effective Date.

 

CREDIT AGREEMENT

 

29



--------------------------------------------------------------------------------

“Master Agreement” has the meaning assigned to that term in the definition of
“Hedge Agreements”.

“Material Adverse Effect” means a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings and
its Subsidiaries, taken as a whole, that would materially adversely affect
(a) the ability of the Co-Borrowers and the other Loan Parties, taken as a
whole, to perform their payment obligations under this Agreement or any of the
other Loan Documents or (b) the rights and remedies of the Administrative Agent
and the Lenders under this Agreement or any of the other Loan Documents.

“Maximum Amount” has the meaning assigned to that term in Section 10.13A.

“Measurement Quarter” has the meaning set forth in Section 7.5.

“Minority Investment” means any Person (other than a Subsidiary of Holdings) in
which U.S. FinCo, a Co-Borrower or any Restricted Subsidiary owns Capital Stock.

“Model Unit” means a Completed Unit to be used as a model home in connection
with the sale of Units in a residential housing project.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Subsidiary” means (a) Taylor Morrison Home Funding LLC, (b) Mortgage
Funding Direct Ventures, LLC and (c) any corporation, limited partnership,
limited liability company or business trust that is (i) organized after the
Restatement Effective Date or designated by Holdings as a Mortgage Subsidiary on
or after the Restatement Effective Date, (ii) a Subsidiary of Holdings and
(iii) engaged in the business of issuing mortgage loans on residential
properties (whether for purchase of homes or refinancing of existing mortgages),
purchasing and selling mortgage loans, issuing securities backed by mortgage
loans, acting as a broker of mortgage loans and other activities customarily
associated with mortgage banking and related businesses.

“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA, that is subject to ERISA and is or was within the
last six years maintained by Holdings, a Co-Borrower or any ERISA Affiliate, to
which Holdings, a Co-Borrower or any ERISA Affiliate is contributing or to which
Holdings, a Co-Borrower or any ERISA Affiliate had an obligation to contribute
within the last six years or with respect to which Holdings, a Co-Borrower or
any ERISA Affiliate has any liability (whether actual or contingent).

“New TMM” means TMM Holdings II Limited Partnership, a limited partnership
formed under the laws of the Cayman Islands.

“Non-Consenting Lender” has the meaning assigned to that term in Section 10.5B.

“Non-Recourse Indebtedness” with respect to any Person means (a) Indebtedness of
such Person for which (i) the sole legal recourse for collection of principal
and interest on such Indebtedness is (A) against the specific property (and
improvements constructed thereon) identified in the instruments evidencing or
securing such Indebtedness and such property was acquired (directly or
indirectly, including through the purchase of Capital Stock of the Person owning
such property) with the proceeds of such Indebtedness or such Indebtedness was
incurred within 180 days after the acquisition (directly or indirectly,
including through the purchase of Capital Stock of the Person

 

CREDIT AGREEMENT

 

30



--------------------------------------------------------------------------------

owning such property) of such property, (B) so long as such Person does not
(y) own or acquire any assets other than the property being acquired,
constructed, installed or improved with the proceeds of such Indebtedness, any
buildings or other improvements then or thereafter erected on such property and
any other property or assets (including any Intangible Assets) incidental or
related thereto or (z) incur any liabilities other than such Indebtedness and
any other liabilities incidental thereto or related to the ownership, operation
and development of such property in the ordinary course of business, against any
other assets of such Person, and (C) the enforcement of any applicable
Non-Recourse Payment Guaranties in respect of such Indebtedness and (ii) no
other assets of such Person may (except as provided in clause (a)(i) above) be
realized upon in collection of principal or interest on such Indebtedness and
(b) any amendment, modification, extension or refinancing of any Indebtedness
described in clause (a) above, provided that such Indebtedness (as amended,
modified, extended or refinanced) satisfies the requirement set forth in clause
(a) above (other than the requirement that such Indebtedness shall have been
incurred within 180 days after the acquisition of the specific property
described in cause (a)(i)(A) above). Indebtedness which otherwise constitutes
Non-Recourse Indebtedness will not lose its character as Non-Recourse
Indebtedness because there is recourse to any borrower, any guarantor or any
other Person with respect to such Indebtedness for or in respect of
(a) environmental warranties and indemnities, (b) indemnities for and losses
arising from fraud, misrepresentation, misapplication or non payment of rents,
profits, insurance and condemnation proceeds and other sums actually received by
the borrower from secured assets to be paid to the lender, waste and mechanics’
liens, (c) a voluntary bankruptcy filing (or similar filing or action) or
collusive involuntary bankruptcy filings by such Person, and other events,
actions and circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements or
guaranties in non-recourse financings of real estate or (d) completion
guaranties (clauses (a) through (d) collectively being referred to hereinafter
as “Non-Recourse Indemnity Guaranties”).

“Non-Recourse Indemnity Guaranties” has the meaning assigned to such term in the
definition of “Non-Recourse Indebtedness”.

“Non-Recourse Payment Guaranties” means Guarantee Obligations (whether secured
or unsecured) incurred by (a) U.S. FinCo, the U.S. Borrower or any Subsidiary
Guarantor in respect of Non-Recourse Indebtedness of any Restricted Subsidiary
of U.S. FinCo or the U.S. Borrower and (b) the Canadian Borrower in respect of
Non-Recourse Indebtedness of any Restricted Subsidiary of the Canadian Borrower.

“Notes” means (a) the promissory notes of a Borrower issued pursuant to
Section 2.1D and (b) any promissory notes issued by a Borrower in connection
with assignments of the Commitment and Loans of any Lender, in each case
substantially in the form of Exhibit IV annexed hereto, as they may be amended,
restated, supplemented or otherwise modified from time to time.

“Notice of Borrowing” means a notice in the form of Exhibit I annexed hereto
delivered by a Borrower to the Administrative Agent pursuant to Section 2.1B
with respect to a proposed borrowing.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by a Borrower to the Administrative Agent
pursuant to Section 2.2D with respect to a proposed conversion or continuation
of the applicable basis for determining the interest rate with respect to the
Loans specified therein.

 

CREDIT AGREEMENT

 

31



--------------------------------------------------------------------------------

“Notice of Intent to Cure” has the meaning assigned to such term in
Section 6.1(iii).

“Notice of Issuance of Letter of Credit” means a notice in the form of Exhibit
III annexed hereto delivered by a Borrower to the Administrative Agent pursuant
to Section 3.1B(i) with respect to the proposed issuance of a Letter of Credit.

“Obligation Currency” has the meaning assigned to that term in Section 10.24.

“Obligations” means the collective reference to (a) the due and punctual payment
of (i) the principal of and premium, if any, and interest at the applicable rate
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of any Borrower or any other Loan Party to any of
the Guaranteed Parties under this Agreement and the other Loan Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of any Borrower under or pursuant to this Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
the covenants, agreements, and liabilities of each other Loan Party under or
pursuant to this Agreement or the other Loan Documents, (d) the due and punctual
payment and performance of all Guaranteed Hedge Obligations and (e) the due and
punctual payment and performance of all Cash Management Obligations.
Notwithstanding the foregoing, (i) the Guaranteed Hedge Obligations and the Cash
Management Obligations shall be guaranteed pursuant to the Guaranty only to the
extent that, and for so long as, the other Obligations are so guaranteed and
(ii) any release of Guarantors effected in the manner permitted by this
Agreement and the other Loan Documents, shall not require the consent of the
holders of the Guaranteed Hedge Obligations or the holders of the Cash
Management Obligations.

“OFAC” has the meaning assigned to that term in Section 5.15.

“Officer’s Certificate” means, with respect to any Person, a certificate
executed on behalf of such Person (a) if such Person is a partnership or limited
liability company, by its chairman of the board (if an officer) or chief
executive officer or by the chief financial officer of its general partner or
managing member or other Person authorized to do so by its Organizational
Documents, (b) if such Person is a corporation, on behalf of such corporation by
its chairman of the board (if an officer) or chief executive officer or its
chief financial officer or any vice president, and (c) if such Person is
Holdings or any of its Subsidiaries, a Responsible Officer.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument,

 

CREDIT AGREEMENT

 

32



--------------------------------------------------------------------------------

filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Lender or Issuing Bank,
Taxes imposed as a result of a present or former connection between such Lender
or Issuing Bank, as applicable, and the jurisdiction imposing such Taxes (other
than a connection arising from such Lender or Issuing Bank having executed,
delivered, enforced, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, any Loan Document).

“Other Credit Extensions” has the meaning assigned to that term in
Section 2.1A(iii).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“PAPA” means an arrangement, other than with an Affiliate of any Loan Party,
which may be unsecured or secured by a Lien granted in conjunction with purchase
contracts for the purchase of Real Estate and which provides for future payments
due to the sellers of such Real Estate, which future payments may be made at the
time of the sale of homes constructed on such Real Estate (or on a date related
to the sale or failure to sell such homes) and which payments may be contingent
on the sale price of such homes, which arrangement may include (a) adjustments
to the land purchase price, (b) profit participations, (c) community marketing
fees and community enhancement fees and (d) reimbursable costs paid by the land
developer.

“Participant” has the meaning assigned to that term in Section 10.1D.

“Participant Register” has the meaning specified in Section 10.1D.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA (or any successor thereto).

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Performance Letter of Credit” means any letter of credit of any Co-Borrower or
any Subsidiary of a Co-Borrower that is issued for the benefit of a
municipality, other Governmental Authority, utility, water or sewer authority,
or other similar entity for the purpose of assuring such beneficiary of the
letter of credit of the proper and timely completion of construction work.

“Permitted Amendments” means an amendment to this Agreement, effected in
connection with a Loan Modification Offer pursuant to Section 2.9, providing for
an extension of the Commitment Termination Date applicable to all or a portion
of the Loans and/or the Commitments of the Accepting Lenders and, in connection
therewith, (a) a change in the interest rates with respect to the Loans and/or
Commitments of the Accepting Lenders, (b) a change in the fees payable to, or
the inclusion of new fees to be payable to, the Accepting Lenders and/or
(c) such other modifications to this Agreements and the other Loan Documents to
take effect after the Commitment Termination Date then in effect as may be
specified therein.

 

CREDIT AGREEMENT

 

33



--------------------------------------------------------------------------------

“Permitted Cure Securities” means equity securities of Holdings (or any direct
or indirect parent thereof, to the extent contemplated by Section 8.12) having
no mandatory redemption, repurchase or similar requirements prior to 120 days
after the latest maturity date for any of the Loans, and upon which all
dividends or distributions (if any) shall be payable solely in additional shares
of such equity security.

“Permitted Encumbrances” means the following types of Liens:

(a) Liens for taxes, assessments or other governmental or quasi-governmental
charges or claims that (i) are not yet overdue for a period of more than 30
days, (ii) are being contested in good faith by appropriate proceedings for
which appropriate reserves have been established in accordance with GAAP, if
required, or (iii) solely encumber property abandoned or in the process of being
abandoned;

(b) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
repairmen’s, construction contractors’ and mechanics’ Liens and other similar
Liens, in each case so long as such Liens arise in the ordinary course of
business and (i) do not individually or in the aggregate have a Material Adverse
Effect or (ii) are with respect to amounts that are (x) not yet overdue for a
period of more than 30 days or (y) are being contested in good faith by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP, if required;

(c) Liens arising from judgments or decrees for the payment of money in
circumstances not constituting an Event of Default under Section 8.7;

(d) Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure (or secure the bonds or other comparable
instrument securing) the performance of tenders, statutory obligations, surety,
stay, customs and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds, utility services, developer’s
or others’ obligations to make on-site or off-site improvements, obligations to
title insurance companies and other similar obligations (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business but not including any Liens imposed under the Pension
Benefits Act (Ontario) or any pension standards legislation of any other
applicable jurisdiction;

(e) ground leases or other leases, subleases, licenses or sublicenses in respect
of real property on which properties owned or leased by U.S. FinCo, a
Co-Borrower or any Subsidiary of U.S. FinCo or a Co-Borrower are located;

(f) easements, rights-of-way, licenses, dedications, covenants, conditions,
assessment district or similar Liens in connection with municipal or special
district financing, agreements with adjoining landowners or state or local
Government Authorities, restrictions (including zoning restrictions, ordinances
and similar restrictions), reservations, recorded plats, subdivision maps,
Development Agreements, recorded condominium or home owner association
documents, defects, exceptions or irregularities in title, encroachments,
protrusions, water course rights, rights of water and rights in the nature of
easements for walkways, sidewalk, public ways, sewers, drains, gas, soil, steam
and water mains or pipelines, electrical lights and power, telephone, television
and cable conduits, poles, wires or cables granted to reserved or vested in any
Governmental Authority or public or private utility and other similar charges or
encumbrances, all of which in the aggregate do not interfere in any material
respect with the business of U.S. FinCo, the Co-Borrowers and their
Subsidiaries, and that were not

 

CREDIT AGREEMENT

 

34



--------------------------------------------------------------------------------

incurred in connection with and do not secure any Indebtedness (other than in
connection with municipal or special district financing) and Liens insured over
by title policies obtained by any Loan Party with respect to Real Property
Inventory (such Liens being “Insured Liens”);

(g) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense in the ordinary course of business;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of U.S. FinCo or a Co-Borrower or any Subsidiary of U.S.
FinCo or a Co-Borrower; provided that such Lien secures only the obligations of
U.S. FinCo, the Co-Borrowers or such Subsidiaries in respect of such letter of
credit;

(j) leases or subleases, licenses or sublicenses granted to others not
interfering in any material respect with the business of U.S. FinCo, the
Co-Borrowers and their Subsidiaries, taken as a whole;

(k) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of U.S. FinCo,
the Co-Borrowers and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business;

(l) Liens arising from precautionary UCC financing statement or similar filings
made in respect of operating leases entered into by U.S. FinCo, a Co-Borrower or
any Subsidiary of U.S. FinCo or a Co-Borrower;

(m) Liens for homeowner, condominium and similar association fees, assessments
and other payments;

(n) rights of purchasers and borrowers with respect to security deposits, escrow
funds and other amounts held by U.S. FinCo, a Co-Borrower or any Subsidiary of
U.S. FinCo or a Co-Borrower;

(o) pledges, deposits and other Liens existing under, or required to be made in
connection with, (i) earnest money obligations, escrows or similar purpose
undertakings or indemnifications in connection with any purchase and sale
agreement, (ii) Development Agreements or other contracts entered into with
Governmental Authorities (or an entity sponsored by a Governmental Authority) in
connection with the entitlement of real property or (iii) agreements for the
funding of infrastructure, including in respect of the issuance of community
facility district bonds, metro district bonds, subdivision improvement bonds and
similar bonding requirements arising the ordinary course of a Real Estate
Business;

(p) Liens on or leases of Model Units and additions, accessions, improvements
and replacements and customary deposits in connection therewith and proceeds and
products therefrom;

 

CREDIT AGREEMENT

 

35



--------------------------------------------------------------------------------

(q) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease of property leased by U.S.
FinCo, a Co-Borrower or any Subsidiary of U.S. FinCo or a Co-Borrower, in each
case with respect to the property so leased, and customary Liens and rights
reserved in any lease for rent or for compliance with the terms of such lease;

(r) without limiting the scope of clause (f) above, minor encroachments by
improvements located on property over adjacent lands and minor encroachments
over the property by improvements of adjacent landowners, if existing on the
date of the title searches conducted for purposes of Schedule 7.2;

(s) in connection with any specific Liens listed on Schedule 7.2, any
postponement of the same to another Permitted Encumbrance which is registered on
title;

(t) with respect to any real property of the Canadian Borrower or any of its
Subsidiaries located in Ontario, any subsisting restrictions, exceptions,
reservations, limitations, provisos and conditions (including royalties,
reservation of mines, mineral rights and timber rights, access to navigable
waters and similar rights) expressed in any original grants from the applicable
Governmental Authority;

(u) with respect to any real property of the Canadian Borrower or any of its
Subsidiaries located in Ontario, any and all encumbrances (including rights,
privileges and claims in the nature of profit a prendre) in favor of aboriginal
peoples, native peoples or First Nations that do not impair in any material
respect the value of the development project subject thereto or the ability of
the Loan Parties and the Restricted Subsidiaries to develop such properties or
sell residential units or lots in such project in the manner presently
contemplated by the applicable parties;

(v) with respect to any real property of the Canadian Borrower or any of its
Subsidiaries located in Ontario, the exceptions or qualifications to title found
in Section 44(1) of the Land Titles Act (Ontario), save and except for the
exceptions and qualifications in paragraphs 1, 2, 3, 4, 5, 8, 11 and 14;

(w) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right to set off)
and which are within the general parameters customary in the banking industry;

(x) Liens arising pursuant to vexatious, frivolous or meritless claims, suits,
actions or filings initiated, or other similar bad faith actions taken, by a
Person that is not an Affiliate of Holdings; provided that a Loan Party is
disputing such Lien in good faith and by appropriate proceedings; and

(y) Liens securing reimbursement obligations in respect of Performance Letters
of Credit, Construction Bonds or guaranties of performance obligations (such as
bid or performance bonds), in each case, incurred in the ordinary course of
business.

“Permitted Purchase Money Loans” means, collectively, Seller Purchase Money
Loans and Assumed Purchase Money Loans.

 

CREDIT AGREEMENT

 

36



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
governmental authority or other entity.

“Plan” means (a) any Multiemployer Plan or (b) any single employer plan, as
defined in Section 4001(a)(15) of ERISA that is subject to ERISA and (i) is
maintained for employees of Holdings, a Co-Borrower or any Subsidiary of
Holdings or ERISA Affiliate or (ii) was so maintained and in respect of which
Holdings, a Co-Borrower or any Subsidiary of Holdings or ERISA Affiliate could
have liability under Section 4069 of ERISA in the event such plan has been or
were to be terminated.

“Prime Rate” means the rate of interest per annum announced from time to time by
Credit Suisse AG as its prime commercial lending rate in effect at its principal
office in New York City. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Credit Suisse AG or any other Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to the
Transactions or any proposed acquisition, investment, distribution or other
action which requires compliance on a pro forma basis, using, for purposes of
determining such compliance, the historical financial statements of all entities
or assets so acquired or to be acquired and the consolidated financial
statements of Holdings and its Subsidiaries which shall be reformulated as if
the Transactions or such acquisition, investment, distribution or other action,
and any acquisitions which have been consummated during the period, and any
Indebtedness or other liabilities incurred in connection with any such
acquisition, investment, distribution or other action had been consummated at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans during such period).

“Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the Commitments or the Loans (or any Class of Commitments or
Loans, in the case of the allocation of borrowings of Loans pursuant to
Section 2.1A(i), 2.1A(iii) or 2.9 (except as otherwise expressly provided in any
such Section), payments of principal in respect of Commitments and Loans on any
Commitment Termination Date pursuant to Section 2.1A(i), 2.1A(iii) or 2.9, any
payment of interest in respect of Loans pursuant to Section 2.2, any payment of
Facility Fees pursuant to Section 2.3A and any payment of Letter of Credit fees
pursuant to Section 3.2) of any Lender, or any Letter of Credit issued by any
Issuing Bank or any participations purchased by any Lender therein, the
percentage obtained by dividing (i) the Revolving Loan Exposure (or the
Revolving Loan Exposure with respect to such Class of Commitments or Loans, as
applicable) of that Lender by (ii) the aggregate Revolving Loan Exposure (or the
aggregate Revolving Loan Exposure with respect to such Class of Commitments or
Loans, as applicable) of all the Lenders of such Class. The Pro Rata Share of
each Lender on the Restatement Effective Date shall be set forth in the
Register.

“Process Agent” has the meaning specified in Section 10.17C.

“Qualified Additional Lender” means any Lender and/or any other financial
institution that would qualify as an Eligible Assignee, and, if providing an
additional Commitment pursuant to Section 2.1A(iii) has been approved by the
Administrative Agent and Issuing Banks holding a

 

CREDIT AGREEMENT

 

37



--------------------------------------------------------------------------------

majority of the Letter of Credit Commitments if not already a Lender or an
Affiliate of a Lender hereunder at such time (such approval not to be
unreasonably withheld or delayed); provided that, with respect to such approval
by the Issuing Banks, the approval of any Issuing Bank shall be deemed to have
been given if such Issuing Bank shall not have responded within five Business
Days of its receipt of a request for such approval.

“Qualified Real Property Inventory” means, as of any date, Real Property
Inventory that is not subject to or encumbered by any Lien, other than (a) Liens
described in clauses (a), (b), (c), (d), (e), (f), (g), (j), (m), (o), (q), (r),
(t), (u) and (v) of the definition of “Permitted Encumbrances” and in clauses
(i) and (xxv) of Section 7.2A, (b) any Lien that has been bonded around so as to
remove such Lien as an encumbrance against such Real Property Inventory and
(c) any Insured Lien.

“Real Estate” has the meaning assigned to that term in Section 6.1(viii).

“Real Estate Business” means homebuilding, housing construction, real estate
(including masterplan) development or construction and the sale of homes, land
and related real estate activities, including the provision of mortgage
financing, realty brokerage, title insurance or any other business substantially
related or reasonably incidental thereto.

“Real Property Inventory” means, as of any date, land that is owned by any Loan
Party, which land is developed, is being developed or held for future
development or sale, together with the right, title and interest of such Loan
Party in and to the streets, the land lying in the bed of any streets, roads or
avenues, open or proposed, in or of, the air space and development rights
pertaining thereto and the right to use such air space and development rights,
all rights of way, privileges, liberties, tenements, hereditaments and
appurtenances belonging in or in any way appertaining thereto, all fixtures, all
easements now or hereafter benefiting such land and all royalties and rights
appertaining to the use and enjoyment of such land, together with all of the
buildings and other improvements now or hereafter erected on such land, and any
fixtures appurtenant thereto and all related property and assets (including any
Intangible Assets) whether constructed, installed, acquired or otherwise
existing at the time of or after the acquisition of, or initial construction on,
such land.

“Reference Lenders” means (a) Credit Suisse AG and (b) another Lender determined
by the Administrative Agent with the consent of Holdings, which consent shall
not be unreasonably withheld or delayed.

“refinance” means to modify, refinance, replace, renew, refund, repay, restate,
defer, substitute, supplement, reissue or extend (including pursuant to any
defeasance or discharge mechanisms); and the term “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have correlative
meanings.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that refinances such Original Indebtedness (or
any Refinancing Indebtedness in respect thereof); provided that (a) the
principal amount (or accreted value, if applicable) of such Refinancing
Indebtedness shall not exceed the principal amount (or accreted value, if
applicable) of the Original Indebtedness outstanding immediately prior to such
refinancing except by an amount equal to the unpaid accrued interest and
premiums (including tender premiums) thereon and underwriting discounts,
defeasance costs and commissions, plus other reasonable amounts paid and fees
and expenses incurred in connection with such refinancing, plus an amount equal
to any existing unutilized commitment and letters of credit undrawn thereunder,
(b) no

 

CREDIT AGREEMENT

 

38



--------------------------------------------------------------------------------

Refinancing Indebtedness shall have any direct or contingent obligors that are
not (or would not have been) obligated with respect to the Original Indebtedness
being refinanced (except that a Loan Party may be added as an additional
obligor) and (c) such Refinancing Indebtedness shall have a final maturity date
equal to or later than the final maturity date of, and have a Weighted Average
Life to Maturity equal to or greater than the then remaining Weighted Average
Life to Maturity of, the Original Indebtedness.

“Register” has the meaning assigned to that term in Section 10.1C.

“Registration Statement” means the registration statement on Form S-1 (No.
333-185269), including the prospectus forming a part thereof, filed by TMHC with
the SEC and declared effective under the Securities Act.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Materials), or into or out of any property, including
the movement of any Hazardous Material through the air, soil, surface water,
groundwater or property.

“Reorganization Transactions” means the transactions referred to as the
“Reorganization Transactions” in the Registration Statement and effected
pursuant the Reorganization Agreement dated as of April 9, 2013, among TMHC, New
TMM, Holdings, U.S. Holdings, Canada Holdings and the other Persons party
thereto.

“Reportable Event” means an event described in Section 4043 of ERISA and the
regulations thereunder.

“Requisite Class Lenders” means, at any time of determination for any Class of
Loans or Commitments, Lenders having or holding more than 50% of the aggregate
Revolving Loan Exposure with respect to such Class; provided that the Revolving
Loan Exposure of any Defaulting Lender shall be disregarded in the determination
of the Requisite Class Lenders at any time.

“Requisite Lenders” means Lenders having or holding more than 50% of the
aggregate Revolving Loan Exposure of all Lenders; provided that the Revolving
Loan Exposure of any Defaulting Lender shall be disregarded in the determination
of the Requisite Lenders at any time.

“Reserve Adjusted Eurodollar Rate” means, with respect to each day during each
Interest Period pertaining to a Eurodollar Rate Loan, a rate per annum
determined for such day in accordance with the following formula:

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Reset Date” means (a) the date of each Notice of Borrowing for a Loan, if after
giving effect thereto any Canadian Dollar Letter of Credit or Canadian Loan
would be outstanding on such date, (b) the last Business Day of each month, if
any Canadian Dollar Letter of Credit or Canadian

 

CREDIT AGREEMENT

 

39



--------------------------------------------------------------------------------

Loan is outstanding on such day, (c) the date of the making of any Canadian Loan
or the issuance, extension, renewal or amendment of any Canadian Dollar Letter
of Credit and (d) any other day selected by the Administrative Agent (including
any day on which the Administrative Agent calculates Letter of Credit Usage) if
any Canadian Loan or Canadian Dollar Letter of Credit is outstanding on such
day.

“Responsible Officer” means the President, the Vice President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Assistant Treasurer, with respect to certain limited liability
companies that do not have officers, any manager thereof, any other senior
officer of Holdings or any other Loan Party designated as such in writing to the
Administrative Agent by Holdings or such other Loan Party, as applicable, and,
with respect to any document delivered on the Restatement Effective Date, the
Secretary or the Assistant Secretary of any Loan Party. Any document delivered
hereunder that is signed by an Responsible Officer shall be conclusively
presumed to have been authorized by all necessary corporate, limited liability
company, partnership and/or other action on the part of Holdings or any other
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Person.

“Restatement Effective Date” means April 12, 2013.

“Restricted Subsidiary” means, unless otherwise specified herein, any Subsidiary
of a Co-Borrower or U.S. FinCo other than an Unrestricted Subsidiary.

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination (a) prior to the termination of the Commitments, that Lender’s
Commitment and (b) after the termination of the Commitments, the sum of (i) the
U.S. Dollar Equivalent of the aggregate outstanding principal amount of the
Loans (or the relevant Class of Loans in connection with a calculation by Class
under the definition of “Pro Rata Share”) of that Lender, plus (ii) in the event
that Lender is an Issuing Bank, the aggregate Letter of Credit Usage in respect
of all Letters of Credit issued by that Lender (net of any participations
purchased by other Lenders in such Letters of Credit), plus (iii) the
U.S. Dollar Equivalent of the aggregate amount of all participations purchased
by that Lender in any issued Letters of Credit or any Unpaid Drawings.

“Revolving Loan Yield” means, at the time of the establishment of any additional
Commitments pursuant to Section 2.1A(iii), the sum of (i) the Applicable Margin
(as increased by the Facility Fee Rate applicable on such date) then in effect
for Fixed Rate Loans under the Commitments (other than such additional
Commitments), (ii) the amount that any “LIBOR floor” applicable to such Fixed
Rate Loans on such date exceeds the Reserve Adjusted Eurodollar Rate for a
one-month Interest Period on such date and (iii) one fourth of the Up-Front Fees
paid in respect of the Commitments (other than such additional Commitments). If
immediately prior to the establishment of any additional Commitments pursuant to
Section 2.1A(iii) there shall exist more than one Class of Commitments
hereunder, the Revolving Loan Yield shall be determined separately for each such
Class.

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc.

“SEC” means the U.S. Securities and Exchange Commission or any successor
thereto.

 

CREDIT AGREEMENT

 

40



--------------------------------------------------------------------------------

“Section 6.1 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 6.1(i) or (ii) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 6.1(iii).

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
the rules and regulations promulgated thereunder, and any successor statute.

“Seller Purchase Money Loan” means, at any time, (a) any loan made to a Loan
Party by the seller of Real Property Inventory in a single transaction or
separate transactions for the exclusive purpose of purchasing such Real Property
Inventory, provided that (i) the original aggregate principal amount of such
loan shall not exceed the sum of (x) the purchase price of the Real Property
Inventory securing such loan, plus (y) the aggregate amount of costs and
expenses incurred in connection with the purchase of such Real Property
Inventory and such loan, plus (z) the aggregate amount of all reserves required
to be established pursuant to the terms and conditions of such loan and
(ii) such loan may only be secured by a security interest on such Real Property
Inventory and/or an Equity Pledge and (b) any amendment, modification, extension
or refinancing of such loan, provided that with respect to any amendment,
modification, extension or refinancing of such loan, (i) the aggregate principal
amount thereof shall not exceed the sum of (x) the greater of (A) the
outstanding principal amount of, and accrued interest and prepayment premiums
and similar amounts on, such loan at the time of such amendment, modification,
extension or refinancing and (B) the purchase price of the Real Property
Inventory securing such loan, plus (y) the aggregate amount of costs and
expenses incurred in connection with such amendment, modification, extension or
refinancing, plus (z) the aggregate amount of all reserves required to be
established pursuant to the terms and conditions of such amendment,
modification, extension or refinancing (less any reserves returned to such Loan
Party in connection with such amendment, modification, extension or refinancing)
and (ii) such loan (as amended, modified, extended or refinanced) shall not be
secured by the assets of any Loan Party other than the Real Property Inventory
initially purchased by the applicable Loan Party and improvements constructed
thereon and/or an Equity Pledge. Notwithstanding anything to the contrary
herein, (A) a loan that satisfies the foregoing requirements set forth in this
definition shall be a “Seller Purchase Money Loan” regardless of whether such
loan otherwise constitutes Non-Recourse Indebtedness and (B) the obligations
under such loan may be guaranteed by a Non-Recourse Indemnity Guaranty or
Non-Recourse Payment Guaranty.

“Senior Unsecured Notes” means the 7.75% senior notes due 2020 issued under the
Indenture, dated as of April 13, 2012, among the U.S. Borrower, Canada Holdings
and the trustee named therein from time to time, in an initial aggregate
principal amount of $550,000,000 as of April 13, 2012, and in an additional
aggregate principal amount of $125,000,000 as of August 21, 2012.

 

CREDIT AGREEMENT

 

41



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person, that as of the date of
determination both (a) (i) the then fair saleable value of the property of such
Person, sold as a going concern, is (A) greater than the total amount of
liabilities (including contingent liabilities but excluding amounts payable
under intercompany promissory notes) of such Person and (B) not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to such
Person, (ii) such Person’s capital is not unreasonably small in relation to its
business or any contemplated or undertaken transaction and (iii) such Person
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due;
(b) such Person is “solvent” within the meaning given that term and similar
terms under Applicable Laws relating to fraudulent transfers and conveyances; or
(c) in the case of any Person existing under the laws of Canada or any of its
Provinces or territories, such Person is not an “insolvent person” within the
meaning of the Bankruptcy and Insolvency Act (Canada). For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“SPE” means (i) an entity formed for the purposes of holding, acquiring,
constructing, developing or improving assets whose acquisition, construction,
development or improvement will be financed by Non-Recourse Indebtedness or
equity Investments in such entity or (ii) an entity acquired by U.S. FinCo, a
Co-Borrower or any of their respective Restricted Subsidiaries whose outstanding
Indebtedness is all Non-Recourse Indebtedness.

“Specified Subsidiary” means, at any date of determination, (a) any Restricted
Subsidiary whose total assets at the last day of the Test Period ending on the
last day of the most recent fiscal period for which Section 6.1 Financials have
been delivered were equal to or greater than 10% of the Consolidated Total
Assets of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the Co-Borrowers and the Restricted Subsidiaries at such
date, (b) any Restricted Subsidiary whose gross revenues for such Test Period
were equal to or greater than 10% of the consolidated gross revenues of
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and the Restricted Subsidiaries for such period, in each
case determined in accordance with GAAP, or (c) each other Restricted Subsidiary
that, when such Restricted Subsidiary’s total assets and gross revenues are
aggregated with each other Restricted Subsidiary that is not a Specified
Subsidiary, would have (i) total assets at the last day of the Test Period
ending on the last day of the most recent fiscal period for which Section 6.1
Financials have been delivered that are equal to or greater than 15% of the
Consolidated Total Assets of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Restricted
Subsidiaries at such date or (i) gross revenues for such Test Period that are
equal to or greater than 15% of the consolidated gross revenues of Holdings,
U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
Co-Borrowers and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.

“Speculative Unit” means any Completed Unit that is neither a Unit Under
Contract nor a Model Unit.

“Sponsors” means JH Investments Inc., Oaktree Capital Management, L.P. and TPG
Global, LLC and their respective Affiliates and all investment funds managed by
any of the foregoing (excluding, for the avoidance of doubt, their respective
portfolio companies or other operating companies affiliated with JH Investments,
Inc., Oaktree Capital Management, L.P. or TPG Global LLC).

 

CREDIT AGREEMENT

 

42



--------------------------------------------------------------------------------

“Stated Amount” means, with respect to any Letter of Credit, the maximum amount
from time to time available to be drawn thereunder, determined without regard to
whether any conditions to drawing could then be met.

“Subordinated Debt” means any Indebtedness of a Loan Party that is subordinated
in right of payment to the Obligations pursuant to terms reasonably satisfactory
to the Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, joint venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

“Subsidiary Guarantor” means each wholly-owned Domestic Subsidiary of U.S. FinCo
or the U.S. Borrower (other than an Unrestricted Subsidiary or an Excluded
Subsidiary) on the Restatement Effective Date, and each wholly-owned Domestic
Subsidiary of U.S. FinCo or the U.S. Borrower (other than an Unrestricted
Subsidiary or an Excluded Subsidiary) that becomes a party to the Guaranty at
any time after the Restatement Effective Date pursuant to Section 6.7.

“Successor Borrower” has the meaning assigned to that term in Section 7.6A(i).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges (including Canada Pension Plan
and provincial pension plan contributions, employment insurance and workers’
compensation premiums) imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto and whether disputed
or not.

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings then last ended.

“TMHC” means Taylor Morrison Home Corporation, a Delaware corporation.

“Total Indebtedness” means at any time all Indebtedness of the Loan Parties on a
consolidated basis.

“Total Utilization of Commitments” means, as at any date of determination, the
sum of (a) the U.S. Revolving Exposure plus (b) the Canadian Revolving Exposure.

“Transaction Costs” means the fees, costs and expenses payable by Holdings and
its Subsidiaries in connection with the Transactions, including amounts payable
to the Administrative Agent and the Lenders.

 

CREDIT AGREEMENT

 

43



--------------------------------------------------------------------------------

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party, (b) the Reorganization
Transactions, (c) the IPO and (d) the payment of the Transaction Costs.

“Treasury Regulations” means the United States Treasury regulations promulgated
under the Code, as amended from time to time and any successor regulations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Canadian Prime Rate Loan, a Eurodollar Rate Loan or a CDOR Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unfunded Current Liability” of any Plan or Foreign Plan means the amount, if
any, by which the present value of the accrued benefits under the plan as of the
close of its most recent plan year, determined in accordance with FASB
Accounting Standards Codification 715 as in effect on the Restatement Effective
Date, based upon the actuarial assumptions that would be used by the plan’s
actuary in a termination of the plan, exceeds the Fair Market Value of the
assets allocable thereto.

“Unit” means Qualified Real Property Inventory that is, or is planned to be,
comprised of a single-family residential housing unit or a multi-family
residential housing unit.

“Unit Under Contract” means, as of any date, a Unit, whether or not construction
has commenced, is completed or is in process, as to which the Loan Party owning
such Unit has entered into a bona fide contract of sale (a) substantially in a
form customarily employed by such Loan Party, (b) with a Person that is not a
Subsidiary or Affiliate of such Loan Party and (c) under which no material
defaults giving rise to a termination right by such Loan Party then exist.

“Units Under Construction” means Units where on-site construction has commenced
as evidenced by the trenching of foundations for such Units, other than Units
Under Contract.

“Unpaid Drawings” means, as of any date of determination, the sum of, without
duplication, (a) the amount set forth in clause (b) of the definition of
Canadian LC Exposure and (b) the amount set forth in clause (b) of the
definition of U.S. LC Exposure.

“Unrestricted Cash and Cash Equivalents” means Cash and Cash Equivalents of the
Loan Parties that are free and clear of all Liens (other than Liens described in
clauses (a), (b), (c), (k), (w), (x) or (y) (to the extent such Lien does not
solely consist of deposit of cash) of the definition of the term “Permitted
Encumbrances” or in clause (i) or sub-clauses (a) or (b) of clause (xv) of
Section 7.2A); provided, that solely for purposes of the proviso to the
definition of “Consolidated Total Debt”, the term “Unrestricted Cash and Cash
Equivalents” shall mean Unrestricted Cash and Cash Equivalents of the Loan
Parties and the Restricted Subsidiaries.

“Unrestricted Subsidiary” means any Subsidiary of U.S. FinCo or a Co-Borrower
that is designated as an Unrestricted Subsidiary by a Co-Borrower or U.S. FinCo,
as applicable, pursuant to Section 6.13 subsequent to the Initial Effective
Date.

“Unused Revolving Commitment” means, as of any date of determination, the amount
by which the aggregate Commitments exceed the Total Utilization of Commitments.

 

CREDIT AGREEMENT

 

44



--------------------------------------------------------------------------------

“Up-Front Fees” means the amount of any fees or discounts received by Lenders in
connection with the making of loans or extensions of credit, expressed as a
percentage of such loan or extension of credit.

“U.S. Holdings” has the meaning assigned to that term in the preamble to this
Agreement.

“USA PATRIOT Act” means the USA PATRIOT Improvement and Reauthorization Act,
Title III of Pub. L. 109-177 (signed into law March 9, 2006, as amended from
time to time).

“U.S. Borrower” has the meaning assigned to that term in the preamble to this
Agreement.

“U.S. Dollar Equivalent” means, on any date of determination, (a) with respect
to any amount in U.S. Dollars, such amount and (b) with respect to any amount in
Canadian Dollars, the equivalent in U.S. Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.3 using the Exchange Rate then in
effect.

“U.S. Dollar Letter of Credit” means any Letter of Credit denominated in U.S.
Dollars.

“U.S. Dollars”, “Dollars”, “dollars” or “$” refers to lawful money of the United
States of America.

“U.S. FinCo” has the meaning assigned to that term in the preamble to this
Agreement.

“U.S. LC Disbursement” means a payment made by an Issuing Bank pursuant to a
U.S. Dollar Letter of Credit.

“U.S. LC Exposure” means, at any time, the sum of (a) the Stated Amount of all
U.S. Dollar Letters of Credit that remains available for drawing at such time
and (b) the aggregate amount of all U.S. LC Disbursements that have not yet been
reimbursed at such time. The U.S. LC Exposure of any Lender at any time shall be
its Pro Rata Share of the total U.S. LC Exposure at such time.

“U.S. Loan” means any Loan denominated in U.S. Dollars.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Revolving Exposure” means, with respect to the Lenders, at any time, the
sum of (a) the aggregate principal amount of the Lenders’ U.S. Loans at such
time and (b) the Lenders’ U.S. LC Exposure at such time. The U.S. Revolving
Exposure of any Lender at any time shall be such Lender’s Pro Rata Share of the
aggregate U.S. Revolving Exposure at such time.

“Voting Stock” means, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

CREDIT AGREEMENT

 

45



--------------------------------------------------------------------------------

“Withholding Agent” means the Co-Borrowers and the Administrative Agent.

“Yield Differential” has the meaning assigned to that term in Section 2.1A(iii).

 

1.2 Defined Terms; Accounting Terms; Utilization of GAAP for Purposes of
Calculations Under Agreement.

A. The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement (unless expressly referring to another agreement)
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect.

B. Except as otherwise expressly provided in this Agreement, (a) all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP and (b) financial statements and other information required
to be delivered by Holdings to the Lenders pursuant to clauses (i), (ii),
(iv) and (vii) of Section 6.1 shall be prepared in accordance with GAAP (except,
with respect to interim financial statements, for the absence of normal year-end
audit adjustments and explanatory footnotes) as in effect at the time of such
preparation. Calculations in connection with the definitions, covenants and
other provisions of this Agreement shall utilize accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements; provided that, should such accounting principles and policies change
and either Holdings or the Requisite Lenders shall so request, the
Administrative Agent and Holdings shall negotiate in good faith to amend such
provision to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Requisite Lenders); provided, further,
that, until so amended, such provision shall continue to be interpreted in
accordance with GAAP prior to such change therein regardless of whether any such
request is given before or after such change in GAAP or in the application
thereof.

 

1.3 Exchange Rates.

On each Reset Date, the Administrative Agent shall (i) determine the relevant
Exchange Rate as of such Reset Date and (ii) give notice thereof to the Lenders
and the U.S. Borrower. The Exchange Rate so determined shall become effective on
the relevant Reset Date, shall remain effective until the next succeeding Reset
Date, and shall for all purposes of this Agreement (other than Sections
3.1B(iii), 3.1C, 3.2, 3.3B, 3.3C and 10.24 or any other provision hereof
expressly requiring the use of an Exchange Rate as of a specified date) be the
Exchange Rate employed in converting amounts between U.S. Dollars and Canadian
Dollars.

 

CREDIT AGREEMENT

 

46



--------------------------------------------------------------------------------

SECTION 2.

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1 Commitments; Loans.

A.    (i) Each Lender severally agrees, subject to the limitations set forth
below with respect to the maximum amount of Loans permitted to be outstanding
from time to time, to lend to the Borrowers from time to time in U.S. Dollars
and/or Canadian Dollars during the period on and from the Initial Effective Date
to but excluding the Commitment Termination Date an aggregate amount not
exceeding its Pro Rata Share of the aggregate amount of the Commitments, to be
used for the purposes identified in Section 2.5A. The aggregate amount of the
Commitments as of the Restatement Effective Date is $400,000,000. Subject to
Section 2.9, each Lender’s Commitment (other than Other Credit Extensions or any
Commitments amended by Permitted Amendments pursuant to a Loan Modification
Offer) shall expire on the Commitment Termination Date and all Loans (other than
Other Credit Extensions or any Loans amended by Permitted Amendments pursuant to
a Loan Modification Offer) and all other amounts owed hereunder with respect to
the Loans and the Commitments (other than Other Credit Extensions or any
Commitments or Loans amended by Permitted Amendments pursuant to a Loan
Modification Offer) shall be paid in full not later than that date. Amounts
borrowed under this Section 2.1A(i) may be repaid and reborrowed, subject to the
limitations and conditions set forth herein, up to but excluding the Commitment
Termination Date.

Notwithstanding anything contained herein to the contrary, in no event shall
(i) the Total Utilization of Commitments at any time exceed the Availability
Amount then in effect or (ii) the aggregate Canadian Revolving Exposure at any
time exceed 105% of the Canadian Sublimit then in effect.

(ii) [Reserved].

(iii) Additional Commitments. The Co-Borrowers may from time to time after the
Restatement Effective Date, by notice to the Administrative Agent, request that,
on the terms and subject to the conditions contained in this Agreement,
Qualified Additional Lenders provide up to the Additional Facilities Amount in
the aggregate in additional Commitments; provided that (i) no Default or Event
of Default shall have occurred and be continuing or would occur after giving
effect to such additional Commitments, (ii) the loans under such additional
Commitments shall rank pari passu with the Loans to be made pursuant to
Section 2.1A(i), (iii) the representations and warranties in Section 5 shall be
true and correct in all material respects prior to and after giving effect to
such additional Commitments, (iv) the maturity date of any additional
Commitments shall be no earlier than, and no scheduled mandatory commitment
reduction shall be required prior to, the maturity date of the existing
Commitments (or any Other Credit Extensions constituting Commitments), (v) the
terms (other than with respect to pricing or maturity) of any additional
Commitments and the Loans to be made thereunder, to the extent not consistent
with the Commitments and the Loans extended under this Agreement pursuant to
Section 2.1A(i), shall be reasonably satisfactory to the Administrative Agent
and (vi) if the Initial Yield applicable to the additional Commitments extended
pursuant to this Section 2.1A(iii) exceeds by more than 50 basis points the
Revolving Loan Yield at such time (the amount by which the Initial Yield
applicable to the additional Commitments incurred pursuant to this
Section 2.1A(iii) exceeds

 

CREDIT AGREEMENT

 

47



--------------------------------------------------------------------------------

the Revolving Loan Yield at such time being referred to herein as the “Yield
Differential”), then the “LIBOR floor” and/or the Applicable Margin applicable
to the Loans shall be increased such that after giving effect to such increases,
the Yield Differential shall equal 50 basis points; provided that, to the extent
any portion of the Yield Differential is attributable to a higher “LIBOR floor”
being applicable to the additional Commitments, the “LIBOR floor” applicable to
the Loans shall be increased (or, in the event there is no “LIBOR floor”
applicable to the Loans at such time, a “LIBOR floor” shall be added) to an
amount not to exceed the “LIBOR floor” applicable to the additional Commitments
prior to any increase in the Applicable Margin applicable to the Loans. Nothing
contained in this Section 2.1A(iii) or otherwise in this Agreement is intended
to commit any Lender or the Administrative Agent to provide any portion of any
such additional Commitments. If and to the extent that any Qualified Additional
Lenders agree, in their sole discretion, to provide any such additional
Commitments on the terms and conditions set forth herein, (a) at such time and
in such manner as the Administrative Agent shall reasonably determine, the
Qualified Additional Lenders who have in their sole discretion agreed to provide
additional Commitments shall purchase and assume outstanding Loans and/or
participations incurred in connection with Letters of Credit so as to cause the
amount of such Loans and/or participations in connection with Letters of Credit
held by each Lender to conform to the respective percentages of the applicable
Commitments of the Lenders as so adjusted and (b) the Co-Borrowers shall execute
and deliver any additional Notes as any Lender may reasonably request or other
amendments or modifications to this Agreement or any other Loan Document as the
Administrative Agent may reasonably request.

If any new Commitments incurred pursuant to this Section 2.1A(iii) are to have
terms that are different from the Commitments outstanding immediately prior to
such incurrence (any such new Commitments, “Other Credit Extensions”), all such
terms shall be as set forth in a separate assumption agreement among Holdings,
U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
Borrowers, the Qualified Additional Lenders providing such additional Revolving
Commitments and the Administrative Agent, the execution and delivery of which
agreement shall be a condition to the effectiveness of the Other Credit
Extensions. If the Borrowers incur new Commitments under this Section 2.1A(iii),
regardless of whether such Commitments are Other Credit Extensions, the
Borrowers shall, after such time, (x) incur and repay Loans ratably as between
the new Commitments and the Commitments outstanding immediately prior to such
incurrence and (y) permanently reduce Commitments ratably as between the new
Commitments and the Commitments outstanding immediately prior to such
incurrence; provided that on the date of incurrence of the new Commitments, the
Borrowers may permanently reduce the Commitments outstanding immediately prior
to such time without ratably reducing the new Commitments. Notwithstanding
anything to the contrary in Section 10.5, the Administrative Agent is expressly
permitted, without the consent of any Lender, to amend the Loan Documents to the
extent necessary to give effect to any increases pursuant to this
Section 2.1A(iii) and mechanical and conforming changes necessary or advisable
in connection therewith (including amendments to (1) implement the requirements
in the preceding two sentences, (2) ensure pro rata allocations of Eurodollar
Rate Loans, Canadian Prime Rate Loans, CDOR Rate Loans and Base Rate Loans
between Loans incurred pursuant to this Section 2.1A(iii) and Loans outstanding
immediately prior to any such incurrence and (3) implement ratable participation
in Letters of Credit between the Other Credit Extensions consisting of
Commitments and the Commitments outstanding immediately prior to any such
incurrence).

 

CREDIT AGREEMENT

 

48



--------------------------------------------------------------------------------

B. Borrowing Mechanics. Loans (including any Loans made as Eurodollar Rate Loans
or CDOR Rate Loans with a particular Interest Period) made on any Funding Date
(other than Loans made pursuant to Section 3.3B for the purpose of reimbursing
the applicable Issuing Bank for the amount of a drawing or payment under a
Letter of Credit issued by it) shall be in an aggregate minimum amount of the
Borrowing Minimum and integral multiples of the Borrowing Multiple in excess of
that amount. The Borrowers shall deliver to the Administrative Agent a Notice of
Borrowing not later than 1:00 p.m. (New York time) on the proposed Funding Date;
provided, that, in the case of any Loan requested as a Fixed Rate Loan, the
Borrowers shall deliver such Notice of Borrowing not later than 1:00 p.m. (New
York time), at least three Business Days in advance of the proposed Funding
Date. The Notice of Borrowing shall specify (i) the proposed Funding Date (which
shall be a Business Day), (ii) whether such Loans are to be U.S. Loans or
Canadian Loans, (iii) the amount and Type of Loans requested, (iv) in the case
of any Loans requested to be made as Eurodollar Rate Loans or CDOR Rate Loans,
the initial Interest Period requested, and (v) remittance instructions
applicable for the Loans requested. Loans may be continued as or converted into
Base Rate Loans, Eurodollar Rate Loans, CDOR Rate Loans or Canadian Prime Rate
Loans in the manner provided in Section 2.2D.

In lieu of delivering the above-described Notices of Borrowing, the Borrowers
may give the Administrative Agent telephonic notice by the required time of any
proposed borrowing under this Section 2.1B; provided that such notice shall be
promptly confirmed in writing by delivery of a Notice of Borrowing to the
Administrative Agent on or before the applicable Funding Date. Neither the
Administrative Agent nor any Lender shall incur any liability to any Borrower in
acting upon any telephonic notice referred to above that the Administrative
Agent believes in good faith to have been given by a duly authorized officer or
other person authorized to borrow on behalf of the Borrowers or for otherwise
acting in good faith under this Section 2.1B, and upon funding of Loans by the
Lenders in accordance with this Agreement pursuant to any such telephonic
notice, the Borrowers shall have effected Loans hereunder.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any Notice of Borrowing, Notice of
Conversion/Continuation or similar notice believed by the Administrative Agent
to be genuine. The Administrative Agent may assume that each Person executing
and delivering such a notice was duly authorized, unless the responsible
individual acting thereon for the Administrative Agent has actual knowledge to
the contrary.

The Borrowers shall notify the Administrative Agent prior to the funding of any
Loans in the event that any of the matters to which the Borrowers are required
to certify in the applicable Notice of Borrowing are no longer true and correct
as of the applicable Funding Date, and the acceptance by the Borrowers of the
proceeds of any Loans shall constitute a re-certification by the Borrowers, as
of the applicable Funding Date, as to the matters to which the Borrowers are
required to certify in the applicable Notice of Borrowing.

Except as otherwise provided in Sections 2.6B, 2.6C, 2.6D and 2.6G, a Notice of
Borrowing for any Loan (or telephonic notice in lieu thereof) shall be
irrevocable and the Borrowers shall be bound to make a borrowing in accordance
therewith.

C. Disbursement of Funds. All Loans and all participations purchased under this
Agreement shall be made by the Lenders simultaneously and proportionately to
their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder nor shall the Commitment of any
Lender to make the particular type of Loan requested be increased or decreased
as a result of a default by any other Lender in that other Lender’s obligation
to make a Loan requested hereunder.

 

CREDIT AGREEMENT

 

49



--------------------------------------------------------------------------------

Promptly after receipt by the Administrative Agent of a Notice of Borrowing with
respect to a Loan pursuant to Section 2.1B (or telephonic notice in lieu
thereof), the Administrative Agent shall notify each Lender of the proposed
borrowing and of the amount of such Lender’s Pro Rata Share of the applicable
Loans. Each Lender shall make the amount of its Loan available to the
Administrative Agent in the applicable currency not later than 1:00 p.m. (New
York time) on the applicable Funding Date in same-day funds at the Funding and
Payment Office. Upon satisfaction or waiver of the conditions precedent
specified in Section 4.2, the Administrative Agent shall make the proceeds of
such Loans in the applicable currency available to the Borrowers on the
applicable Funding Date by causing an amount of same-day funds equal to the
proceeds of all such Loans received by the Administrative Agent from the
Lenders, to be credited to the account of the Borrowers at the Funding and
Payment Office.

Unless the Administrative Agent shall have received notice from a Lender prior
to the Funding Date for any Loans that such Lender will not make available to
the Administrative Agent the amount of such Lender’s Loan requested on such
Funding Date, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1A and may, in
reliance upon such assumption and in the Administrative Agent’s sole discretion,
make available to the Borrowers a corresponding amount on such Funding Date. In
such event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent on the Funding Date, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, for the first three (3) days, at a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and, thereafter, the greater of (x) in the case
of U.S. Loans, the Base Rate, and in the case of Canadian Loans, the Canadian
Prime Rate, and (y) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by a Borrower, the interest rate applicable to Base Rate
Loans or Canadian Prime Rate Loans, as the case may be, of the applicable Class.
If a Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
borrowing. Nothing in this paragraph shall relieve any Lender of its obligation
to fulfill its commitments hereunder and Borrowers shall be without prejudice to
any claim any Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

Subject to Section 3.3B, unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders and the applicable Issuing
Bank hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
such Issuing Bank, as the case may be,

 

CREDIT AGREEMENT

 

50



--------------------------------------------------------------------------------

severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, for the
first three days, at a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and, thereafter, at the
greater of (i) in the case of U.S. Loans, the Base Rate, and in the case of
Canadian Loans, the Canadian Prime Rate, and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

D. Notes. Each of the Co-Borrowers shall execute and deliver on the Restatement
Effective Date to each Lender requesting the same (or to the Administrative
Agent for such Lender) a Note substantially in the form of Exhibit IV annexed
hereto to evidence that Lender’s Loans, in the principal amount of that Lender’s
Commitment. Any Lender not receiving a Note may request at any time that the
Borrowers issue it such Note on the terms set forth herein, and each of the
Borrowers agree to issue such Note promptly upon the request of a Lender. The
Notes and the Obligations evidenced thereby shall be governed by, subject to and
benefit from all of the terms and conditions of this Agreement and the other
Loan Documents.

 

2.2 Interest on the Loans.

A. Rate of Interest. Subject to the provisions of Sections 2.2E, 2.6 and 2.7,
each Loan shall bear interest on the unpaid principal amount thereof from the
date made to maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate, the Canadian Prime Rate, the CDOR Rate
or the Reserve Adjusted Eurodollar Rate, as the case may be. The applicable
basis for determining the rate of interest with respect to any Loan shall be
selected by the Borrowers initially at the time a Notice of Borrowing is given
with respect to such Loan pursuant to Section 2.1B. The basis for determining
the interest rate with respect to any Loan may be changed from time to time
pursuant to Section 2.2D. If on any day any Loan is outstanding with respect to
which notice has not been delivered to the Administrative Agent in accordance
with the terms of this Agreement specifying the applicable basis for determining
the rate of interest, then for that day that Loan shall bear interest determined
by reference to the Base Rate in the case of U.S. Loans and by reference to the
Canadian Prime Rate in the case of Canadian Loans. Subject to the provisions of
Sections 2.2E, 2.6 and 2.7, the Loans shall bear interest through maturity as
follows:

(a) if a Base Rate Loan, then at the sum of the Base Rate plus the Applicable
Margin;

(b) if a Canadian Prime Rate Loan, then at the sum of the Canadian Prime Rate
plus the Applicable Margin;

(c) if a Eurodollar Rate Loan, then at the sum of the Reserve Adjusted
Eurodollar Rate for the relevant Interest Period plus the Applicable Margin; or

(d) if a CDOR Rate Loan, then at the sum of the CDOR Rate plus the Applicable
Margin.

B. Interest Periods. In connection with each Fixed Rate Loan, the Borrowers may,
pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which

 

CREDIT AGREEMENT

 

51



--------------------------------------------------------------------------------

Interest Period shall (except as provided in Section 2.1B) be, at the Borrowers’
option, (i) in the case of U.S. Loans, one-, two-, three- or six-month, or, if
agreed to by all of the Lenders, nine- or twelve-month or shorter than
one-month, period and (ii) in the case of Canadian Loans, 30 days, 60 days, 90
days or 180 days; provided that:

(i) in the case of Eurodollar Rate Loans,

(A) the initial Interest Period for any Eurodollar Rate Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a Eurodollar Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a Eurodollar Rate
Loan;

(B) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

(C) if an Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that, if any Interest Period would otherwise expire on a day that is
not a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;

(D) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (i)(E) of
this Section 2.2B, end on the last Business Day of a calendar month;

(E) no Interest Period with respect to any portion of the Loans of any Class
shall extend beyond the Commitment Termination Date or other final maturity date
(in the case of Other Credit Extensions), as applicable, of such Class;

(F) there shall be no more than twelve Interest Periods in respect of Eurodollar
Rate Loans outstanding at any time; and

(G) in the event the Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or
Conversion/Continuation, such Borrower shall be deemed to have selected an
Interest Period of one month; and

(ii) in the case of CDOR Rate Loans:

(A) the initial Interest Period for any CDOR Rate Loan shall commence on the
Funding Date in respect of such Loan, in the case of a Loan initially made as a
CDOR Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a CDOR Rate Loan;

(B) in the case of immediately successive Interest Periods applicable to a CDOR
Rate Loan continued as such pursuant to a Notice of Conversion/Continuation,
each successive Interest Period shall commence on the day on which the next
preceding Interest Period expires;

 

CREDIT AGREEMENT

 

52



--------------------------------------------------------------------------------

(C) if an Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall be extended or reduced as may be reasonably
determined by the Administrative Agent to ensure that each Interest Period shall
expire on a Business Day;

(D) no Interest Period with respect to any portion of the Loans of any Class
shall extend beyond the Commitment Termination Date or other final maturity date
(in the case of Other Credit Extensions), as applicable, of such Class;

(E) there shall be no more than five Interest Periods in respect of CDOR Rate
Loans outstanding at any time; and

(F) in the event the Borrowers fail to specify an Interest Period for any CDOR
Rate Loan in the applicable Notice of Borrowing or Conversion/Continuation, the
Borrowers shall be deemed to have selected an Interest Period of 30 days.

C. Interest Payments. Subject to the provisions of Section 2.2E below, interest
on each Loan shall be payable in arrears on each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity, by
acceleration or otherwise); provided that in the event that any Daily Rate Loans
are prepaid pursuant to Section 2.4A(i), interest accrued on such Loans through
the date of such prepayment shall be payable on the next succeeding Interest
Payment Date applicable to Base Rate Loans or Canadian Prime Rate Loans, as the
case may be (or, if earlier, at final maturity).

D. Conversion or Continuation. Subject to the provisions of Section 2.6, the
Borrowers shall have the option (i) to convert at any time all or any part of
their outstanding Loans equal to the Borrowing Minimum and integral multiples of
the Borrowing Multiple in excess of that amount from Daily Rate Loans to Fixed
Rate Loans in the same currency (or vice versa) or (ii) upon the expiration of
any Interest Period applicable to a Fixed Rate Loan, to continue all or any
portion of such Loan equal to the Borrowing Minimum and integral multiples of
the Borrowing Multiple in excess of that amount as a Fixed Rate Loan in the same
currency for another permissible Interest Period.

The Borrowers shall deliver a Notice of Conversion/Continuation to the
Administrative Agent not later than 1:00 p.m. (New York time) on the proposed
conversion date (in the case of a conversion to a Daily Rate Loan), and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a Fixed Rate Loan). A Notice
of Conversion/Continuation shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount,
Type and Class of the Loan to be converted/continued, (iii) the nature of the
proposed conversion/continuation, (iv) in the case of a conversion to, or a
continuation of, a Fixed Rate Loan, the requested Interest Period and (v) in the
case of a conversion to, or a continuation of, a Fixed Rate Loan, that no Event
of Default has occurred and is continuing. In lieu of delivering the
above-described Notice of Conversion/Continuation, the Borrowers may give the
Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation under this Section 2.2D; provided that such notice shall
be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to the Administrative Agent on or before the proposed
conversion/continuation date. Each conversion

 

CREDIT AGREEMENT

 

53



--------------------------------------------------------------------------------

or continuance shall be made ratably among the Lenders holding the Loans
comprising the affected Borrowing. For purposes of this Section 2.2D,
“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Fixed Rate Loans, as to which a
single Interest Period is in effect. If the Borrowers shall not have given
notice in accordance with this Section 2.2D to continue any Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.2D to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be continued into a Base Rate Loan
or Canadian Prime Rate Loan, as the case may be.

If the Borrowers fail to specify the Type of Loan the applicable Borrowing is to
be converted into or continued as, then the applicable Borrowing shall be deemed
to have been requested to be converted into or continued as a Base Rate Loan or
a Canadian Prime Rate Loan, as the case may be.

Neither the Administrative Agent nor any Lender shall incur any liability to any
Borrower in acting upon any telephonic notice referred to above that the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of the Borrowers
or for otherwise acting in good faith under this Section 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice, the Borrowers shall have effected a conversion or
continuation, as the case may be, hereunder.

Except as otherwise provided in Sections 2.6B, 2.6C and 2.6G, a Notice of
Conversion/Continuation for conversion to, or continuation of, any Eurodollar
Rate Loan (or telephonic notice in lieu thereof) shall be irrevocable, and the
Borrowers shall be bound to effect a conversion or continuation in accordance
therewith.

E. Post-Default Interest. At any time that an Event of Default shall have
occurred and be continuing, if all or a portion of the principal amount of any
Loan or interest thereon or fees or other amounts due hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall thereafter bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code, or other applicable
bankruptcy or insolvency laws) payable upon demand (a) in the case of principal,
at the rate otherwise applicable to such Loan plus 2% per annum and (b) in all
other cases, at a rate which is 2% per annum in excess of the interest rate
otherwise payable under this Agreement for Loans bearing interest at a rate
determined by reference to the Base Rate for Loans denominated in U.S. Dollars
(computed on the basis of the actual number of days elapsed over a year of 360
days), in each case to the extent permitted by Applicable Laws. Payment or
acceptance of the increased rates of interest provided for in this Section 2.2E
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Administrative Agent or any Lender.

F. Computation of Interest. Interest on Loans shall be computed on the basis of
a 360-day year (a 365-or 366-day year, as applicable, in the case of Base Rate
Loans based on the Prime Rate and Canadian Prime Rate Loans) and for the actual
number of days elapsed in the period during which it accrues. In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to a Daily Rate Loan
being converted from a Fixed Rate Loan, the date of conversion of such Fixed
Rate Loan to such Daily Rate Loan, as the case may be, shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Daily Rate Loan

 

CREDIT AGREEMENT

 

54



--------------------------------------------------------------------------------

being converted to a Fixed Rate Loan, the date of conversion of such Daily Rate
Loan to such Fixed Rate Loan, as the case may be, shall be excluded; provided
that if a Loan is repaid on the same day on which it is made, one day’s interest
shall be paid on that Loan. For the purposes of the Interest Act (Canada)
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection herewith is to be calculated on the basis of a 360-day or 365-day
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360 or 365,
as applicable. The rates of interest under this Agreement are nominal rates, and
not effective rates or yields. The principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement.

 

2.3 Fees.

A. Facility Fees. The Borrowers agree, jointly and severally, to pay to the
Administrative Agent, for distribution to each Lender in proportion to that
Lender’s Pro Rata Share of the Commitments, facility fees (the “Facility Fees”)
for the period from and including the Initial Effective Date to and excluding
the Commitment Termination Date equal to (i) the actual daily amount of the
aggregate Commitments (whether used or unused) multiplied by (ii) a rate per
annum equal to the Facility Fee Rate at such time. Notwithstanding the
foregoing, if any Revolving Loan Exposure remains outstanding following the
Commitment Termination Date, the Facility Fees shall continue to accrue on such
Revolving Loan Exposure for so long as such Revolving Loan Exposure remains
outstanding and shall be payable on demand. In addition, the Facility Fees
accrued with respect to the Commitment of a Defaulting Lender (except to the
extent allocable to the Loans and LC Disbursements actually funded by such
Defaulting Lender) during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
the Facility Fees shall otherwise have been due and payable by the Borrowers
prior to such time; provided, that no Facility Fees shall accrue on the
Commitment of a Defaulting Lender (except to the extent allocable to the Loans
and LC Disbursements actually funded by such Defaulting Lender) so long as such
Lender shall be a Defaulting Lender. The Facility Fees shall be payable in
arrears on the last Business Day in each of March, June, September and December
of each year, commencing on September 30, 2011, and ending on the Commitment
Termination Date (unless Revolving Loan Exposure shall be outstanding following
the Commitment Termination Date, as provided above).

B. Annual Administrative Fee. Holdings agrees to pay to the Administrative
Agent, for the account of it and its Affiliates, an annual administrative fee in
such amounts as may have been or hereafter may be agreed between them from time
to time.

C. Other Agent Fees. Holdings and each Borrower agree to pay such other fees to
the Administrative Agent as may hereafter be agreed upon from time to time.

 

2.4 Repayments and Prepayments; General Provisions Regarding Payments.

A. Prepayments and Reductions in Commitments.

(i) Voluntary Prepayments. The Borrowers may, upon not less than (i) three
Business Days’ prior written or telephonic notice, in the case of Fixed Rate
Loans, or (ii) one Business Day’s prior written or telephonic notice, in the
case of Daily Rate Loans, promptly confirmed in writing to the Administrative
Agent (which notice the Administrative

 

CREDIT AGREEMENT

 

55



--------------------------------------------------------------------------------

Agent will promptly transmit to each Lender), at any time and from time to time
prepay, without premium or penalty, the Loans on any Business Day in whole or in
part in an aggregate minimum amount of the Borrowing Minimum and integral
multiples of the Borrowing Multiple in excess of that amount or in each case
such lesser amount as is then outstanding; provided, however, that in the event
the Borrowers shall prepay a Fixed Rate Loan other than on the expiration of the
Interest Period applicable thereto, the Borrowers shall, at the time of such
prepayment, also pay any amounts payable under Section 2.6D hereof. Notice of
prepayment having been given as aforesaid, the Loans shall become due and
payable on the prepayment date specified in such notice and in the aggregate
principal amount specified therein.

(ii) Voluntary Reductions of Commitments. The Borrowers may, upon not less than
three Business Days’ prior written or telephonic notice, promptly confirmed in
writing to the Administrative Agent (which notice the Administrative Agent will
promptly transmit to each Lender), at any time and from time to time terminate
in whole or permanently reduce in part, without premium or penalty, the
Commitments in an amount up to the Unused Revolving Commitment at the time of
such proposed termination or reduction; provided that any such partial reduction
of the Commitments shall be in an aggregate minimum amount of the Borrowing
Minimum and integral multiples of the Borrowing Multiple in excess of that
amount, or such lesser amount as is then outstanding. The Borrowers’ notice to
the Administrative Agent shall designate the date (which shall be a Business
Day) of such termination or reduction and the amount of any partial reduction,
and such termination or reduction of the Commitments shall be effective on the
date specified in such notice and shall reduce the Commitment of each Lender
proportionately to its Pro Rata Share.

(iii) Mandatory Prepayments. The Loans shall be prepaid in the manner provided
in Section 2.4B upon the occurrence of the following circumstances:

(a) Prepayments Due to Reductions or Restrictions of Commitments. The Borrowers
shall prepay the Loans from time to time to the extent necessary so that the
Total Utilization of Commitments shall not at any time exceed the Commitments
then in effect. If at any time that there are no Loans outstanding (whether
after giving effect to any prepayment thereof pursuant to this subclause (a) or
otherwise) the Total Utilization of Commitments exceeds the Commitments, the
Borrowers shall deposit as cash collateral with the Administrative Agent such
amounts as are necessary so that, after giving effect thereto, the amount on
deposit in the form of cash collateral with the Administrative Agent pursuant to
this subclause (a) is at least equal to such excess. If, on the tenth Business
Day prior to the Commitment Termination Date, the conditions precedent to
borrowing set forth in Section 4.2B would not be satisfied, then the Borrowers
shall, on such date, cash collateralize such amount of Letter of Credit Usage
that is attributable to the Commitments. Any failure to make such deposit within
two Business Days after notice by the Administrative Agent shall constitute an
Event of Default.

(b) Prepayments Due to Borrowing Base Availability. If a Borrowing Base Trigger
Event has occurred and is continuing and the Total Utilization of Commitments
exceeds the Borrowing Base Availability then in effect, the Borrowers shall,
within five Business Days of such occurrence, (x) prepay the Loans from time to
time to the extent necessary so that the Total Utilization of

 

CREDIT AGREEMENT

 

56



--------------------------------------------------------------------------------

Commitments shall not exceed the Borrowing Base Availability then in effect or
(y) deliver to the Administrative Agent an updated Borrowing Base Certificate
reflecting changes in the Borrowing Base and/or the Borrowing Base Availability
such that, immediately after giving effect to such updated Borrowing Base
Certificate, the Total Utilization of Commitments shall not exceed the Borrowing
Base Availability. If a Borrowing Base Trigger Event has occurred and is
continuing and there are no Loans outstanding (whether after giving effect to
any prepayment thereof pursuant to this subclause (b) or otherwise) and the
Total Utilization of Commitments exceeds the Borrowing Base Availability then in
effect, the Borrowers shall, within five Business Days of such occurrence,
(x) deposit as cash collateral with the Administrative Agent such amounts as are
necessary so that, after giving effect thereto, the amount on deposit in the
form of cash collateral with the Administrative Agent pursuant to this subclause
(b) is at least equal to such excess or (y) deliver to the Administrative Agent
an updated Borrowing Base Certificate reflecting changes in the Borrowing Base
and/or the Borrowing Base Availability such that, immediately after giving
effect to such updated Borrowing Base Certificate, the Total Utilization of
Commitments shall not exceed the Borrowing Base Availability.

(c) Other Prepayments. If for any reason the Canadian Revolving Exposure exceeds
105% of the Canadian Sublimit, the Borrowers shall promptly prepay Canadian
Loans to the extent necessary so that the Canadian Revolving Exposure shall not
exceed the Canadian Sublimit then in effect. If at any time that there are no
Canadian Loans (whether after giving effect to any prepayment thereof pursuant
to this subclause (c) or otherwise), the Canadian Revolving Exposure exceeds
105% of the Canadian Sublimit, the Borrowers shall deposit as cash collateral
for Canadian Letters of Credit with the Administrative Agent such amounts as are
necessary so that, after giving effect thereto, the amount on deposit in the
form of cash collateral with the Administrative Agent pursuant to this subclause
(c) is at least equal to the amount by which the Canadian Revolving Exposure
exceeds the Canadian Sublimit then in effect.

(iv) Application of Prepayments. Application of Prepayments by Type of Loans.
Any voluntary prepayments pursuant to Section 2.4A shall be subject to the
requirements of Section 2.6C; provided that, in connection with any voluntary
prepayments by a Borrower pursuant to Section 2.4A and considering each Class of
Loans being prepaid separately, any voluntary prepayment thereof shall be
applied first to Daily Rate Loans to the full extent thereof before application
to Fixed Rate Loans, in each case in a manner that minimizes the amount of any
payments required to be made by the Borrowers pursuant to Section 2.6C.

B. Application of Payments Under the Guaranty and Certain Other Amounts.

(i) [Reserved].

 

CREDIT AGREEMENT

 

57



--------------------------------------------------------------------------------

(ii) Application of Payments Under the Guaranty. All payments received by the
Administrative Agent under the Guaranty shall be applied promptly from time to
time by the Administrative Agent in the following order of priority:

(a) to the payment of the reasonable costs and expenses of any collection or
other realization under such Guaranty, including reasonable compensation to the
Administrative Agent and its agents and counsel, and all expenses, liabilities
and advances made or incurred by the Administrative Agent in connection
therewith, all in accordance with the terms of this Agreement and such Guaranty;

(b) thereafter, to the extent of any excess such payments, to the payment of all
other Obligations for the ratable benefit of the holders thereof;

(c) thereafter, to the extent of any excess such payments, to the payment to the
applicable Guarantor or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

C. General Provisions Regarding Payments.

(i) Manner, Time and Currency of Payment. All payments by the Borrowers of
principal, interest, fees and other Obligations hereunder and under the Notes
shall be made in same day funds and without defense, setoff or counterclaim,
free of any restriction or condition, and delivered to the Administrative Agent
not later than 1:00 p.m. (New York time) on the date due at the Funding and
Payment Office for the account of the Lenders; funds received by the
Administrative Agent after that time on such due date shall, at the
Administrative Agent’s sole discretion, be deemed to have been paid by the
Borrowers on the next succeeding Business Day. For purposes of computing
interest or fees, any payments under this Agreement that are made later than
2:00 p.m. (New York time) shall be deemed to have been made on the next
succeeding Business Day, in the Administrative Agent’s sole discretion. The
Borrowers hereby authorize the Administrative Agent to charge their accounts
with the Administrative Agent in order to cause timely payment to be made to the
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in their accounts for that
purpose). Each payment to be made by the Borrowers hereunder (other than in
respect of Canadian Loans and Canadian LC Disbursements, which each shall be
made in Canadian Dollars) shall be made in U.S. Dollars.

(ii) Application of Payments to Principal, Interest and Prepayment Fees. Except
as provided in Section 2.2C, all payments and prepayments in respect of the
principal amount of any Loan shall include payment of accrued interest and
prepayment fees, if any, on the principal amount being repaid or prepaid, and
all such payments (and in any event any payments made in respect of any Loan on
a date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest and prepayment fees, if any, before
application to principal.

(iii) Apportionment of Payments. The aggregate principal, prepayment fees and
interest payments shall be apportioned among all outstanding Loans to which such
payments relate, in each case proportionately to the Lenders’ respective Pro
Rata Shares. The Administrative Agent shall promptly distribute to each
applicable Lender, at its applicable Lender Office, its Pro Rata Share of all
such payments received by the Administrative Agent and the Facility Fees of such
Lender when received by the Administrative Agent pursuant to Section 2.3.
Notwithstanding the foregoing provisions of this Section 2.4C(iii) if, pursuant
to the provisions of Section 2.6C, any Notice of Conversion/Continuation is
withdrawn as to any Affected Lender or if any Affected Lender makes Daily Rate
Loans in lieu of its Pro Rata Share of any Fixed Rate Loans, the Administrative
Agent shall give effect thereto in apportioning payments received thereafter.

 

CREDIT AGREEMENT

 

58



--------------------------------------------------------------------------------

(iv) Payments on Business Days. Except if expressly provided otherwise, whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, such payment shall be made on the next preceding Business Day.

(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect such disposition or the obligations of the Borrowers hereunder
or under such Note with respect to any Loan or any payments of principal or
interest on such Note.

 

2.5 Use of Proceeds.

A. Loans. The proceeds of any Loans shall be applied for working capital and
general corporate purposes (including acquisitions and other Investments
permitted or not otherwise prohibited under this Agreement) of the Co-Borrowers
and their Subsidiaries.

B. Letters of Credit. Letters of Credit shall be used for general corporate
purposes of the Co-Borrowers and their Subsidiaries, including backstopping or
replacing letters of credit (or other comparable arrangements) of the Borrowers
outstanding on the Initial Effective Date.

 

2.6 Special Provisions Governing Eurodollar Rate Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Fixed Rate Loans as to the
matters covered:

A. Determination of Applicable Interest Rate. As soon as practicable after 11:00
a.m. (New York time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to Fixed Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to the Borrowers and
each Lender.

B. Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have reasonably determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date with respect to any Fixed Rate Loans, that by reason of
circumstances arising after the Restatement Effective Date affecting the London
or Toronto interbank market, adequate and fair means do not exist for
ascertaining the interest rate applicable to such Loans on the basis provided
for in the definition of Reserve Adjusted Eurodollar Rate or CDOR Rate, as the
case may be, such Administrative Agent shall on such date give notice (by
telecopy or by telephone confirmed in writing) to the Borrowers and each Lender
of such determination, whereupon (i) no Loans may be made or continued as, or
converted to, Fixed Rate Loans in the applicable currency, until such time as
the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist (such

 

CREDIT AGREEMENT

 

59



--------------------------------------------------------------------------------

notification not to be unreasonably withheld or delayed) and (ii) any Notice of
Borrowing or Notice of Conversion/Continuation given by a Borrower with respect
to the Loans in respect of which such determination was made shall be deemed to
be rescinded by the Borrowers; provided, however, that, at the option of the
Borrowers, any such Notice of Borrowing may be re-submitted to the
Administrative Agent indicating that the Borrowers are electing a Daily Rate
Loan, which Loan shall be funded not later than one Business Day after the date
of such Daily Rate Loan Notice of Borrowing in accordance with Section 2.1B.

C. Illegality or Impracticability of Fixed Rate Loans. In the event that on any
date any Lender shall have reasonably determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with the Borrowers and the Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans and/or CDOR
Rate Loans (i) has become unlawful as a result of compliance by such Lender in
good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful) or (ii) has become impracticable as a result of
contingencies occurring after the Restatement Effective Date which materially
and adversely affect the London interbank market and/or the Toronto interbank
market, as the case may be, then, and in any such event, such Lender shall be an
“Affected Lender” and it shall on that day give notice (by telecopy or by
telephone confirmed in writing) to the Borrowers and the Administrative Agent of
such determination (which notice the Administrative Agent shall promptly
transmit to each other Lender). Thereafter (a) the obligation of the Affected
Lender to make Loans as, or to convert Loans to, Fixed Rate Loans in the
applicable currency shall be suspended until such notice shall be withdrawn by
the Affected Lender, (b) to the extent such determination by the Affected Lender
relates to a Fixed Rate Loan then being requested pursuant to the Notice of
Borrowing or a Notice of Conversion/Continuation, the Affected Lender shall make
such Loan as (or convert such Loan to, as the case may be) a Daily Rate Loan in
such currency, (c) the Affected Lender’s obligation to maintain its outstanding
Fixed Rate Loans in the applicable currency (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and
(d) the Affected Loans shall automatically convert into Daily Rate Loans in the
applicable currency on the date of such termination. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a Fixed Rate Loan then being requested pursuant to a Notice of
Conversion/Continuation, the Borrowers shall have the option, subject to the
provisions of Section 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telecopy or by
telephone confirmed in writing) to the Administrative Agent of such rescission
on the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission the Administrative Agent shall
promptly transmit to each other Lender). Except as provided in the immediately
preceding sentence, nothing in this Section 2.6C shall affect the obligation of
any Lender other than an Affected Lender to make or maintain Loans as, or to
convert Loans to, Fixed Rate Loans in accordance with the terms of this
Agreement.

D. Compensation For Breakage or Non-Commencement of Interest Periods. The
Borrowers shall compensate the Administrative Agent, upon written request by any
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
by such Lender to the lenders of funds borrowed by it to make or carry its Fixed
Rate Loans and any actual loss, expense or liability sustained by such Lender in
connection with the liquidation or re-employment of such funds, but excluding
any loss of

 

CREDIT AGREEMENT

 

60



--------------------------------------------------------------------------------

anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Fixed Rate Loan does not occur
on a date specified therefor in a Notice of Borrowing or a telephonic request
for borrowing, or a conversion to or continuation of any Fixed Rate Loan does
not occur on a date specified therefor in a Notice of Conversion/Continuation or
a telephonic request for conversion or continuation, (ii) if any payment
(including any prepayment pursuant to Section 2.4A(iv) or assignment pursuant to
Section 2.8 or Section 10.5B) or conversion of any of its Fixed Rate Loans
occurs on a date that is not the last day of an Interest Period applicable to
that Loan, (iii) if any prepayment of any of its Fixed Rate Loans is not made on
any date specified in a notice of prepayment given by the Borrowers, or (iv) as
a consequence of any other default by the Borrowers in the repayment of their
Fixed Rate Loans when required by the terms of this Agreement.

E. Booking of Loans. Any Lender may make, carry or transfer Loans at, to, or for
the account of any of its branch offices or the office of an Affiliate of that
Lender.

F. Assumptions Concerning Funding of Fixed Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.6 and under Section 2.7A shall
be made as though that Lender had actually funded each of its relevant Fixed
Rate Loans through the purchase of a Eurodollar deposit or bankers acceptance,
as the case may be, bearing interest at the rate obtained pursuant to the
definition of Reserve Adjusted Eurodollar Rate or CDOR Rate, as applicable, in
an amount equal to the amount of such Fixed Rate Loan and having a maturity
comparable to the relevant Interest Period and, in the case of a Eurodollar Rate
Loan, through the transfer of such Eurodollar deposit from an offshore office of
that Lender to a domestic office of that Lender in the United States of America;
provided, however, that each Lender may fund each of its Fixed Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.6 and under
Section 2.7A.

G. Fixed Rate Loans After Default. After the occurrence of and during the
continuation of a Default or Event of Default, (i) the Borrowers may not elect
to have a Loan be made or maintained as, or converted to, a Fixed Rate Loan
after the expiration of any Interest Period then in effect for that Loan and
(ii) subject to the provisions of Section 2.6D, any Notice of Borrowing or
Notice of Conversion/Continuation given by a Borrower with respect to a
requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be rescinded by such Borrower.

 

2.7 Increased Costs; Taxes.

A. Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any reserve requirement reflected in
the Reserve Adjusted Eurodollar Rate) or any Issuing Bank; (ii) subject any
Lender or any Issuing Bank to any Taxes (other than (A) Excluded Taxes,
(B) Indemnified Taxes, (C) Other Taxes and (D) Other Connection Taxes on gross
or net income, profits or receipts (including value-added or similar Taxes))
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit, any Fixed Rate Loans made by it, or its deposits, reserves,
other liabilities or capital attributable thereto; or (iii) impose on any Lender
or any Issuing Bank or the London interbank market or the Toronto bankers
acceptance market any other condition, cost or expense affecting this Agreement
or Fixed Rate Loans hereunder made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Fixed Rate Loan
(or of maintaining its obligations

 

CREDIT AGREEMENT

 

61



--------------------------------------------------------------------------------

to make any such Loan) or to increase the cost to such Lender or such Issuing
Bank of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or any other amount),
then upon request of such Lender the Borrowers will pay to such Lender or such
Issuing Bank such additional amount or amounts as will compensate such Lender or
such Issuing Bank for such additional costs incurred or reduction suffered.

B. Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or the applicable
Lender Office of such Lender or the Letter of Credit Issuing Office or such
Lender’s or such Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
or the Letters of Credit issued by such Issuing Bank to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

C. Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
Section 2.7A or 2.7B and delivered to the Borrowers shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or such Issuing Bank, as the
case maybe, the amount shown as due on any such certificate within ten days
after receipt thereof.

D. Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

E. Taxes.

(i) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes; provided that if any Withholding Agent shall be required by
Applicable Laws to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable by the applicable Borrower shall be increased
as necessary so that after making all required

 

CREDIT AGREEMENT

 

62



--------------------------------------------------------------------------------

deductions (including deductions applicable to additional sums payable under
this Section 2.7E) the Agent, Lender or Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Withholding Agent (which shall be the
Administrative Agent if the Borrower is a U.S. person) shall make such
deductions and (iii) the Withholding Agent shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.

(ii) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (i) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Laws.

(iii) Indemnification by the Borrowers. The Loan Parties shall indemnify the
Administrative Agent, each Lender and each Issuing Bank within 20 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.7E) paid by the
Administrative Agent, Lender or Issuing Bank, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate stating the amount of such payment or liability and setting forth in
reasonable detail the calculation thereof delivered to the Co-Borrowers by an
Agent, a Lender or an Issuing Bank (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank shall be conclusive absent manifest error.

(iv) Indemnification by the Lenders and Issuing Banks. Each Lender and each
Issuing Bank shall severally indemnify the Administrative Agent and the
Borrowers for the full amount of any Excluded Taxes attributable to such Lender
that are paid or payable by the Administrative Agent and the Borrowers in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this paragraph (iv) shall be paid within 20 days after the
applicable Borrower or the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Excluded Taxes so payable by such
Borrower or the Administrative Agent. Such certificate shall be conclusive of
the amount so payable absent manifest error.

(v) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(vi) Status of Lenders and Issuing Banks.

(a) The Administrative Agent, any Lender or any Issuing Bank, if requested by a
Borrower or the Administrative Agent, shall deliver documentation prescribed by
Applicable Laws or the published administrative practice of a relevant
Governmental Authority when reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not the Administrative Agent, such Lender or such Issuing
Bank is subject to withholding, backup withholding or information reporting
requirements.

 

CREDIT AGREEMENT

 

63



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, for so long as the
applicable Borrower is a U.S. Person,

(i) each Lender and Issuing Bank that is a U.S. Person shall deliver to the
applicable Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Lender or Issuing Bank becomes a Lender or Issuing Bank, as applicable, under
this Agreement (and from time to time thereafter upon the request of the
applicable Borrower or the Administrative Agent) a properly completed and duly
executed Internal Revenue Service Form W-9;

(ii) each Foreign Lender shall deliver to the applicable Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
applicable Borrower or the Administrative Agent), whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN,
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party, (ii) duly completed copies of Internal Revenue
Service Form W-8ECI, (iii) duly completed copies of Internal Revenue Service
Form W-8IMY, (iv) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN or (v) any other form prescribed by Applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax and reasonably requested by the applicable Borrower or the
Administrative Agent duly completed together with such supplementary
documentation as may be prescribed by Applicable Laws and reasonably requested
by the applicable Borrower or the Administrative Agent to permit the applicable
Borrower to determine the withholding or deduction required to be made. A Lender
shall not be required to deliver any form or statement pursuant to this
Section 2.7E(vi) that such Foreign Lender is not legally able to deliver;

(iii) if a payment made to a Lender or Issuing Bank under this Agreement would
be subject to U.S. Federal withholding Tax imposed by FATCA, such Lender or
Issuing Bank, as applicable, shall deliver to the applicable Borrower or the
Administrative Agent, at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the applicable Borrower or the
Administrative Agent, such

 

CREDIT AGREEMENT

 

64



--------------------------------------------------------------------------------

documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower or the Administrative Agent to
comply with its obligations under FATCA, to determine that such Lender or
Issuing Bank, as applicable, has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment; and

(iv) the Administrative Agent shall deliver to the applicable Borrower (in such
number of copies as shall be requested by the applicable Borrower) on or prior
to the date on which the Administrative Agent becomes the Administrative Agent
under this Agreement (and from time to time thereafter (i) promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by the
Administrative Agent and (ii) upon the request of the applicable Borrower) a
properly completed and duly executed Internal Revenue Service Form W-9 or W-8IMY
(or any other form prescribed by Applicable Laws as the basis for claiming
complete exemption from United States federal withholding Tax and reasonably
requested by the applicable Borrower) certifying the Administrative Agent’s
entitlement as of such date to a complete exemption from United States federal
withholding Tax with respect to payments to be made under this Agreement and the
other Loan Documents.

(v) if the Administrative Agent is a U.S. branch described in
Section 1.1441-1(b)(2)(iv)(A) of the Treasury Regulations and delivers to the
applicable Borrower a properly completed and duly executed Internal Revenue
Service Form W-8IMY pursuant to Section 2.7E(vi)(b)(iv) certifying that the
Administrative Agent is a U.S. branch and intends to be treated as a U.S. person
for purposes of withholding under Chapter 3 of the Code, then the applicable
Borrower and the Administrative Agent shall treat the Administrative Agent as a
U.S. person for purposes of withholding under Chapter 3 of the Code, pursuant to
Section 1.1441-1(b)(2)(iv) of the Treasury Regulations.

(vii) Treatment of Certain Refunds. If any party determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified pursuant to this Section 2.7E (including
additional amounts paid pursuant to Section 2.7E(i)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section 2.7E
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such indemnifying party, upon the
request of such indemnified party, agrees to repay to such indemnified party the
amount paid over to such indemnified party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event such
indemnified party is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any indemnified
party to make available its tax returns (or any other information relating to
its Taxes which it deems confidential) to the indemnifying party or any other
Person.

 

CREDIT AGREEMENT

 

65



--------------------------------------------------------------------------------

2.8 Mitigation Obligations; Replacement of Lenders.

A. Designation of a Different Lender Office. If any Lender or any Issuing Bank
requests compensation under Section 2.7A or 2.7B, or requires the Borrowers to
pay any additional amount to any Lender, any Issuing Bank or any Governmental
Authority for the account of any Lender or any Issuing Bank pursuant to
Section 2.7E, then such Lender or such Issuing Bank shall (at the request of the
Borrowers) use reasonable efforts to designate a different Lender Office or
Letter of Credit Issuing Office, as applicable, for making, issuing of or for
funding or maintaining its Commitments, Loans or Letters of Credit hereunder or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or such Issuing Bank,
as the case may be, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.7, in the future, and (ii) would not
subject such Lender or such Issuing Bank to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender or such Issuing
Bank. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender or any Issuing Bank in connection with any such
designation or assignment.

B. Replacement of Lenders. If any Lender requests compensation under
Section 2.7A or 2.7B, or if a Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.7E, or if any Lender is a Defaulting Lender, or if any
Lender has determined that it is unable to make, maintain or continue its Fixed
Rate Loans in accordance with Section 2.6C hereof, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.1), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrowers shall have paid
to the Administrative Agent the assignment fee specified in Section 10.1B(i)(e),
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.6D) from such Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts), (iii) such Eligible Assignee is
able to make, maintain or continue, as applicable, Fixed Rate Loans, (iv) in the
case of any such assignment resulting from a claim for compensation under
Section 2.7A or 2.7B or payments required to be made pursuant to Section 2.7E,
such assignment will result in a reduction in such compensation or payments
thereafter, and (v) such assignment does not conflict with Applicable Laws. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

2.9 Loan Modification Offers.

A. The Borrowers may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders of one or more Classes (each Class subject to such a Loan Modification
Offer, an “Affected Revolving Credit Class”) to make one or more Permitted
Amendments pursuant to procedures reasonably specified by

 

CREDIT AGREEMENT

 

66



--------------------------------------------------------------------------------

the Administrative Agent and reasonably acceptable to the Borrowers. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days nor more than 30
Business Days after the date of such notice, unless otherwise agreed to by the
Administrative Agent). Permitted Amendments shall become effective only with
respect to the Loans and Commitments of the Lenders of the Affected Revolving
Credit Class that accept the applicable Loan Modification Offer (such Lenders,
the “Accepting Lenders”) and, in the case of any Accepting Lender, only with
respect to such Lender’s Loans and Commitments of such Affected Revolving Credit
Class as to which such Lender’s acceptance has been made.

B. A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, each Borrower, each applicable
Accepting Lender and the Administrative Agent; provided that no Permitted
Amendment shall become effective unless Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo and each Borrower shall have
delivered to the Administrative Agent such customary legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other similar
documents as shall be reasonably be requested by the Administrative Agent in
connection therewith. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification Agreement may, without the consent of any Lender other than the
applicable Accepting Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.9,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new Class of Loans and/or Commitments
hereunder; provided that, except as otherwise agreed to by each Issuing Bank,
(x) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit as between the
commitments of such new Class and the remaining Commitments shall be made on a
ratable basis as between the commitments of such new Class and the remaining
Commitments and (y) no Letter of Credit may extend beyond the Commitment
Termination Date (as in effect prior to any Permitted Amendment which
effectuates an extension of the then-existing Commitment Termination Date)
without the consent of the Issuing Bank that issued such Letter of Credit.

C. If a new Class of Loans and Commitment are created under this Section 2.9,
the Borrowers shall, after such time, (x) incur and repay Loans ratably as
between the new Commitments and the Commitments outstanding immediately prior to
the effectiveness of such Loan Modification Offer and (y) permanently reduce
Commitments ratably as between the new Commitments and the Commitments
outstanding immediately prior to the effectiveness of such Loan Modification
Offer; provided that on the date of effectiveness of any Loan Modification
Offer, the Borrowers may permanently reduce the Commitments outstanding
immediately prior to such time without ratably reducing the new Commitments.
Notwithstanding anything to the contrary in Section 10.5, the Administrative
Agent is expressly permitted, without the consent of any Lender, to amend the
Loan Documents to the extent necessary to give effect to any Loan Modification
Offer effected pursuant to this Section 2.9 and mechanical and conforming
changes necessary or advisable in connection therewith (including amendments to
(i) implement the requirements in the preceding two sentences, (ii) ensure pro
rata allocations of Eurodollar Rate Loans, Canadian Prime Rate Loans, CDOR Rate
Loans and Base Rate Loans between Loans incurred pursuant to this Section 2.9
and Loans outstanding immediately prior to any such Loan Modification Offer and
(iii) implement ratable participation in Letters of Credit between the new
Commitments and the Commitments outstanding immediately prior to the
effectiveness of any such Loan Modification Offer).

 

CREDIT AGREEMENT

 

67



--------------------------------------------------------------------------------

SECTION 3.

LETTERS OF CREDIT

 

3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.

A. Letters of Credit. In addition to requesting that the Lenders make Loans
pursuant to Section 2.1A(i), the Borrowers may request, in accordance with the
provisions of this Section 3.1, from time to time during the period after the
Initial Effective Date to but excluding the date which is thirty (30) days
before the Commitment Termination Date, that an Issuing Bank issue Letters of
Credit for the account of the Borrowers or any Subsidiary Guarantor (provided
that any Letter of Credit may be for the benefit of any Subsidiary of a
Co-Borrower) for general corporate purposes. Subject to and upon the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of the Loan Parties herein set forth, such Issuing Bank agrees to
issue such Letters of Credit in accordance with the provisions of this
Section 3.1; provided that the Borrowers shall not request that such Issuing
Bank issue (and such Issuing Bank shall not issue):

(i) any Letter of Credit if, after giving effect to such issuance, (a) the Total
Utilization of Commitments would exceed the Availability Amount then in effect,
(b) the aggregate Stated Amounts of all Letters of Credit then outstanding would
exceed the Letter of Credit Commitments then in effect or (c) the aggregate
Stated Amounts of all Letters of Credit issued by such Issuing Bank and then
outstanding would exceed the Letter of Credit Commitment of such Issuing Bank
(in the case of this clause (c), without the consent of such Issuing Bank);

(ii) any Canadian Letter of Credit if, after giving effect to such issuance, the
aggregate Canadian Revolving Exposure would exceed the aggregate Canadian
Sublimit then in effect by 5% or more;

(iii) any Letter of Credit having an expiration date later than the date which
is 12 months from the date of issuance of such Letter of Credit; provided that
this clause (iii) shall not prevent such Issuing Bank from agreeing that a
Letter of Credit will automatically be extended for one or more successive
periods absent a Default or Event of Default, not to exceed 12 months each
unless such Issuing Bank elects not to extend for any such additional period;
provided further, that unless the Requisite Lenders otherwise consent, such
Issuing Bank shall give notice that it will not extend such Letter of Credit if
it has knowledge that a Default or Event of Default has occurred and is
continuing on the last day on which such Issuing Bank may give notice to the
beneficiary that it will not extend such Letter of Credit;

(iv) any Letter of Credit during any period when a Lender Default exists, unless
such Issuing Bank has entered into arrangements satisfactory to it and the
Borrowers to eliminate such Issuing Bank’s risk with respect to the Defaulting
Lender, including by cash collateralizing such Defaulting Lender’s Pro Rata
Share of the Letter of Credit Usage (after giving effect to the issuance of the
proposed Letter of Credit);

(v) any commercial Letter of Credit, unless such Issuing Bank has agreed in
writing to issue commercial Letters of Credit pursuant to this Section 3.1;

 

CREDIT AGREEMENT

 

68



--------------------------------------------------------------------------------

(vi) unless otherwise agreed by such Issuing Bank, any Letter of Credit that,
together with all other Letters of Credit issued by such Issuing Bank hereunder,
would exceed fifty (50) Letters of Credit in the aggregate.

If an outstanding Letter of Credit is stated to expire after the Commitment
Termination Date, then at least 91 days prior to the Commitment Termination Date
(or, if later, at the time of the issuance of such Letter of Credit by such
Issuing Bank), the Borrowers shall deposit cash with such Issuing Bank or
provide such Issuing Bank with a letter of credit acceptable to it that names
such Issuing Bank as the beneficiary thereunder, in each case in an amount equal
to at least 103% of the Stated Amount of such Letter of Credit, pursuant to
arrangements reasonably acceptable to such Issuing Bank.

B. Mechanics of Issuance.

(i) Notice of Issuance. Whenever the Borrowers desire the issuance of a Letter
of Credit, they shall deliver to the applicable Issuing Bank, at the applicable
Letter of Credit Issuing Office, and the Administrative Agent, at the applicable
Funding and Payment Office, a Notice of Issuance of Letter of Credit not later
than 1:00 p.m. (New York time) at least five (5) Business Days, or such shorter
period as may be agreed to by such Issuing Bank in any particular instance, in
advance of the proposed date of issuance. The Notice of Issuance of Letter of
Credit shall specify (a) the proposed date of issuance (which shall be a
Business Day), (b) the face amount of or maximum aggregate liability under, as
applicable, the Letter of Credit, (c) the expiration date of the Letter of
Credit, (d) the name and address of the beneficiary, (e) the currency in which
such Letter of Credit is to be denominated (which shall be U.S. Dollars or
Canadian Dollars) and (f) the verbatim text of the proposed Letter of Credit or
the proposed terms and conditions thereof, including a precise description of
any documents and the verbatim text of any certificates to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of the Letter of Credit, would require such Issuing Bank to make payment
thereunder; provided that such Issuing Bank, in its reasonable discretion, may
require changes in the text of the proposed Letter of Credit or any such
documents or certificates; provided further that no Letter of Credit shall
require payment against a conforming draft or other request for payment to be
made thereunder on the same business day (under the laws of the jurisdiction in
which the office of such Issuing Bank to which such draft or other request for
payment is required to be presented is located) that such draft or other request
for payment is presented if such presentation is made after 10:00 a.m. (in the
time zone of such office of such Issuing Bank) on such Business Day. At the
request of the Issuing Bank, the Borrowers shall also complete and submit such
Issuing Bank’s standard letter of credit application form.

The Borrowers shall notify such Issuing Bank and the Administrative Agent prior
to the issuance of any Letter of Credit in the event that any of the matters to
which the Borrowers are required to certify in the applicable Notice of Issuance
of Letter of Credit is no longer true and correct as of the proposed date of
issuance of such Letter of Credit, and upon the issuance of any Letter of
Credit, the Borrowers shall be deemed to have re-certified, as of the date of
such issuance, as to the matters to which the Borrowers are required to certify
in the applicable Notice of Issuance of Letter of Credit.

 

CREDIT AGREEMENT

 

69



--------------------------------------------------------------------------------

(ii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with Section 10.5) of the conditions set forth in Section 4.3, and upon prior
confirmation from the Administrative Agent that the issuance of the requested
Letter of Credit would not result in the violation of Section 3.1A(i) or
3.1A(ii), such Issuing Bank shall issue the requested Letter of Credit in
accordance with such Issuing Bank’s standard procedures, and upon its issuance
of such Letter of Credit such Issuing Bank shall promptly notify the
Administrative Agent of such issuance, which notice shall be accompanied by a
copy of such Letter of Credit.

(iii) Reports to Lenders. (a) On the last Business Day of every calendar month,
so long as any Letter of Credit shall have been outstanding during such month,
such Issuing Bank shall deliver to the Administrative Agent a report setting
forth for such month the daily maximum amount available to be drawn under the
Letters of Credit that were outstanding during such calendar month (using, in
the case of any Canadian Dollar Letters of Credit, the U.S. Dollar Equivalent
thereof calculated as of such date); and (b) on or prior to the fifth Business
Day of every calendar month, the Administrative Agent shall deliver to each
Lender a report setting forth for the previous calendar month the daily maximum
amount available to be drawn under the Letters of Credit that were outstanding
during the previous calendar month (using, in the case of any Canadian Dollar
Letters of Credit, the U.S. Dollar Equivalent thereof calculated as of such
date).

C. Lenders’ Purchase of Participations in Letters of Credit. By the issuance of
a Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Bank or the Lenders, the applicable Issuing Bank hereby grants to each Lender,
and each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Lender’s Pro Rata Share of any drawings honored or payments
made by the Issuing Bank in respect of such Letter of Credit (each, an “LC
Disbursement”) and not reimbursed by the Borrowers on the date due as provided
in Section 3.3B, or of any reimbursement payment required to be refunded to the
Borrowers for any reason, in the same currency as such LC Disbursement. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

3.2 Letter of Credit Fees.

The Borrowers agree, jointly and severally, to pay the following amounts to the
Administrative Agent with respect to Letters of Credit issued by an Issuing Bank
for the account of the Borrowers:

(i) with respect to each Letter of Credit, (a) a fronting fee for the account of
each Issuing Bank equal to 0.125% per annum of the daily Stated Amount under
such Letter of Credit issued by such Issuing Bank (but in no event less than
$500 or C$500, as the case may be, per annum for such Letter of Credit), (b) a
Letter of Credit fee payable for the account of each Lender equal to the product
of (x) the then Applicable Margin for Loans that are Eurodollar Rate Loans and
(y) the average daily Stated Amount under such Letter of Credit, in each case,
payable in arrears on and to the last Business Day in each of March, June,

 

CREDIT AGREEMENT

 

70



--------------------------------------------------------------------------------

September and December of each year, commencing June 30, 2011, and on the
Commitment Termination Date and computed on the basis of a 360-day year for the
actual number of days elapsed; and

(ii) for the account of each Issuing Bank, with respect to the issuance,
amendment or transfer of each Letter of Credit issued by such Issuing Bank and
each drawing made thereunder (without duplication of the fees payable under
clause (i) above), issuance documentary, administration and processing charges
in accordance with such Issuing Bank’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or drawing, as the case
may be.

Promptly upon receipt by the Administrative Agent of any amount described in
clause (i)(a) or clause (ii) of this Section 3.2, the Administrative Agent shall
distribute such amount to the applicable Issuing Banks. Promptly upon receipt by
the Administrative Agent of any amount described in clause (i)(b) of this
Section 3.2, the Administrative Agent shall distribute to each Lender its Pro
Rata Share of such amount. The fees described in clause (i) of this Section 3.2
shall be paid in U.S. Dollars, if in respect of U.S. Dollar Letters of Credit,
or Canadian Dollars, if in respect of Canadian Dollar Letters of Credit, unless
otherwise agreed by the Co-Borrowers and the applicable Issuing Bank.

 

3.3 Drawings and Payments and Reimbursement of Amounts Drawn or Paid Under
Letters of Credit.

A. Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing or request for payment
under any Letter of Credit by the beneficiary thereof, the applicable Issuing
Bank shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit.

B. Reimbursement by the Borrowers of Amounts Drawn or Paid Under Letters of
Credit. If any Issuing Bank shall make an LC Disbursement, the Borrowers shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 3:00 p.m., New York City time, on
the date that such LC Disbursement is made, if the Borrowers shall have received
notice of such LC Disbursement prior to 12:00 noon, New York City time, on such
date, or, if such notice has not been received by the Borrowers prior to such
time on such date, then not later than (i) 3:00 p.m., New York City time, on the
Business Day that the Borrowers receive such notice, if such notice is received
prior to 12:00 noon, New York City time, on the day of receipt, or
(ii) 2:00 p.m., New York City time, on the Business Day immediately following
the day on which the Borrowers receive such notice, if such notice is not
received prior to 12:00 noon, New York City time, on the day of receipt;
provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.1A(i) or 2.1A(ii) that such
payment be financed with a Loan that is a Daily Rate Loan in an equivalent
amount to the LC Disbursement, and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting Loan.

 

CREDIT AGREEMENT

 

71



--------------------------------------------------------------------------------

C. Payment by Lenders of Unpaid Drawings or Payments Under Letters of Credit.

(i) Payment by Lenders. In the event that the Borrowers shall fail for any
reason to reimburse any Issuing Bank for an LC Disbursement as provided in
Section 3.3B when due or provide cash collateral as required by the last
paragraph of Section 3.1A, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement or of such failure, the payment then due from the
Borrowers in respect thereof and such Lender’s Pro Rata Share thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Pro Rata Share of the payment then due from the Borrowers, in the same
manner as provided in Section 2.1C with respect to Loans made by such Lender
(and Section 2.1C shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the applicable Issuing Bank as their interests may appear. Any payment made
by a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of Daily Rate Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement. Any payment made by a Lender
pursuant to this paragraph to fund required cash collateral shall constitute a
Daily Rate Loan.

(ii) Distribution to Lenders of Reimbursements. In the event any Issuing Bank
shall have been reimbursed by other Lenders pursuant to Section 3.3C(i) for all
or any portion of any honored drawing or payment made by such Issuing Bank under
a Letter of Credit issued by it, such Issuing Bank shall distribute to each
other Lender which has paid all amounts payable by it under Section 3.3C(i) with
respect to such honored drawing or payment such other Lender’s Pro Rata Share of
all payments subsequently received by such Issuing Bank from the Borrowers in
reimbursement of such Unpaid Drawings when such payments are received. Any such
distribution shall be made to a Lender at its primary address identified to the
Administrative Agent or at such other address as such Lender may request.

D. Interest on Unpaid Drawings Under Letters of Credit.

(i) Payment of Interest. The Borrowers agree, jointly and severally, to pay to
each Issuing Bank, with respect to any Unpaid Drawings, interest on such amount
of Unpaid Drawings from the date such drawing is honored or payment is made to
but excluding the date such amount is reimbursed by the Borrowers (including any
such reimbursement out of the proceeds of Loans pursuant to Section 3.3B) at a
rate equal to (a) for the period from the date such drawing is honored or
payment is made to and including the applicable reimbursement date (i) in the
case of U.S. Dollar Letters of Credit, the Base Rate plus the Applicable Margin
applicable to Loans that are Base Rate Loans and (ii) in the case of Canadian
Dollar Letters of Credit, the Canadian Prime Rate plus the Applicable Margin
applicable to Loans that are Canadian Prime Rate Loans, and (b) thereafter, a
rate which is 2.00% per annum in excess of the rate of interest described in the
foregoing clause (a). Interest payable pursuant to this Section 3.3D(i) shall be
computed on the basis of a 360-day year for the actual number of days elapsed in
the period during which it accrues and shall be payable on demand or, if no
demand is made, on the date on which the related LC Disbursement is reimbursed
in full.

 

CREDIT AGREEMENT

 

72



--------------------------------------------------------------------------------

(ii) Distribution of Interest Payments by Issuing Bank. Promptly upon receipt by
any Issuing Bank of any payment of interest pursuant to Section 3.3D(i),
(a) such Issuing Bank shall distribute to each other Lender, out of the interest
received by such Issuing Bank in respect of the period from the date of the
applicable LC Disbursement to but excluding the date on which such Issuing Bank
is reimbursed for the amount of such drawing or payment (including any such
reimbursement out of the proceeds of Loans pursuant to Section 3.3B), the amount
that such other Lender would have been entitled to receive in respect of the
Letter of Credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to Section 3.2 if an LC Disbursement had been
made, and (b) in the event such Issuing Bank shall have been reimbursed by other
Lenders pursuant to Section 3.3C(i) for all or any portion of such LC
Disbursement, such Issuing Bank shall distribute to each other Lender which has
paid all amounts payable by it under Section 3.3C(i) with respect to such LC
Disbursement such other Lender’s Pro Rata Share of any interest received by such
Issuing Bank in respect of that portion of such LC Disbursement so reimbursed by
other Lenders for the period from the date on which such Issuing Bank was so
reimbursed by other Lenders to and including the date on which such portion of
such LC Disbursement is reimbursed by the Borrowers.

 

3.4 Obligations Absolute.

The obligation of the Borrowers to reimburse each Issuing Bank for an LC
Disbursement in respect of a Letter of Credit issued by it (which reimbursement,
for the avoidance of doubt, may be made from the proceeds of Loans pursuant to
Section 3.3B) and to repay any Loans made by the Lenders pursuant to
Section 3.3B and the obligations of the Lenders under Section 3.3C(i) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following
circumstances:

(i) any lack of validity or enforceability of any Letter of Credit;

(ii) the existence of any claim, set-off, defense or other right which any
Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Bank or other Lender or any other Person or, in the
case of a Lender, against any Borrower whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers or one of
their respective Subsidiaries and the beneficiary for which any Letter of Credit
was procured);

(iii) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) payment by the applicable Issuing Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which appears
to substantially comply with the terms of such Letter of Credit;

(v) any adverse change in the business, assets, operations, properties,
condition (financial or otherwise) or prospects of Holdings or any of its
Subsidiaries;

 

CREDIT AGREEMENT

 

73



--------------------------------------------------------------------------------

(vi) any breach of this Agreement or any other Loan Document by any party
thereto;

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

(viii) the fact that a Default or Event of Default shall have occurred and be
continuing;

provided, in each case, that payment by the applicable Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Bank under the circumstances in question (as
determined by a final judgment of a court of competent jurisdiction). In the
event any Issuing Bank suffers any monetary loss as a result of a movement in
Exchange Rates between the dates of any drawings, payments, reimbursements or
other distributions contemplated by this Section 3, the Borrowers shall promptly
reimburse the Issuing Bank for any such Exchange Rate related loss upon
presentation by the Issuing Bank of a statement describing such loss in
reasonable detail.

 

3.5 Nature of Issuing Bank’s Duties.

As between any Borrower and any Issuing Bank, each Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit issued by such
Issuing Bank by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any Person in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged, (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason, (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit, (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, facsimile or otherwise, whether or not they be
in cipher, (v) errors in interpretation of technical terms, (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof, (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing or payment under such Letter of Credit or (viii) any consequences
arising from causes beyond the control of such Issuing Bank, including any acts
of any Governmental Authorities, and none of the above shall affect or impair,
or prevent the vesting of, any of such Issuing Bank’s rights or powers
hereunder.

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this Section 3.5, any action taken or
omitted by any Issuing Bank under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Bank under any resulting
liability to the Borrowers.

Notwithstanding anything to the contrary contained in this Section 3.5, the
Borrowers shall retain any and all rights they may have against any Issuing Bank
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Bank, as determined by a final judgment of a court of
competent jurisdiction.

 

CREDIT AGREEMENT

 

74



--------------------------------------------------------------------------------

3.6 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

A. Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to any right of setoff shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to cash
collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender; fourth, as the Co-Borrowers may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Co-Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 3.6C; sixth, to the
payment of any amounts owing to the Lenders or any Issuing Bank as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or any
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to a
Co-Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Co-Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued (as applicable) at a time when the
conditions set forth in Sections 4.2 and 4.3 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all Lenders other than Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or LC Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit are held by the Lenders pro rata in
accordance with their Commitments without giving effect to Section 3.6B. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 3.6A shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

B. Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Usage shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares (calculated without regard to

 

CREDIT AGREEMENT

 

75



--------------------------------------------------------------------------------

such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.2 are satisfied at the time of such
reallocation (and, unless the Co-Borrowers shall have otherwise notified the
Administrative Agent at such time (provided that the Co-Borrowers shall have
received reasonable notice of such reallocation), the Co-Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Loan Exposure of any non-Defaulting Lender to exceed such non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

C. Cash Collateral. If the reallocation described in Section 3.6B above cannot,
or can only partially, be effected, the Co-Borrowers shall, without prejudice to
any right or remedy available to them hereunder or under law, cash collateralize
the Issuing Banks’ Fronting Exposure in accordance with the procedures set forth
in Section 8.

D. Defaulting Lender Cure. If the Co-Borrowers, the Administrative Agent and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
Section 3.6B), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Co-Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

3.7 Resignation of an Issuing Bank.

In the case of any Issuing Bank, at any time that neither such Issuing Bank nor
any of its Affiliates has any Commitment, such Issuing Bank may notify the
Administrative Agent that it will resign as an Issuing Bank hereunder and will
not thereafter issue, extend or renew Letters of Credit hereunder; provided that
such resignation shall not become effective until the acceptance of appointment
as an Issuing Bank hereunder by a successor Lender (reasonably acceptable to the
Co-Borrowers) of the Letter of Credit Commitment of such resigning Issuing Bank,
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Co-Borrowers and the Administrative Agent, and, from and after the
effective date of such agreement, (a) such successor Lender shall have all the
rights and obligations of the previous Issuing Bank under this Agreement and the
other Loan Documents and (b) references herein and in the other Loan Documents
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require; provided further that such resigning Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
with respect to Letters of Credit issued by it prior to such time.

 

CREDIT AGREEMENT

 

76



--------------------------------------------------------------------------------

SECTION 4.

CONDITIONS

 

4.1 [Reserved].

 

4.2 Conditions to All Loans.

The effectiveness of this Agreement and obligations of the Lenders to make Loans
to any Borrower on each Funding Date are subject to the following further
conditions precedent:

A. The Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of Section 2.1B, an executed Notice of Borrowing,
in each case signed by a Responsible Officer on behalf of each Borrower in a
writing delivered to the Administrative Agent.

B. As of that Funding Date, the representations and warranties contained herein
and in the other Loan Documents shall be true and correct in all material
respects (unless qualified as to materiality or Material Adverse Effect, in
which case such representations and warranties shall be true and correct in all
respects) on and as of that Funding Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (unless
qualified as to materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date.

C. As of that Funding Date and after giving effect to the borrowing of any Loans
thereon, (i) the Total Utilization of Commitments would not exceed the
Availability Amount then in effect and (ii) the aggregate Canadian Revolving
Exposure would not exceed 105% of the Canadian Sublimit then in effect.

D. No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute a Default or Event of Default.

E. If the most recent Fiscal Quarter for which Section 6.1 Financials have been
delivered was not a Measurement Quarter, then Holdings would have been in
compliance with the Financial Performance Covenants as of the last day of such
Fiscal Quarter as if it were a Measurement Quarter.

 

4.3 Conditions to Letters of Credit.

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Bank is obligated to issue such Letter of Credit) is subject to the
satisfaction of the following additional conditions precedent:

A. On or before the date of issuance of such Letter of Credit, the applicable
Issuing Bank and the Administrative Agent shall have received, in accordance
with the provisions of Section 3.1B(i), an executed Notice of Issuance of Letter
of Credit, signed by a Responsible Officer on behalf of the Borrowers in a
writing delivered to the Administrative Agent, together with all other
information specified in Section 3.1B(i) and such other documents or information
as the applicable Issuing Bank may reasonably require in connection with the
issuance of such Letter of Credit.

 

CREDIT AGREEMENT

 

77



--------------------------------------------------------------------------------

B. On the date of issuance of such Letter of Credit, all conditions precedent
described in Sections 4.2B, 4.2C and 4.2D shall be satisfied or waived to the
same extent as if the issuance of such Letter of Credit were the making of a
Loan and the date of issuance of such Letter of Credit were a Funding Date.

C. If the most recent Fiscal Quarter for which Section 6.1 Financials have been
delivered was not a Measurement Quarter, then Holdings would have been in
compliance with the Financial Performance Covenants as of the last day of such
Fiscal Quarter as if it were a Measurement Quarter.

SECTION 5.

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans, to induce the Issuing Banks to issue Letters of Credit and to induce the
other Lenders to purchase participations therein, each of Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo and the
Co-Borrowers jointly and severally represents and warrants to the Administrative
Agent, each Lender and each Issuing Bank, on the Restatement Effective Date, and
on each Funding Date, and on the date of issuance of each Letter of Credit,
that:

 

5.1 Corporate Status; Corporate Power and Authority; Enforceability;
Subsidiaries.

A. Corporate Status. Each of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers and each Subsidiary
Guarantor (a) is a duly organized and validly existing corporation or other
entity in good standing under the laws of the jurisdiction of its organization
and has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged and
(b) has duly qualified and is authorized to do business and is in good standing
in all jurisdictions where it is required to be so qualified, except where the
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.

B. Corporate Power and Authority; Enforceability. Each Loan Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is a party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. Each Loan Party has duly executed and delivered each Loan
Document to which it is a party and each such Loan Document constitutes the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law). Each Loan Party and each of the Specified
Subsidiaries (a) is in compliance with all Applicable Laws and (b) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted except, in each case to the extent
that failure to be in compliance therewith could not reasonably be expected to
have a Material Adverse Effect.

C. Subsidiaries. On the Restatement Effective Date, Holdings does not have any
Subsidiaries other than the Subsidiaries listed on Schedule 5.1C. Schedule 5.1C
describes the direct and indirect ownership interest of Holdings in each
Subsidiary as of the Restatement Effective Date.

 

CREDIT AGREEMENT

 

78



--------------------------------------------------------------------------------

5.2 No Violation; Governmental Approvals.

A. No Violation. None of (a) the execution, delivery and performance by any Loan
Party of the Loan Documents to which it is a party and compliance with the terms
and provisions thereof, (b) the consummation of the Reorganization Transactions,
(c) the consummation of the IPO or (d) the consummation of the transactions
contemplated hereby or thereby on the relevant dates therefor, will
(i) contravene any applicable provision of any material Applicable Law of any
Governmental Authority, (ii) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of any of Holdings, U.S. Holdings,
Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers or
any of the Subsidiary Guarantors pursuant to, (x) the terms of any material
indenture, loan agreement, lease agreement, mortgage or deed of trust or (y) any
other material Contractual Obligation, in the case of either clause (x) and
(y) to which Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the Co-Borrowers or any of the Subsidiary Guarantors is a
party or by which they or any of their property or assets is bound or
(iii) violate any provision of the Organizational Documents of Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
Co-Borrowers or any of the Subsidiary Guarantors, except with respect to any
conflict, breach of contravention or default (but not creation of Liens)
referred to in clause (ii)(y), to the extent that such conflict, breach,
contravention or default could not reasonably be expected to have a Material
Adverse Effect.

B. Governmental Approvals. No order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any Governmental Authority is required to authorize or is required in connection
with (a) the execution, delivery and performance of any Loan Document or (b) the
legality, validity, binding effect or enforceability of any Loan Document,
except consents, approvals, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect, unless, in the case of either clause (a) or clause (b), the failure
to obtain or make any of the foregoing could not reasonably be expected to have
a Material Adverse Effect.

C. [Reserved].

D. Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation U or X of the
Board.

 

5.3 Financial Statements.

The Historical Financial Statements present fairly in all material respects the
financial position and results of operations of Holdings and its consolidated
Subsidiaries at the respective dates of such information and for the respective
periods covered thereby, subject, in the case of the unaudited financial
information, to changes resulting from audit, normal year end audit adjustments
and the absence of footnotes. Such financial statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes thereto.

 

CREDIT AGREEMENT

 

79



--------------------------------------------------------------------------------

5.4 No Material Adverse Change.

Since the date of the most recently delivered Section 6.1 Financials, no event
or change has occurred that has caused or could reasonably be expected to cause,
either individually or in the aggregate, a Material Adverse Effect.

 

5.5 Title to Properties; Liens; Intellectual Property.

A. Title to Properties; Liens. As of the Restatement Effective Date, and as of
each Funding Date thereafter, each of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Subsidiary
Guarantors, have good and marketable title to, a valid leasehold interest in, or
easements, licenses or other limited property interests in, all properties
(other than Intellectual Property, which is dealt with solely in Section 5.5C)
that are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than Liens permitted or not otherwise prohibited by this Agreement) and except
where the failure to have such good title could not reasonably be expected to
have a Material Adverse Effect.

B. [Reserved].

C. Intellectual Property. Each of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and each of the
Subsidiary Guarantors have good and marketable title to, or a valid license or
right to use, all patents, trademarks, servicemarks, trade names, copyrights and
all applications therefor, and all other intellectual property rights
(collectively, “Intellectual Property”), free and clear of all Liens (other than
Liens permitted or not otherwise prohibited by Section 7.2A), that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to have any such rights could
not reasonably be expected to have a Material Adverse Effect.

 

5.6 Litigation; Compliance with Laws.

There are no actions, suits or proceedings (including Environmental Claims)
pending or, to the knowledge of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings U.S. FinCo or the Co-Borrowers, threatened against
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers, any Subsidiary Guarantor or any Specified Subsidiary
that could reasonably be expected to result in a Material Adverse Effect. None
of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers, any of the Subsidiary Guarantors or any of the
Specified Subsidiaries or any of their respective material properties or assets
is in violation of, nor will the continued operation of their material
properties and assets as currently conducted violate, any law, rule or
regulation (including the USA PATRIOT Act and any zoning and building law,
ordinance, code or approval, or permits, any Environmental Law), or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

 

CREDIT AGREEMENT

 

80



--------------------------------------------------------------------------------

5.7 Payment of Taxes.

Holdings and each of its Subsidiaries have filed on a timely basis all federal
Canadian and U.S. income Tax returns (as applicable) and all other material Tax
returns, domestic and foreign, required to be filed by them and have paid all
material Taxes and assessments payable by them that have become due, other than
those not overdue by more than 30 days or being contested in good faith (and for
which adequate reserves have been established). Each of Holdings and its
Subsidiaries (as applicable) have paid, or have provided adequate reserves (in
the good faith judgment of the management of Holdings) in accordance with GAAP
for the payment of, all material federal Canadian and U.S., state, provincial
and foreign income taxes applicable for all prior Fiscal Years and for the
current Fiscal Year to the Restatement Effective Date.

 

5.8 Governmental Regulation.

None of the Loan Parties is required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

5.9 Compliance with ERISA and Similar Applicable Law.

A. Each Plan is in compliance with ERISA, the Code and any Applicable Law; no
Reportable Event has occurred (or is reasonably likely to occur) with respect to
any Plan; no Multiemployer Plan is insolvent or in reorganization (or is
reasonably likely to be insolvent or in reorganization), and no written notice
of any such insolvency or reorganization has been given to any of Holdings, the
Co-Borrowers or any of their respective Subsidiaries or any ERISA Affiliate; no
Plan is in “endangered” or “critical” status (within the meaning of Section 432
of the Code or Section 305 of ERISA); no Multiemployer Plan has received notice
concerning the imposition of any withdrawal liability; no Plan has failed to
satisfy the minimum funding standard (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or has an accumulated or waived
funding deficiency (or is reasonably likely to have such a deficiency); no Plan
has filed, pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, an
application for a waiver of the minimum funding standard with respect to any
Plan; none of Holdings, the Co-Borrowers, any of their respective Subsidiaries
or any ERISA Affiliate has incurred (or is reasonably likely expected to incur)
any liability to or on account of a Plan pursuant to Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or
4975 of the Code or has been notified in writing that it will incur any
liability under any of the foregoing Sections with respect to any Plan; no Plan
is, or is expected to be, in “at risk” status (as defined in Section 430(i)(4)
of the Code or Section 303(i)(4) of ERISA; no proceedings have been instituted
(or are reasonably likely to be instituted) to terminate or to reorganize any
Plan to appoint a trustee to administer any Plan, and no written notice of any
such proceedings has been given to any of Holdings, the Co-Borrowers or any of
their respective Subsidiaries or any ERISA Affiliate; and the conditions for
imposition of a lien that could be imposed under the Code or ERISA on the assets
of any of Holdings, the Co-Borrowers or any of their respective Subsidiaries or
any ERISA Affiliate do not exist (or are not reasonably likely to exist) nor has
Holdings, the Co-Borrowers or any of their respective Subsidiaries or any ERISA
Affiliate been notified in writing that such a lien will be imposed on the
assets of any of Holdings, any of its Subsidiaries or any ERISA Affiliate on
account of any Plan, except to the extent that a breach of any of the
representations, warranties or agreements in this Section 5.9 would not result,
individually or in the aggregate, in an amount of liability that would be
reasonably likely to have a Material Adverse Effect. No Plan has an Unfunded
Current Liability that would, individually or when taken together with any other
liabilities referenced in this Section 5.9, be reasonably likely to have a
Material Adverse Effect. With respect to Multiemployer Plans, the
representations and warranties in this Section 5.9, other than any made with
respect to (a) liability under Section 4201 or 4204 of ERISA or (b) liability
for termination or reorganization of such Plans under ERISA, are made to the
best knowledge of Holdings or the Co-Borrowers.

 

CREDIT AGREEMENT

 

81



--------------------------------------------------------------------------------

B. Each Foreign Plan is in compliance with Applicable Law and the respective
requirements of the governing documents for such plan; with respect to each
Foreign Plan, none of Holdings, the Co-Borrowers, any of their respective
Subsidiaries, any ERISA Affiliate or any of their respective directors,
officers, employees or agents has engaged in a transaction that could subject
Holdings, the Co-Borrowers or any of their respective Subsidiaries or any ERISA
Affiliate, directly or indirectly, to a tax or civil penalty; reserves have been
established in the financial statements furnished to Lenders in respect of any
unfunded liabilities in accordance with Applicable Law or, where required, in
accordance with ordinary accounting practices in the jurisdiction in which such
Foreign Plan is maintained; and no Foreign Benefit Event has occurred, except to
the extent that a breach of any of the foregoing representations, warranties or
agreements in this Section 5.9 would not result, individually or in the
aggregate, in an amount of liability that would be reasonably likely to have a
Material Adverse Effect. No Foreign Plan has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 5.9, be reasonably likely to have a Material Adverse Effect.

 

5.10 Environmental Matters.

A. Except as could not reasonably be expected to have a Material Adverse Effect,
(i) Holdings and each of its Subsidiaries is in compliance with all
Environmental Laws in all jurisdictions in which Holdings or such Subsidiary, as
the case may be, is currently doing business (including having obtained all
permits required under Environmental Laws) and (ii) none of Holdings or any of
its Subsidiaries has become subject to any pending or, to the knowledge of
Holdings or the Co-Borrowers, threatened Environmental Claim or any other
Environmental Liability, or knows of any basis therefor or has received any
notice thereof.

B. None of Holdings or any of its Subsidiaries has treated, stored, transported
or Released Hazardous Materials at or from any currently or formerly owned Real
Estate or facility relating to its business in a manner that could reasonably be
expected to have a Material Adverse Effect.

 

5.11 Employee Matters.

There is no strike or work stoppage in existence or threatened involving
Holdings, the Co-Borrowers, Canada Holdings, U.S. Holdings, Canada Intermediate
Holdings, U.S. FinCo, any Subsidiary Guarantor or any Specified Subsidiary that
could reasonably be expected to have a Material Adverse Effect.

 

5.12 Solvency.

On the Restatement Effective Date, the Loan Parties, on a consolidated basis,
are Solvent.

 

5.13 [Reserved].

 

5.14 True and Complete Disclosure.

A. Factual Information and Data. None of the factual information and data (taken
as a whole) heretofore or contemporaneously furnished by any Loan Party or any
of its authorized representatives in writing to the Administrative Agent or any
Lender on or before the Restatement Effective Date (including all information
contained in the Loan Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue

 

CREDIT AGREEMENT

 

82



--------------------------------------------------------------------------------

statement of material fact or omitted to state any material fact necessary to
make such information and data (taken as a whole) not materially misleading at
such time (after giving effect to all supplements so furnished prior to such
time) in light of the circumstances under which such information or data was
furnished, it being understood and agreed that for purposes of this
Section 5.14A, such factual information and data shall not include projections,
pro forma financial information or information of a general economic or general
industry nature.

B. Projections and Pro Forma Financial Information. The projections and pro
forma financial information contained in the information and data referred to in
paragraph A of this Section 5.14 were prepared in good faith based upon
assumptions believed by Holdings and the Co-Borrowers to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.

 

5.15 Sanctioned Persons.

None of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,
U.S. FinCo, any Co-Borrower or any of their respective Subsidiaries nor, to the
Knowledge of Holdings or the Co-Borrowers, any director, officer, agent,
employee or Affiliate of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers or any of their respective
Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Borrowers will not directly or indirectly use the proceeds of the Loans or
the Letters of Credit or otherwise make available such proceeds to any person,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

5.16 Insurance. Schedule 5.16 sets forth a true, complete and correct
description of all material insurance policies maintained by or on behalf of
U.S. FinCo, the Co-Borrowers and the Subsidiary Guarantors as of the Restatement
Effective Date. As of such date, such insurance is in full force and effect and
all premiums have been duly paid. U.S. FinCo, the Co-Borrowers, Holdings, Canada
Holdings, U.S. Holdings, Canada Intermediate Holdings and the Subsidiary
Guarantors have insurance in such amounts and covering such risks and
liabilities as are in accordance with normal industry practice.

SECTION 6.

AFFIRMATIVE COVENANTS

Each of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,
U.S. FinCo and the Co-Borrowers covenants and agrees that, so long as any of the
Commitments hereunder shall remain in effect and until payment in full of all of
the Loans and other Obligations (other than contingent indemnification
obligations, Guaranteed Hedge Obligations or Cash Management Obligations, in
each case, not then due and payable) and the cancellation or expiration of all
Letters of Credit (or the making of other arrangements with respect to such
Letters of Credit reasonably satisfactory to the Administrative Agent and each
relevant Issuing Bank), unless the Requisite Lenders shall otherwise give prior
written consent, each of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo and the Co-Borrowers shall perform, and shall
cause each of their respective Subsidiaries (to the extent applicable) to
perform, all covenants in this Section 6.

 

CREDIT AGREEMENT

 

83



--------------------------------------------------------------------------------

6.1 Financial Statements and Other Reports.

Holdings will furnish to the Administrative Agent for prompt further
distribution to each Lender:

(i) Quarterly Financials. As soon as available and in any event on or before the
date on which such financial statements are required to be filed with the SEC
with respect to each of the first three quarterly accounting periods in each
Fiscal Year of Holdings (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 45 days after the end of each
such quarterly accounting period), the consolidated balance sheet of Holdings
and its consolidated Subsidiaries as at the end of such quarterly period and the
related consolidated statement of operations for such quarterly accounting
period and for the elapsed portion of the Fiscal Year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the Fiscal Year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior Fiscal Year or, in the case of such consolidated balance
sheet, for the last day of the prior Fiscal Year, subject to changes resulting
from audit, normal year-end audit adjustments and the absence of footnotes.
Notwithstanding the foregoing, the obligations in this clause (i) may be
satisfied with respect to financial information of Holdings and its consolidated
Subsidiaries by furnishing (A) the applicable financial statements of TMHC or
(B) TMHC’s Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to TMHC, on the one hand, and the information
relating to Holdings and its consolidated Subsidiaries on a stand-alone basis,
on the other hand.

(ii) Year-End Financials. As soon as available and in any event on or before the
date on which such financial statements are required to be filed with the SEC
(or, if such financial statements are not required to be filed with the SEC, on
or before the date that is 90 days after the end of each such Fiscal Year), the
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such Fiscal Year, and the related consolidated statement of
operations and cash flows for such Fiscal Year, setting forth comparative
consolidated figures for the preceding Fiscal Year, and certified by independent
registered public accountants of recognized national standing whose opinion
shall not be qualified as to the scope of audit or as to the status of Holdings
and its consolidated Subsidiaries as a going concern, together in any event with
a certificate of the accounting firm providing the audit opinion required by
this Section 6.1(ii) stating that in the course of its regular audit of the
business of Holdings and its consolidated Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Event of Default relating to
Section 7.5 that has occurred and is continuing or, if in the opinion of such
accounting firm such an Event of Default has occurred and is continuing, a
statement as to the nature thereof. Notwithstanding the foregoing, the
obligations in this Section 6.1(ii) may be satisfied with respect to financial
information of Holdings and its consolidated Subsidiaries by furnishing (A) the
applicable financial statements of TMHC or (B) TMHC’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to each of clauses
(A) and (B), (x) such information is accompanied by consolidating information
that explains in reasonable detail the differences between the information
relating to TMHC, on the one hand, and the information relating to Holdings and
its consolidated Subsidiaries on a stand-alone basis, on the other hand, and (y)

 

CREDIT AGREEMENT

 

84



--------------------------------------------------------------------------------

to the extent such information is in lieu of information required to be provided
under this Section 6.1(ii), such materials are accompanied by an opinion of an
independent registered public accounting firm of recognized national standing,
which opinion shall not be qualified as to the scope of audit or as to the
status of the direct or indirect parent of Holdings, as applicable) and its
consolidated Subsidiaries as a going concern.

(iii) Officer’s Certificates. At the time of the delivery of the Section 6.1
Financials, an Officer’s Certificate in the form annexed hereto as Exhibit VI to
the effect that no Event of Default exists or, if any Event of Default does
exist, specifying the nature and extent thereof, which certificate shall set
forth (A) solely with respect to each Measurement Quarter, the calculations
required to establish whether Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Restricted
Subsidiaries were in compliance with the provisions of Section 7.5 as at the end
of such Fiscal Year or period, as the case may be, (B) a specification of any
change in the identity of the Restricted Subsidiaries and Unrestricted
Subsidiaries as at the end of such Fiscal Year or period, as the case may be,
from the Restricted Subsidiaries and Unrestricted Subsidiaries, respectively,
provided to the Lenders on the Restatement Effective Date or the most recent
Fiscal Year or period, as the case may be and (C) the Capitalization Ratio at
the end of the Fiscal Year or period to which such Officer’s Certificate
relates. If such Officer’s Certificate demonstrates an Event of Default
resulting from a violation of Section 7.5, any of the Sponsors may deliver,
together with such Officer’s Certificate, notice of their intent to cure (a
“Notice of Intent to Cure”) such Event of Default pursuant to Section 8.12.

(iv) Borrowing Base Certificates. (a) If the Capitalization Ratio as of the last
day of any Fiscal Year or period, as the case may be, exceeds 0.55 to 1.00, at
the time of the delivery of the Section 6.1 Financials for such Fiscal Year or
period, a Borrowing Base Certificate, which certificate shall set forth the
calculation of the Borrowing Base and the Borrowing Base Availability as of the
close of business on the last day of such Fiscal Year or period, (b) at the
Co-Borrowers’ option, on any date, a Borrowing Base Certificate, which
certificate shall set forth the calculation of the Borrowing Base and the
Borrowing Base Availability as of the close of business on such date and (c) at
the Co-Borrowers’ option, in connection with the consummation of any acquisition
of a business or other assets permitted or not otherwise prohibited by
Section 7.3, a Borrowing Base Certificate, which certificate shall set forth the
calculation of the Borrowing Base and the Borrowing Base Availability on a Pro
Forma Basis after giving effect to such acquisition, with adjustments to the
Borrowing Base and the Borrowing Base Availability to reflect the acquisition of
any Borrowing Base Assets and the incurrence or assumption of any Borrowing Base
Debt in connection with such acquisition.

(v) Events of Default, Litigation. Promptly after a Responsible Officer of
Holdings, the Co-Borrowers or any of the Subsidiary Guarantors obtains actual
knowledge thereof, notice of (i) the occurrence of any event that constitutes a
Default or an Event of Default, which notice shall specify the nature thereof,
the period of existence thereof and what action Holdings or the Co-Borrowers
propose to take with respect thereto and (ii) any litigation or governmental
proceeding pending against Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers or any of the Subsidiary
Guarantors that could reasonably be expected to result in a Material Adverse
Effect.

 

CREDIT AGREEMENT

 

85



--------------------------------------------------------------------------------

(vi) ERISA and Similar Applicable Law. Promptly after Holdings, the Co-Borrowers
or any Subsidiary Guarantor knows or reasonably should have known of the
occurrence of any of the following events that, individually or in the aggregate
(including in the aggregate such events previously disclosed or exempt from
disclosure hereunder, to the extent the liability therefor remains outstanding),
would be reasonably likely to have a Material Adverse Effect, an Officer’s
Certificate of Holdings or the Co-Borrowers setting forth details as to such
occurrence and the action, if any, that Holdings, the Co-Borrowers, such
Subsidiary Guarantor or any applicable ERISA Affiliate is required or proposes
to take, together with any notices (required, proposed or otherwise) given to or
filed with or by Holdings, the Co-Borrowers, such Subsidiary Guarantor, such
ERISA Affiliate, the PBGC (or other applicable Governmental Authority (in the
case of a Foreign Plan)), a Plan or Foreign Plan participant (other than notices
relating to an individual participant’s benefits) or the Plan or Foreign Plan
administrator with respect thereto:

(a) with respect to any Plan: that a Reportable Event has occurred; that a Plan
has failed to satisfy the minimum funding standard (or has incurred an
accumulated funding deficiency) or an application is to be made to the Secretary
of the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a Lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against Holdings, any Co-Borrower or any
of their respective Subsidiaries or an ERISA Affiliate pursuant to Section 515
of ERISA to collect a delinquent contribution to a Plan; that the PBGC has
notified Holdings, any Subsidiary thereof or any ERISA Affiliate of its
intention to appoint a trustee to administer any Plan; that Holdings, any
Co-Borrower or any of their respective Subsidiaries or any ERISA Affiliate has
failed to make a required installment or other payment pursuant to Section 412
of the Code with respect to a Plan; or that Holdings, any Co-Borrower or any of
their respective Subsidiaries or any ERISA Affiliate has incurred or will incur
(or has been notified in writing that it will incur) any liability (including
any contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code and promptly following any request therefor,
on and after the effectiveness of Title V of the Pension Act, copies of (i) any
documents described in Section 101(k)(1) of ERISA that Holdings, any Co-Borrower
or any of their respective Subsidiaries or any ERISA Affiliates may request with
respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l)(1) of ERISA that Holdings, any Co-Borrower or any of their
respective Subsidiaries or any ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if Holdings, any Co-Borrower or any of their
respective Subsidiaries or any ERISA Affiliates has not requested such documents
or notices from the administrator or sponsor of the applicable Multiemployer
Plan, Holdings, any Co-Borrower or any of their respective Subsidiaries or any
ERISA Affiliates shall promptly after the request of any Lender make a request
for such documents or notices from the such administrator or sponsor and shall
provide copies of such documents and notices promptly after receipt thereof; and

 

CREDIT AGREEMENT

 

86



--------------------------------------------------------------------------------

(b) with respect to any Foreign Plan: that a Foreign Benefit Event has occurred.

(vii) Financial Plans. Within 90 days after the commencement of each Fiscal Year
of Holdings, a budget of Holdings and its Subsidiaries in reasonable detail for
the Fiscal Year as customarily prepared by management of Holdings for its
internal use consistent in scope with the financial statements provided pursuant
to Section 6.1(ii), setting forth the principal assumptions upon which such
budget is based.

(viii) Environmental Matters. Promptly after obtaining knowledge of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect, notice of:

(a) any pending or threatened Environmental Claim against Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
Co-Borrowers or any of their Subsidiaries or any Real Estate;

(b) any condition or occurrence on any Real Estate that (x) results in
noncompliance by Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the Co-Borrowers or any of their Subsidiaries with any
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers or any of their Subsidiaries
or any Real Estate;

(c) any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause any restrictions on the ownership, occupancy, use or
transferability of such Real Estate under any Environmental Law; and

(d) the taking of any removal or remedial action in response to the actual or
alleged presence or Release of any Hazardous Material on any Real Estate.

All such notices shall describe in reasonable detail the nature of the
Environmental Claim, condition, occurrence or removal, remedial action and the
response thereto. The term “Real Estate” means land, buildings and improvements
at any time owned or leased by Holdings, the Co-Borrowers or any of their
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

(ix) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by TMHC, New TMM, Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers or any of the Restricted
Subsidiaries (other than amendments to any registration statement (to the extent
such registration statement, in the form it becomes effective, is delivered to
the Administrative Agent for further delivery to the Lenders), exhibits to any
registration statement and, if applicable, any registration statements on Form
S-8) and copies of all financial statements, proxy statements, notices and
reports that Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the

 

CREDIT AGREEMENT

 

87



--------------------------------------------------------------------------------

Co-Borrowers or any of the Restricted Subsidiaries shall send to the holders of
any publicly issued debt of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers and/or any of the Restricted
Subsidiaries in their capacity as such holders (in each case to the extent not
theretofore delivered to the Administrative Agent for further delivery to the
Lenders pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on their own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.

Documents required to be delivered pursuant to Sections 6.1(i), (ii), (vii) and
(ix) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically in accordance with Section 10.7B;
provided that: (x) upon written request by the Administrative Agent, Holdings or
the Co-Borrowers shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (y) Holdings or the Co-Borrowers shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

 

6.2 Consolidated Corporate Franchises.

Holdings, U.S. Holdings, Canada Intermediate Holdings, Canada Holdings, U.S.
FinCo and each Co-Borrower will do, and will cause each Subsidiary Guarantor to
do, or cause to be done, all things necessary to preserve and keep in full force
and effect its existence, corporate rights and authority, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided, however, that Holdings, U.S. Holdings, Canada
Intermediate Holdings, Canada Holdings, U.S. FinCo, the Co-Borrowers and the
Subsidiary Guarantors may consummate any transaction permitted or not otherwise
prohibited under Section 7.3 or 7.6.

 

6.3 Payment of Taxes.

Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and each Co-Borrower will pay and discharge, and will cause each of their
respective Subsidiaries to pay and discharge, all material Taxes, assessments
and governmental charges or levies imposed upon Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo, a Co-Borrower or any such
Subsidiary or upon its income or profits, or upon any properties belonging to
it, prior to the date on which such payments become due, and all lawful material
claims that, if unpaid, could reasonably be expected to become a material Lien
upon any properties of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, a Co-Borrower or any of the Restricted
Subsidiaries; provided that none of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, any Co-Borrower or any of their
respective Subsidiaries shall be required to pay any such Tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings if it has maintained adequate reserves (in the good faith judgment
of the management of Holdings) with respect thereto in accordance with GAAP.

 

CREDIT AGREEMENT

 

88



--------------------------------------------------------------------------------

6.4 Maintenance of Properties; Insurance.

A. Each of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo and the Co-Borrowers will, and will cause the Subsidiary
Guarantors to, ensure that its properties and equipment necessary to its
business in whomsoever’s possession they may be to the extent that it is within
the control of such party to cause the same, are kept in good repair, working
order and condition, normal wear and tear excepted, and that from time to time
there are made in such properties and equipment all appropriate repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, in each case to the extent and in the manner customary for companies in
the industry in which the Co-Borrowers, U.S. FinCo and the Subsidiary Guarantors
conduct business and consistent with third-party leases, except in each case to
the extent the failure to do so could not be reasonably expected to have a
Material Adverse Effect.

B. Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and the Co-Borrowers will, and will cause each of the Subsidiary
Guarantors to, at all times maintain in full force and effect, with insurance
companies that Holdings and the Co-Borrowers believe (in the good-faith judgment
of the management of Holdings) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
and against at least such risks (and with such risk retentions) as are usually
insured against by companies engaged in businesses and owning similar properties
in the same general area similar to those engaged in by Holdings and the
Co-Borrowers; and will furnish to the Administrative Agent for further delivery
to the Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

C. [Reserved].

D. [Reserved].

 

6.5 Inspection; Books and Records.

Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and the Co-Borrowers will, and will cause the Subsidiary Guarantors and
the Specified Subsidiaries to, maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers, such Subsidiary Guarantor or such Specified Subsidiary,
as the case may be. Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo and the Co-Borrowers will, and will cause the
Subsidiary Guarantors and the Specified Subsidiaries to, permit representatives
and independent contractors of the Administrative Agent and each Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the reasonable expense of the
Co-Borrowers and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the U.S.
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.5 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall

 

CREDIT AGREEMENT

 

89



--------------------------------------------------------------------------------

be at the Co-Borrowers’ expense; and provided further, that when an Event of
Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Co-Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give Holdings and the Co-Borrowers the opportunity to participate
in any discussions with Holdings’ independent public accountants.

 

6.6 Compliance with Statutes.

Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and the Co-Borrowers will, and will cause each of the Subsidiary
Guarantors and the Specified Subsidiaries to, comply with all Applicable Laws
(including Environmental Laws and permits required thereunder), except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

6.7 Execution of Guaranty by Future Guarantors.

A. Subject to any applicable limitations set forth in the Guaranty, Holdings,
U.S. FinCo and the U.S. Borrower will cause (i) any direct or indirect wholly
owned Domestic Subsidiary of U.S. FinCo or the U.S. Borrower (other than any
Unrestricted Subsidiary or any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Restatement Effective Date, (ii) any Domestic
Subsidiary of U.S. FinCo or the U.S. Borrower (other than any Unrestricted
Subsidiary or any Excluded Subsidiary) that is not a wholly owned Subsidiary on
the Restatement Effective Date but subsequently becomes a wholly owned
Subsidiary (other than any Unrestricted Subsidiary or any Excluded Subsidiary),
(iii) any Subsidiary of Holdings that acquires Capital Stock of U.S. FinCo or
any Co-Borrower after the Restatement Effective Date and (iv) any direct or
indirect parent of Holdings (including TMHC and New TMM) that incurs Guarantee
Obligations in respect of the Senior Unsecured Notes or any other Indebtedness
in excess of $35,000,000 in the aggregate, in each case to execute a supplement
to the Guaranty substantially in the form of Annex B to the Guaranty in order to
become a Guarantor under the Guaranty.

B. [Reserved].

 

6.8 [Reserved].

 

6.9 Transactions with Affiliates.

Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and each Borrower will, and will cause the Restricted Subsidiaries to,
enter into all transactions with any Affiliate of Holdings or any Borrower on
terms substantially as favorable to Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, a Co-Borrower or such Restricted
Subsidiary as would be obtainable by Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, a Co-Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, other than (a) transactions among Loan Parties or any
Restricted Subsidiary or any entity that becomes a Restricted Subsidiary as a
result of such transaction, (b) the consummation of the Transactions and the
payment of Transaction Costs, (c) loans, guarantees and other transactions by
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and the Restricted Subsidiaries, (d) the payment of
termination fees and other amounts payable pursuant to the

 

CREDIT AGREEMENT

 

90



--------------------------------------------------------------------------------

Management Agreements in connection with the termination thereof, (e) equity
issuances, repurchases, retirements or other acquisitions or retirements of
Capital Stock by U.S. FinCo or the Co-Borrowers permitted or not otherwise
prohibited under Section 7.4, (f) employment, compensation and severance
arrangements and health and benefit plans between Holdings, U.S. Holdings,
Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrower and
the Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business, (g) the payment of customary fees, compensation and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers and employees of Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, any
Co-Borrower and the Restricted Subsidiaries in the ordinary course of business
to the extent attributable to the ownership or operation of, or provision of
services to Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the Co-Borrowers and the Restricted Subsidiaries,
(h) transactions pursuant to permitted agreements in existence on the
Restatement Effective Date and set forth on Schedule 6.9 or any amendment
thereto to the extent such an amendment is not adverse, taken as a whole, to the
Lenders in any material respect, (i) Dividends, redemptions and repurchases
permitted or not otherwise prohibited under Section 7.4 and Investments
permitted or not otherwise prohibited under Section 7.3, (j) customary payments
(including reimbursement of fees and expenses) by Holdings, U.S. Holdings,
Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, any Co-Borrower and
any Restricted Subsidiaries to the Sponsors made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures,
whether or not consummated), which payments are approved by the majority of the
members of the Board of Directors or a majority of the disinterested members of
the Board of Directors of the General Partner or any Co-Borrower, in good faith,
(k) any transaction or series of related transactions having consideration in an
aggregate amount less than $10,000,000, (l) any transaction in which the only
consideration paid by the Loan Parties or any of their Restricted Subsidiaries
is in the form of Capital Stock (other than Disqualified Stock) of any direct or
indirect parent of Holdings (including TMHC and New TMM) to Affiliates of
Holdings or any cash equity contribution made to the capital of Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, any
Co-Borrower or any Restricted Subsidiary in the form of Capital Stock (other
than Disqualified Stock), (m) equity issuances to directors, managers,
consultants, officers and employees of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the Restricted
Subsidiaries in connection with the Transactions, (n) the formation and
maintenance of any consolidated group or subgroup for tax, accounting or cash
pooling or management purposes in the ordinary course of business,
(o) transactions entered into good faith with an Affiliate of Holdings which
provide for shared services and/or facilities arrangements and which provide
cost savings and/or other operations efficiencies to the Loan Parties and the
Restricted Subsidiaries, taken as a whole; (p) transactions with customers,
suppliers, contractors, joint venture partners or purchasers or sellers of goods
or services, in each case, which are in the ordinary course of business
(including pursuant to joint venture agreements) and otherwise in compliance
with the terms of this Agreement, (q) Intellectual Property licenses in the
ordinary course of business and (r) payments to or from, and transactions with,
any joint venture in the ordinary course of business; provided that no Affiliate
of Holdings (other than the Loan Parties or the Restricted Subsidiaries) has any
Investment in any such joint venture.

 

CREDIT AGREEMENT

 

91



--------------------------------------------------------------------------------

6.10 End of Fiscal Years; Fiscal Quarters.

Each of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,
U.S. FinCo and each Co-Borrower will, for financial reporting purposes, cause
(a) each of its, and each Restricted Subsidiary’s, Fiscal Years to end on
December 31 of each year and (b) each of its, and each Restricted Subsidiary’s,
fiscal quarters to end on dates consistent with such Fiscal Year-end and
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and the Co-Borrowers’ past practice; provided, however, that Holdings,
U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo and the
Co-Borrowers may, upon written notice to the Administrative Agent, change the
financial reporting convention specified above to any other financial reporting
convention reasonably acceptable to the Administrative Agent, in which case
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting.

 

6.11 Use of Proceeds.

The Borrowers will use the Letters of Credit and the proceeds of all Loans for
the purposes set forth in Section 2.5.

 

6.12 Changes in Business.

Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, each Borrower and each Subsidiary Guarantor, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo, each Borrower and each
Subsidiary Guarantor, taken as a whole, on the Restatement Effective Date and
except for other business activities complementary, incidental, ancillary or
related to any of the foregoing or reasonable developments or extensions
thereof. None of the following will constitute a violation of this covenant:
(a) the engaging by a Subsidiary of Holdings in, or the withdrawal from any
business related to, a Real Estate Business, (b) a change in the geographic
regions of the United States or Canada in which the Subsidiaries of Holdings
operate and (c) the reorganization of the business of the Subsidiaries of
Holdings among the Subsidiaries.

 

6.13 Designation of Subsidiaries.

The Board of Directors of Holdings, U.S. FinCo or a Co-Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, U.S. FinCo, the Co-Borrowers and the Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis, with the Financial
Performance Covenants as of the last day of the most recent Test Period for
which Section 6.1 Financials have been delivered and regardless of whether such
Test Period included a Measurement Quarter (and, as a condition precedent to the
effectiveness of any such designation, the Co-Borrowers shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if such Subsidiary is U.S. Holdings,
Canada Holdings, Canada Intermediate Holdings, U.S. FinCo or a Borrower and
(iv) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purposes of the indenture governing the Senior
Unsecured Notes. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by U.S. FinCo or the Co-Borrowers therein at the
date of designation in an amount equal to the net book value of U.S. FinCo’s or
the Co-Borrowers’ (as

 

CREDIT AGREEMENT

 

92



--------------------------------------------------------------------------------

applicable) investment therein as reflected in the most recently delivered
Section 6.1 Financials. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

 

6.14 Ratings.

Holdings and the Co-Borrowers will exercise commercially reasonable efforts to
maintain at all times a public corporate rating from S&P and a public corporate
family rating from Moody’s.

 

6.15 Anti-Money Laundering Legislation.

Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and each Co-Borrower will, and will cause each Subsidiary Guarantor to,
promptly after the request by any Lender or Issuing Bank, provide all
documentation and other information that such Lender or Issuing Bank reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act and the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

SECTION 7.

NEGATIVE COVENANTS

Each of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,
U.S. FinCo and the Co-Borrowers covenants and agrees that, so long as any of the
Commitments hereunder shall remain in effect and until payment in full of all of
the Loans and other Obligations (other than contingent indemnification
obligations, Guaranteed Hedge Obligations or Cash Management Obligations, in
each case, not then due and payable) and the cancellation or expiration of all
Letters of Credit (or the making of other arrangements with respect to such
Letters of Credit reasonably satisfactory to the Administrative Agent and each
relevant Issuing Bank), unless the Requisite Lenders shall otherwise give prior
written consent, Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo and the Co-Borrowers shall perform, and shall cause each of
the Subsidiary Guarantors to perform, all covenants in this Section 7.

 

7.1 [Reserved].

 

7.2 Limitation on Liens, etc.

A. Liens.

Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and the Co-Borrowers will not, nor will they permit any Subsidiary
Guarantor to, directly or indirectly, create, incur, assume or permit to exist
any Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the Co-Borrowers or any Subsidiary Guarantor, whether now
owned or hereafter acquired, except:

(i) (A) Liens created in favor of the Administrative Agent and the other
Guaranteed Parties to secure the Obligations and (B) Liens created in favor of
one or more Issuing Banks to secure Letters of Credit;

 

CREDIT AGREEMENT

 

93



--------------------------------------------------------------------------------

(ii) Permitted Encumbrances;

(iii) Liens securing Indebtedness arising under Capital Leases; provided that
such Liens do not at any time extend to or cover any assets (except for
additions, accessions, improvements and replacements of such assets and
customary deposits in connection therewith and proceeds and products therefrom)
other than the assets subject to such Capital Leases; provided, that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(iv) each Lien existing on the Restatement Effective Date and listed on Schedule
7.2; provided that (a) such Lien does not extend to any other property or asset
of a Loan Party other than after acquired property that is affixed or
incorporated into the property covered by such Lien and proceeds and products
thereof and (b) such Lien shall secure only those obligations that it secures on
the Restatement Effective Date and any refinancing thereof constituting
Refinancing Indebtedness;

(v) the modification, replacement, extension or renewal of any Lien permitted by
clause (iii), (iv), (vi) or (xix) of this Section 7.2A upon or in the same
assets theretofore subject to such Lien (other than after-acquired property that
is affixed or incorporated into the property covered by such Lien or financed by
Indebtedness) or the refinancing of the Indebtedness or other obligation secured
thereby;

(vi) Liens existing on the assets of any Person that becomes a Subsidiary
Guarantor or is merged with or into, consolidated with or acquired by a Loan
Party, or existing on assets acquired by U.S. FinCo, the Co-Borrowers or any
Subsidiary Guarantor, pursuant to any Investment permitted or not otherwise
prohibited under Section 7.3; provided that such Liens attach at all times only
to the same assets that such Liens (other than after-acquired property that is
affixed or incorporated into the property covered by such Lien and proceeds and
products thereof) attached to, and secure only the same Indebtedness or
obligations (or any refinancing thereof constituting Refinancing Indebtedness)
that such Liens secured, immediately prior to such Person becoming a Subsidiary
Guarantor, or the merger or consolidation of such Person with or into a Loan
Party, the acquisition of such Person by a Loan Party or the acquisition of such
assets, as applicable;

(vii) [Reserved];

(viii) [Reserved];

(ix) [Reserved];

(x) [Reserved];

(xi) Liens (a) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to, or not otherwise prohibited by,
Section 7.3 to be applied against the purchase price for such Investment, and
(b) consisting of an agreement to sell, transfer, lease or otherwise dispose of
any property in a transaction permitted or not otherwise prohibited under
Section 7.6B or in any transaction excluded from the definition of “Asset Sale”,
in each case, solely to the extent such Investment or sale, disposition,
transfer or lease, as the case may be, would have been permitted on the date of
the creation of such Lien;

 

CREDIT AGREEMENT

 

94



--------------------------------------------------------------------------------

(xii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by U.S. FinCo, the
Co-Borrowers or any of the Subsidiary Guarantors in the ordinary course of a
Real Estate Business permitted or not otherwise prohibited by this Agreement;

(xiii) Liens deemed to exist in connection with Investments in repurchase
agreements permitted or not otherwise prohibited under Section 7.3;

(xiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xv) Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit, automatic clearing
house or sweep accounts of U.S. FinCo, any Co-Borrower or any Subsidiary
Guarantor to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business of U.S. FinCo, the Co-Borrowers and the
Subsidiary Guarantors or (c) relating to purchase orders and other agreements
entered into with customers of U.S. FinCo, a Co-Borrower or any Subsidiary
Guarantor in the ordinary course of business;

(xvi) Liens solely on any cash earnest money deposits made by U.S. FinCo, a
Co-Borrower or any of the Subsidiary Guarantors in connection with any letter of
intent or purchase agreement permitted or not otherwise prohibited hereunder;

(xvii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xviii) [Reserved];

(xix) Liens not otherwise permitted by this Section 7.2A so long as the
aggregate outstanding amount of Indebtedness and other obligations secured
thereby at any time outstanding does not exceed the greater of (i) 2.0% of
Consolidated Loan Party Adjusted Tangible Assets at the time of incurrence and
(ii) $50,000,000;

(xx) pledges and deposits in the ordinary course of business securing liability
for reimbursement and indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to U.S. FinCo, the
Co-Borrowers or any Subsidiary Guarantor;

(xxi) Liens arising in the ordinary course of business to secure accounts
payable or similar trade obligations of U.S. FinCo, the Co-Borrowers or any
Subsidiary Guarantor not constituting Indebtedness;

(xxii) Liens deemed to exist by reason of (x) any encumbrance or restriction
(including put and call arrangements) with respect to the Capital Stock of any
joint venture or similar arrangement pursuant to any joint venture or similar
agreement or (y) any

 

CREDIT AGREEMENT

 

95



--------------------------------------------------------------------------------

encumbrance or restriction imposed under any contract for the sale by U.S.
FinCo, a Co-Borrower or any Subsidiary of U.S. FinCo or a Co-Borrower of the
Capital Stock of any Subsidiary of U.S. FinCo or a Co-Borrower, or any business
unit or division of a Co-Borrower or any Subsidiary of U.S. FinCo or a
Co-Borrower permitted or not otherwise prohibited under this Agreement; provided
that in each case such Liens shall extend only to the relevant Capital Stock;

(xxiii) Liens securing Non-Recourse Indebtedness (including, for the avoidance
of doubt, Non-Recourse Indemnity Guaranties) of U.S. FinCo, the Co-Borrowers or
a Subsidiary Guarantor thereof; provided that such Liens do not at any time
encumber any property, except for accessions to such property, other than the
property financed by such Indebtedness and the proceeds and products thereof and
assets related thereto;

(xxiv) Liens on the Capital Stock of one or more Subsidiaries thereof or in
joint ventures or similar entities owned thereby securing (a) Non-Recourse
Payment Guaranties incurred by U.S. FinCo, the Co-Borrowers or a Subsidiary
Guarantor and (b) Guarantee Obligations incurred by U.S. FinCo, the Co-Borrowers
or a Subsidiary Guarantor in respect of any Indebtedness incurred by joint
ventures or similar entities that do not constitute Restricted Subsidiaries.

(xxv) Liens securing obligations of any Loan Party to any third party in
connection with PAPAs, any option, repurchase right or right of first refusal to
purchase real property granted to the master developer or the seller of real
property that arises as a result of the non-use or non-development of such real
property by a Loan Party and joint development agreements with third parties to
perform and/or pay for or reimburse the costs of construction and/or development
related to or benefiting any Loan Party’s property (and additions, accessions,
improvements and replacements and customary deposits in connection therewith and
proceeds and products therefrom) and property belonging to such third parties,
in each case entered into in the ordinary course of the Loan Party’s business;
provided that such Liens do not at any time encumber any property, except for
accessions to such property, other than the property financed by such
Indebtedness and the proceeds and products thereof or which is otherwise the
subject of such PAPAs, such option, repurchase right or right of first refusal
or such joint development agreements;

(xxvi) Liens securing Construction Loans, Combination Loans or Permitted
Purchase Money Loans, but only (A) in the case of Permitted Purchase Money
Loans, to the extent permitted by the definitions of “Assumed Purchase Money
Loan” and “Seller Purchase Money Loan”, (B) in the case of Construction Loans,
to the extent permitted by the definition of “Construction Loan” and (C) in the
case of Combination Loans, to the extent permitted by the definition of
“Combination Loan”;

(xxvii) Liens on assets of the Canadian Borrower or any of its Subsidiaries
granted pursuant to the terms and conditions of the Canadian Debt Documents;

(xxviii) Liens on assets of the Canadian Borrower securing Guarantee Obligations
incurred by the Canadian Borrower in respect of any Indebtedness incurred by
joint ventures or similar entities that do not constitute Restricted
Subsidiaries, so long as, at the time of the incurrence thereof and after giving
effect thereto, no Event of Default shall have occurred and be continuing;

 

CREDIT AGREEMENT

 

96



--------------------------------------------------------------------------------

(xxix) Liens on assets of the Canadian Borrower securing Indebtedness of the
Canadian Borrower or any of its Subsidiaries, in an aggregate principal amount
not to exceed the greater of (i) 5% of Consolidated Loan Party Adjusted Tangible
Assets at the time of the incurrence thereof and (ii) $125,000,000, so long as,
at the time of the incurrence thereof and after giving effect thereto, no Event
of Default shall have occurred and be continuing;

(xxx) Liens on assets of the Canadian Borrower securing Guarantee Obligations
incurred by the Canadian Borrower in respect of Indebtedness of any Restricted
Subsidiary so long as, at the time of the incurrence thereof and after giving
effect thereto, no Event of Default shall have occurred and be continuing;

(xxxi) Liens on any office building owned by any Loan Party or on any clubhouse
located in any development of a Loan Party incurred in the ordinary course of
business and not for purposes of securing Indebtedness for borrowed money;

(xxxii) Liens on Cash or Cash Equivalents securing obligations under Hedge
Agreements arising in the ordinary course of business and not for speculative
purposes;

(xxxiii) Liens against the ownership interest of a Loan Party in a joint venture
or a Subsidiary that is not a Loan Party; and

(xxxiv) Liens on Cash or Cash Equivalents in favor of any Lender or other bank
or financial institution (including as agent) as security for the obligations of
any Loan Party under letters of credit not issued under this Agreement in an
aggregate face amount not exceeding the greater of (i) 3.0% of Consolidated Loan
Party Adjusted Tangible Assets at the time of incurrence and (ii) $75,000,000.

B. [Reserved].

 

7.3 Investments; Joint Ventures.

Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and the Co-Borrowers will not, nor will they permit any Subsidiary
Guarantor to, make or permit to exist any Investment in any Person that is not a
Loan Party, except:

(i) extensions of trade credit and credit in connection with the sale of Real
Property Inventory and Housing Units, asset purchases (including purchases of
inventory, supplies and materials) and the licensing or contribution of
Intellectual Property, in each case in the ordinary course of business;

(ii) Investments in assets that were Cash Equivalents at the time made;

(iii) any loan or advance to an officer, director, partner or employee of
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, any Co-Borrower or any Subsidiary Guarantor made in the ordinary course
of business or in accordance with past practice; provided, however, that any
such loan or advance exceeding $5,000,000 shall have been approved by the
Governing Body of Holdings;

 

CREDIT AGREEMENT

 

97



--------------------------------------------------------------------------------

(iv) Investments (a) existing or contemplated on the Restatement Effective Date
and listed on Schedule 7.3 and any modifications, replacements, extensions,
renewals or reinvestments thereof and (b) Investments existing on the
Restatement Effective Date of a Co-Borrower or any Subsidiary Guarantor in a
Restricted Subsidiary that is not a Guarantor and any modification, replacement,
renewal, extension or reinvestment thereof, so long as the aggregate amount of
all Investments pursuant to this clause (iv) is not increased at any time above
the amount of such Investments existing on the Restatement Effective Date;

(v) Investments in Hedge Agreements entered into in the ordinary course of
business and not for speculative purposes;

(vi) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of business
or upon the foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment;

(vii) Investments to the extent that payment for such Investments is made solely
with Capital Stock of any direct or indirect parent of Holdings (including TMHC
and New TMM);

(viii) Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted or not otherwise prohibited by
Section 7.6B;

(ix) [Reserved];

(x) Investments consisting of rebates or extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

(xi) [Reserved];

(xii) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(xiii) any Investment in payroll, travel and similar advances to cover
business-related travel expenses, moving expenses or other similar expenses, in
each case incurred in the ordinary course of business;

(xiv) Guaranties by U.S. FinCo, a Co-Borrower or any Subsidiary Guarantor of
leases (other than Capital Leases) or of other obligations, in each case entered
into in the ordinary course of business;

(xv) [Reserved];

(xvi) Investments made to repurchase or retire Capital Stock of Holdings (or any
direct or indirect parent thereof (including TMHC and New TMM)) owned by any
employee stock ownership plan or key employee stock ownership plan of Holdings
(or any direct or indirect parent thereof (including TMHC and New TMM));

 

CREDIT AGREEMENT

 

98



--------------------------------------------------------------------------------

(xvii) any additional Investments (including Investments in Minority Investments
and Unrestricted Subsidiaries and in joint ventures or similar entities that do
not constitute Restricted Subsidiaries) as valued at the Fair Market Value of
such Investment at the time each such Investment is made; provided that (a) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (b) Holdings would be in compliance with the Financial
Performance Covenants on a Pro Forma Basis after giving effect thereto as of the
last day of the most recent Fiscal Quarter for which Section 6.1 Financials have
been or were required to be delivered (if, on a Pro Forma Basis, such Fiscal
Quarter would have been a Measurement Quarter) and (c) Holdings would be in
compliance with Section 2.4A(iii)(b) on a Pro Forma Basis after giving effect
thereto as of the last day of the most recent Test Period for which Section 6.1
Financials have been or were required to be delivered (if, on a Pro Forma Basis,
the Capitalization Ratio as of the last day of such Test Period would have
resulted in a Borrowing Base Trigger Event);

(xviii) [Reserved];

(xix) Investments in joint ventures and Restricted Subsidiaries that are not
Guarantors, as valued at the Fair Market Value of such Investment at the time
each such Investment is made, provided, that the aggregate amount of such
Investments (as so valued) shall not cause the aggregate amount of all such
Investments made pursuant to this clause (xix) (as so valued) to exceed (1) the
greater of (i) 2.0% of Consolidated Loan Party Adjusted Tangible Assets at the
time of incurrence and (ii) $50,000,000 plus (2) an amount equal to any
repayments, interest, returns, profits, distributions, income and similar amount
actually received in respect of any such Investment (which amount shall not
exceed the amount of such Investment valued at the Fair Market Value of such
Investment at the time such Investment was made);

(xx) Investments of a Subsidiary Guarantor acquired after the Restatement
Effective Date or of any Person merged into U.S. FinCo or a Co-Borrower or
merged, amalgamated or consolidated with a Subsidiary Guarantor in accordance
with Section 7.6A after the Restatement Effective Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(xxi) Investments consisting of Indebtedness, fundamental changes, Dispositions
and Dividends permitted or not otherwise prohibited under Sections 7.4, 7.6A and
7.6B;

(xxii) Capital contributions or other Investments in Beneva Indemnity Company or
any other Insurance Subsidiary by any direct or indirect parent company of
Beneva Indemnity Company or any other Insurance Subsidiary to the extent
required to comply with Applicable Laws (including solvency laws) or to satisfy
other regulatory requirements applicable to Beneva Indemnity Company or such
other Insurance Subsidiary;

(xxiii) any Investment in any Person or the purchase of a business or assets, in
each case, owned (or previously owned) by a customer of a Loan Party as a
condition or in connection with such customer (or any member of such customer’s
group) contracting with such Loan Party, in each case in the ordinary course of
business;

 

CREDIT AGREEMENT

 

99



--------------------------------------------------------------------------------

(xxiv) Obligations (but not payments thereon) with respect to homeowners’
association obligations, community facility district bonds, metro district
bonds, mello-roos bonds and subdivision improvement bonds and similar bonding
requirements arising in the ordinary course of business; and

(xxv) Guarantee Obligations, including completion guarantee or indemnification
obligations (other than for the payment of borrowed money) entered into in the
ordinary course of business and incurred for the benefit of any adjoining
landowner, lender, seller of real property or municipal government authority (or
enterprises thereof) in connection with the acquisition, construction,
subdivision, entitlement and development of real property.

Any Investment arising in connection with any transfer of funds in connection
with U.S. FinCo’s or the Co-Borrowers’ cash management system in the ordinary
course of business shall be disregarded for purposes of this Section 7.3. To the
extent that the making of any Investment could be deemed a use of more than one
subsection of this Section 7.3, U.S. FinCo and/or the Co-Borrowers may at the
time of the making thereof select the subsection(s) to which such Investment or
a portion thereof will be deemed a use and in no event shall the same Investment
or same portion of such Investment be deemed a use of or be attributable to more
than one subsection of this Section 7.3.

 

7.4 Restricted Payments.

Holdings will not declare or pay any dividends (other than dividends payable
solely in the Capital Stock of Holdings) or return any capital to its
stockholders or make any other distribution, payment or delivery of property or
cash to its stockholders as such, in each case in respect of any Capital Stock
of Holdings held by such stockholder, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its Capital Stock or the Capital Stock of any direct or indirect parent now or
hereafter outstanding (or any options, warrants, stock appreciation rights or
phantom-based equity issued with respect to any of its Capital Stock), or set
aside any funds for any of the foregoing purposes, or permit U.S. Holdings,
Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, any Co-Borrower or
any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted or not
otherwise prohibited by Section 7.3 (other than clause (xxi) thereof)) any
shares of any class of the Capital Stock of Holdings (or any direct or indirect
parent thereof (including TMHC and New TMM)), now or hereafter outstanding (or
any options or warrants or stock appreciation rights issued with respect to any
of the Capital Stock of Holdings (or any direct or indirect parent
thereof(including TMHC and New TMM))) (all of the foregoing “Dividends”);
provided that:

(i) Holdings may redeem in whole or in part any of its Capital Stock for another
class of Capital Stock or rights to acquire its Capital Stock or with proceeds
from substantially concurrent equity contributions or issuances of new shares of
its Capital Stock; provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such other class
of Capital Stock are at least as advantageous to the Lenders as those contained
in the Capital Stock redeemed thereby;

(ii) [Reserved];

 

CREDIT AGREEMENT

 

100



--------------------------------------------------------------------------------

(iii) Holdings may declare and pay Dividends to New TMM, the proceeds of which
are used to redeem, acquire, retire or repurchase shares of the Capital Stock of
New TMM or TMHC (or any options, warrants, stock appreciation rights or
phantom-based equity issued with respect to any of such Capital Stock) held by
current or former officers, managers, consultants, directors and employees (or
their respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) of TMHC and its Subsidiaries, upon the death,
disability, retirement or termination of employment of any such Person or
otherwise in accordance with any equity, stock option, stock appreciation rights
or phantom equity-based plan, any management, director and/or employee stock
ownership or option plan, stock subscription plan, employment termination
agreement or any employment agreements or stockholders’ agreement; provided that
except with respect to non-discretionary repurchases, acquisitions, retirement,
or redemptions pursuant to the terms of any equity, stock option, stock
appreciation rights or phantom equity-based plan, any management, director or
employee stock ownership or option plan, stock subscription plan, employment
termination agreement or any employment or shareholder agreement, the aggregate
amount of all cash paid in respect of all such shares of Capital Stock so
redeemed, acquired, retired or repurchased in any calendar year does not exceed
the sum of (A) $10,000,000 plus (ii) all amounts obtained by TMHC and
contributed to any Co-Borrower during such calendar year from the sale of such
Capital Stock to other present or former officers, consultants, employees and
directors in connection with any permitted compensation and incentive
arrangements plus (iii) all amounts obtained from any key-man life insurance
policies received during such calendar year; notwithstanding the foregoing, 100%
of the unused amount of payments in respect of this clause (iii) may be carried
forward to succeeding Fiscal Years and utilized to make payments pursuant to
this clause (iii);

(iv) [Reserved];

(v) [Reserved];

(vi) Holdings may make additional Dividends so long as (a) no Default or Event
of Default shall have occurred and be continuing or would result therefrom,
(b) Holdings would be in compliance with the Financial Performance Covenants on
a Pro Forma Basis after giving effect thereto as of the last day of the most
recent Fiscal Quarter for which Section 6.1 Financials have been or were
required to be delivered (if, on a Pro Forma Basis, such Fiscal Quarter would
have been a Measurement Quarter) and (c) Holdings would be in compliance with
Section 2.4A(iii)(b) on a Pro Forma Basis after giving effect thereto as of the
last day of the most recent Test Period for which Section 6.1 Financials have
been or were required to be delivered (if, on a Pro Forma Basis, the
Capitalization Ratio as of the last day of such Test Period would have resulted
in a Borrowing Base Trigger Event);

(vii) Holdings may make and pay Dividends to New TMM, the proceeds of which are
used to repurchase Capital Stock of TMHC deemed to occur upon cashless exercise
of stock options or warrants held by individuals who are or were officers,
managers, consultants, directors and/or employees of TMHC or any of its
Subsidiaries (or their respective spouses, former spouses, executors,
administrators, heirs or legatees) if such Capital Stock represents a portion of
the exercise price, or withholding taxes payable in connection with the
exercise, of such options or warrants;

(viii) Holdings may make and pay Dividends to New TMM (or, at the election of
New TMM and to the extent that such payment would otherwise be permitted as a
Dividend to New TMM, may make payments to such other Persons as New TMM may
specify for the account of New TMM):

 

CREDIT AGREEMENT

 

101



--------------------------------------------------------------------------------

(a) the proceeds of which will be used to pay the tax liability to each relevant
jurisdiction in respect of New TMM or its direct and indirect limited partners,
but only to the extent of an amount equal to the greater of the amount of such
parties’ (i) U.S. federal, state and local income taxes or (ii) Canadian federal
or provincial income taxes, in each case with respect to such parties’ allocable
share of any Holdings net taxable income and gain for such fiscal period,
determined by assuming (without regard to such parties’ actual tax liability)
that such income or gain, as applicable, is taxable to such parties at the
greater of (x) the highest marginal U.S. federal income tax rate then in effect
(including any tax on “net investment income”), and a state and local income tax
rate equal to the highest marginal rate then in effect for an individual or (if
higher) a corporation that is a resident of San Francisco, California, and
(y) the highest combined provincial and federal income tax rate applicable to an
individual or (if higher) a corporation that is a resident of Canada and is
subject to tax in the province of Canada that has the highest income tax rate,
in each case taking into account the character of such income or gain and the
deductibility of state and local income taxes for U.S. federal income tax
purposes and provincial income taxes for Canadian federal income tax purposes,
provided that no payments shall be permitted under this Section 7.4(viii)(a) at
any time that either Holdings or New TMM is taxable as an entity other than a
pass-through for U.S. federal income tax purposes;

(b) the proceeds of which shall be used by New TMM or TMHC or any other direct
or indirect parent of Holdings to pay its operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business, in an aggregate amount not to exceed $2,500,000 in any
Fiscal Year plus any actual, reasonable and customary indemnification claims
made by directors or officers of New TMM or TMHC;

(c) the proceeds of which shall be used by New TMM or TMHC or any other direct
or indirect parent of Holdings to pay franchise taxes and other fees, taxes and
expenses required to maintain its corporate existence; and

(d) the proceeds of which shall be used by New TMM or TMHC or any other direct
or indirect parent of Holdings to pay fees and expenses (other than to
Affiliates) related to any unsuccessful equity or debt offering permitted or not
otherwise prohibited by this Agreement; and

(ix) Holdings may make payments described in Sections 6.9(b), 6.9(d), 6.9(f),
6.9(g), 6.9(h), 6.9(n) and 6.9(o); and

(x) Holdings may declare and pay Dividends on its common stock of up to 6% per
annum of the cash proceeds received by or contributed to Holdings in or from the
IPO.

 

CREDIT AGREEMENT

 

102



--------------------------------------------------------------------------------

7.5 Financial Covenants. For each Fiscal Quarter of Holdings (i) during which
any Loans are outstanding on the last day of such Fiscal Quarter or on more than
five separate days during such Fiscal Quarter or (ii) the aggregate Stated
Amount of undrawn Letters of Credit (except to the extent cash collateralized)
exceeds $40,000,000 or there are any Unpaid Drawings in respect of Letters of
Credit on the last day of such Fiscal Quarter or for more than five consecutive
days during such Fiscal Quarter (each such Fiscal Quarter, a “Measurement
Quarter”), Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo and the Co-Borrowers shall ensure that:

A. Capitalization Ratio. The ratio of (i) Consolidated Total Debt as of the last
day of any Measurement Quarter (any such day being a “Calculation Date”) to
(ii) Consolidated Total Capitalization as of such Calculation Date (such ratio,
the “Capitalization Ratio”) shall not exceed 0.60:1.00:

B. Consolidated Tangible Net Worth. Consolidated Tangible Net Worth as of any
Calculation Date shall not be less than $1,000,655,978 plus the sum of (i) 50%
of Consolidated Net Income since December 31, 2012, if positive, plus (ii) 50%
of the cash proceeds of any Equity Issuance received by Holdings since
December 31, 2012 (with respect to this subclause (ii), (a) the amount of the
cash proceeds received by Holdings directly or indirectly from any officer,
director or employee of TMHC or any of its Subsidiaries shall be reduced (but
not below zero) by the aggregate amount paid by Holdings to directly or
indirectly repurchase the Capital Stock of any direct or indirect parent of
Holdings from officers, directors or employees of TMHC or any of its
Subsidiaries and (b) the cash proceeds of any other Equity Issuance received by
Holdings after the Restatement Effective Date during any Test Period shall be
reduced (but not below zero) by the aggregate amount paid by Holdings to
directly or indirectly repurchase the Capital Stock of any direct or indirect
parent of Holdings during such Test Period.

 

7.6 Restriction on Fundamental Changes; Asset Sales.

A. Fundamental Changes. Except as expressly permitted by Section 7.3 (other than
clause (xxi) thereof) or Section 7.6B, Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo and the Co-Borrowers will not, nor will
they permit any Subsidiary Guarantors to, enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of all or substantially all its business units, assets or
other properties, except that:

(i) (x) any Subsidiary of a Co-Borrower or any other Person may be merged,
amalgamated or consolidated with or into a Co-Borrower; provided that (a) the
applicable Co-Borrower shall be the continuing or surviving corporation or, in
the case of a merger, amalgamation or consolidation with or into a Co-Borrower,
the Person formed by or surviving any such merger, amalgamation or consolidation
(if other than the applicable Co-Borrower) shall be (i) in the case of any such
merger, amalgamation or consolidation involving the U.S. Borrower, an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof and (ii) in the case of any
such merger, amalgamation or consolidation involving the Canadian Borrower, an
entity organized or existing under the laws of Canada or any province or
territory thereof (the applicable Co-Borrower or such Person, as the case may
be, being herein referred to as the “Successor Borrower”), (b) the Successor
Borrower shall expressly assume all the obligations of the applicable
Co-Borrower under this Agreement and the other Loan

 

CREDIT AGREEMENT

 

103



--------------------------------------------------------------------------------

Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (c) no Default or Event of Default
shall have occurred and be continuing or would result from the consummation of
such merger, amalgamation or consolidation, (d) if such merger, amalgamation or
consolidation involves a Co-Borrower, Holdings shall be in compliance, on a Pro
Forma Basis after giving effect to such merger, amalgamation or consolidation,
with the Financial Performance Covenants, as such covenants are recomputed as at
the last day of the most recently ended Fiscal Quarter for which Section 6.1
Financials have been delivered as if such merger, amalgamation or consolidation
had occurred on the first day of such Test Period (if, on a Pro Forma Basis,
such Fiscal Quarter would have been a Measurement Quarter), (e) each Guarantor,
unless it is the other party to such merger, amalgamation or consolidation or
unless the Successor Borrower is a Co-Borrower, shall have by a supplement to
the Guaranty confirmed that its Guaranty shall apply to the Successor Borrower’s
obligations under this Agreement, (f) [reserved], (g) [reserved], (h) the
Co-Borrowers shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any
supplements to this Agreement preserve the enforceability of the Guaranty and
(i) if reasonably requested by the Administrative Agent, an opinion of counsel
to the effect that such merger, amalgamation or consolidation does not violate
this Agreement or any other Loan Document; provided further, that if the
foregoing are satisfied, the Successor Borrower (if other than a Co-Borrower)
will succeed to, and be substituted for, the applicable Co-Borrower under this
Agreement and (y) U.S. FinCo may merge with and into any Subsidiary Guarantor;

(ii) any Subsidiary of U.S. FinCo or a Co-Borrower or any other Person (other
than Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,
U.S. FinCo or a Co-Borrower) may be merged, amalgamated or consolidated with or
into any one or more Subsidiaries of U.S. FinCo or such Co-Borrower; provided
that (a) in the case of any merger, amalgamation or consolidation involving one
or more Subsidiary Guarantors, (1) a Subsidiary Guarantor shall be the
continuing or surviving corporation or (2) U.S. FinCo or the applicable
Co-Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Subsidiary Guarantor) to become a Subsidiary Guarantor, (c) [reserved],
(d) [reserved], and (e) Holdings shall have delivered to the Administrative
Agent an officer’s certificate stating that such merger, amalgamation or
consolidation and any supplements to this Agreement preserve the enforceability
of the Guaranty;

(iii) Canada Intermediate Holdings may be merged, amalgamated or consolidated
with or into the Canadian Borrower; provided that (a) the Canadian Borrower
shall be the continuing or surviving corporation or in the case of a merger,
amalgamation or consolidation with or into the Canadian Borrower, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Canadian Borrower) shall be an entity organized or existing under the
laws of Canada or any province or territory thereof (the Canadian Borrower or
such Person, as the case may be, being herein referred to as the “Successor
Borrower”), (b) the Successor Borrower shall expressly assume all the
obligations of the Canadian Borrower under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (c) no Default or Event of Default
shall have occurred and be continuing or would result from the consummation of
such merger, amalgamation or consolidation, (d) Holdings shall be in compliance,
on a Pro Forma Basis after giving effect

 

CREDIT AGREEMENT

 

104



--------------------------------------------------------------------------------

to such merger, amalgamation or consolidation, with the Financial Performance
Covenants, as such covenants are recomputed as at the last day of the most
recently ended Fiscal Quarter for which Section 6.1 Financials have been
delivered as if such merger, amalgamation or consolidation had occurred on the
first day of such Test Period (if, on a Pro Forma Basis, such Fiscal Quarter
would have been a Measurement Quarter) and (e) the Co-Borrowers shall have
delivered to the Administrative Agent an officer’s certificate stating that such
merger, amalgamation or consolidation and any supplements to this Agreement
preserve the enforceability of the Guaranty;

(iv) Canada Intermediate Holdings may be merged, amalgamated or consolidated
with or into any one or more Subsidiaries of Canada Holdings that is a direct or
indirect parent of the Canadian Borrower; provided that (a) in the case of any
merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving corporation or the Person formed
by or surviving any such merger, amalgamation or consolidation (if other than a
Guarantor) shall execute a supplement to the Guaranty in order for the surviving
Person to become a Guarantor for the benefit of the Guaranteed Parties,
(b) [reserved], (c) [reserved], and (d) Holdings shall have delivered to the
Administrative Agent an officer’s certificate stating that such merger,
amalgamation or consolidation and any supplements to this Agreement preserve the
enforceability of the Guaranty;

(v) [reserved];

(vi) any Subsidiary Guarantor may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to U.S.
FinCo, the U.S. Borrower or any other Subsidiary Guarantor; and

(vii) any Subsidiary Guarantor may liquidate or dissolve if (A) U.S. FinCo or
the Co-Borrowers determine in good faith that such liquidation or dissolution is
in the best interests of the Co-Borrowers and is not materially disadvantageous
to the Lenders and (B) any assets or business not otherwise disposed of or
transferred in accordance with Section 7.3 or 7.6A, or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, another Guarantor after giving effect to such liquidation or dissolution.

B. Asset Sales. Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo and each Co-Borrower will not, nor will it permit any
Subsidiary Guarantor to, directly or indirectly, make any Asset Sale, except
that:

(i) [Reserved];

(ii) U.S. FinCo and each Co-Borrower and the Subsidiary Guarantor may sell,
lease, assign, convey, transfer or otherwise voluntarily dispose of assets (each
a “Disposition”) for fair value; provided that (a) no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(b) Holdings would be in compliance with the Financial Performance Covenants on
a Pro Forma Basis after giving effect thereto as of the last day of the most
recent Fiscal Quarter for which Section 6.1 Financials have been or were
required to be delivered (if, on a Pro Forma Basis, such Fiscal Quarter would
have been a Measurement Quarter) and (c) Holdings would be in compliance with
Section

 

CREDIT AGREEMENT

 

105



--------------------------------------------------------------------------------

2.4A(iii)(b) on a Pro Forma Basis after giving effect thereto as of the last day
of the most recent Test Period for which Section 6.1 Financials have been or
were required to be delivered (if, on a Pro Forma Basis, the Capitalization
Ratio as of the last day of such Test Period would have resulted in a Borrowing
Base Trigger Event);

(iii) Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,
U.S. FinCo and each Co-Borrower and each Subsidiary Guarantor may sell, transfer
or otherwise dispose of property or assets to U.S. FinCo, a Co-Borrower or to a
Subsidiary Guarantor; provided that if the transferor of such property is a
Guarantor or a Co-Borrower (a) the transferee thereof must either be a
Co-Borrower or a Guarantor or (b) to the extent such transaction constitutes an
Investment, such transaction is permitted or not otherwise prohibited under
Section 7.3 (other than clause (xxi) thereof);

(iv) Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,
U.S. FinCo and each Co-Borrower and the Subsidiary Guarantors may sell, transfer
and otherwise dispose of property to the extent that (a) such property is
exchanged for credit against the purchase price of similar replacement property
or (b) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

(v) Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and each Co-Borrower and the Subsidiary Guarantors may sell, transfer and
otherwise dispose of Investments in Excluded Subsidiaries or in joint ventures
to the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(vi) Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,
U.S. FinCo and each Co-Borrower and the Subsidiary Guarantors may effect any
transaction permitted or not otherwise prohibited by Section 7.3 (other than
clause (xxi) thereof), 7.4 or 7.6A; and

(vii) Dispositions not otherwise permitted by this Section 7.6B; provided, that
the aggregate Fair Market Value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (vii) during any Fiscal Year shall not
exceed $25,000,000.

 

7.7 [Reserved].

 

7.8 [Reserved].

 

7.9 Limitation on Debt Payments.

Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and each Co-Borrower will not, and will not allow any Subsidiary Guarantor
to, prepay, repurchase or redeem or otherwise defease prior to scheduled
maturity any Indebtedness that is subordinated to the Obligations (it being
understood that payments of regularly scheduled interest and principal shall be
permitted); provided, however, that so long as (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(ii) Holdings would be in compliance with the Financial Performance Covenants on
a Pro Forma Basis after giving effect thereto as of the last day of the most
recent Fiscal Quarter for which Section 6.1 Financials have been or were
required to be delivered (if, on a Pro Forma Basis, such Fiscal Quarter would
have been a Measurement Quarter) and (iii)

 

CREDIT AGREEMENT

 

106



--------------------------------------------------------------------------------

Holdings would be in compliance with Section 2.4A(iii)(b) on a Pro Forma Basis
after giving effect thereto as of the last day of the most recent Test Period
for which Section 6.1 Financials have been or were required to be delivered (if,
on a Pro Forma Basis, the Capitalization Ratio as of the last day of such Test
Period would have resulted in a Borrowing Base Trigger Event), Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
Co-Borrowers or any Subsidiary Guarantor may prepay, repurchase, redeem or
defease such Indebtedness.

SECTION 8.

EVENTS OF DEFAULT

IF any of the following conditions or events (“Events of Default”) shall occur:

 

8.1 Failure to Make Payments When Due.

(i) Failure by any Borrower to pay any installment of principal of any Loan when
due (including such payments due in accordance with Section 2.4A(iii) hereof),
whether at stated maturity, by acceleration, by notice of prepayment or
otherwise, or failure by any Borrower to provide cash collateral in respect of
any Letter of Credit as and when required by the last paragraph of Section 3.1A,
or (ii) failure by any Borrower to pay any interest on any Loan or any fee or
any Unpaid Drawing or any other amount (other than an amount referred to in
clause (i) above) due under this Agreement or any other Loan Document within
five days after the date due therefor; or

 

8.2 Default in Other Agreements.

(a) Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, any of the Co-Borrowers or any of the Subsidiary Guarantors shall
(i) default in any payment with respect to any Indebtedness (other than (x) any
Indebtedness between or among Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, any of the Co-Borrowers or any of the
Restricted Subsidiaries, (y) any Indebtedness described in Section 8.1 and
(z) Non-Recourse Indebtedness (including, for the avoidance of doubt,
Non-Recourse Indemnity Guaranties)) in excess of $35,000,000 in the aggregate
for Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and such Subsidiary Guarantors, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than, with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements), the effect of which default or
other event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity unless
such holder or holders shall have (or through its or their trustee or agent on
its or their behalf) waived such default in a writing to the U.S. Borrower; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment (and,
with respect to Indebtedness consisting of any Hedge Agreements, other than due
to a termination event or equivalent event pursuant to the terms of such Hedge
Agreements), prior to the stated maturity thereof; or

 

CREDIT AGREEMENT

 

107



--------------------------------------------------------------------------------

8.3 Breach of Certain Covenants.

Any Loan Party shall (a) default in the due performance or observance by it of
any term, covenant or agreement contained in Section 6.1(v) or Section 7 or
(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 8.1 or 8.4 or clause (a) of
this Section 8.3) contained in this Agreement or any other Loan Document and
such default shall continue unremedied for a period of at least 30 days after
receipt of written notice by the Borrowers from the Administrative Agent or the
Requisite Lenders; or

 

8.4 Breach of Warranty.

Any representation, warranty or statement made or deemed made by any Loan Party
herein or in any other Loan Document or any certificate, statement, report or
other document delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

 

8.5 Bankruptcy, etc.

Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, any of the Co-Borrowers or any Subsidiary Guarantor shall commence a
voluntary case, proceeding or action concerning itself under the Bankruptcy
Code; or an involuntary case, proceeding or action is commenced against
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, any of the Co-Borrowers or any Subsidiary Guarantor and the petition is
not controverted within 10 days after commencement of the case, proceeding or
action; or an involuntary case, proceeding or action is commenced against
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, any of the Co-Borrowers or any Subsidiary Guarantor and the petition is
not dismissed within 60 days after commencement of the case, proceeding or
action; or a custodian (as defined in the Bankruptcy Code), receiver, receiver
manager, trustee or similar person is appointed for, or takes charge of, all or
substantially all of the property of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, any of the Co-Borrowers or any
Subsidiary Guarantor; or Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, any of the Co-Borrowers or any Subsidiary
Guarantor commences any other proceeding or action under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction (including any applicable
corporate legislation) whether now or hereafter in effect relating to Holdings,
U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, any of
the Co-Borrowers or any Subsidiary Guarantor; or there is commenced against
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, any of the Co-Borrowers or any Subsidiary Guarantor any such proceeding
or action that remains undismissed for a period of 60 days; or Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, any of the
Co-Borrowers or any Subsidiary Guarantor is adjudicated insolvent or bankrupt;
or any order of relief or other order approving any such case or proceeding or
action is entered; or Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, any of the Co-Borrowers or any Subsidiary
Guarantor suffers any appointment of any custodian, receiver, receiver manager,
trustee or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or Holdings, U.S. Holdings,
Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, any of the
Co-Borrowers or any Subsidiary Guarantor makes a general assignment for the
benefit of creditors; or any corporate action is taken by Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, any of the
Co-Borrowers or any Subsidiary Guarantor for the purpose of effecting any of the
foregoing; or

 

CREDIT AGREEMENT

 

108



--------------------------------------------------------------------------------

8.6 [Reserved].

 

8.7 Judgments and Attachments.

One or more judgments or decrees shall be entered against Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, any of the
Co-Borrowers or any of the Subsidiary Guarantors involving a liability of
$35,000,000 or more in the aggregate for all such judgments and decrees for
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and the Subsidiary Guarantors (to the extent not paid or
fully covered by insurance provided by a carrier not disputing coverage) and any
such judgments or decrees shall not have been satisfied, vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or

 

8.8 Employee Benefit Plans.

(a) (i) A Plan shall fail to satisfy the minimum funding standard required for
any plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
is or shall have been terminated or is the subject of termination proceedings
under ERISA (including the giving of written notice thereof); an event shall
have occurred or a condition shall exist in either case entitling the PBGC to
terminate any Plan or to appoint a trustee to administer any Plan (including the
giving of written notice thereof); any Plan shall have an accumulated funding
deficiency (whether or not waived); or any of Holdings, the Co-Borrowers, any of
their respective Subsidiaries or any ERISA Affiliate has incurred or is likely
to incur a liability to or on account of a Plan under Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or
4975 of the Code (including the giving of written notice thereof) or (ii) a
Foreign Benefit Event shall have occurred or a Foreign Plan that is a Canadian
Pension Plan has been or is in the process of being terminated in whole or in
part; (b) there could result from any event or events set forth in clause (a) of
this Section 8.8 the imposition of a Lien, the granting of a security interest,
or a liability, or the reasonable likelihood of incurring a Lien, security
interest or liability; and (c) such Lien, security interest or liability will or
would be reasonably likely to have a Material Adverse Effect; or

 

8.9 Change in Control.

(a) (i) any Person, or “group” (within the meaning of Section 13(d) or 14(d) of
the Exchange Act) (but excluding any employee benefit plan of such Person or
“group” and its Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Sponsors and the Management Investors, shall at any time have acquired direct or
indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of a percentage of the outstanding Voting Stock of TMHC that
exceeds the percentage of such Voting Stock then beneficially owned, in the
aggregate, by the Sponsors and the Management Investors and (ii) such person,
entity or “group” shall at any time directly or indirectly beneficially own at
least 35% of the outstanding Voting Stock of TMHC, unless the Sponsors and the
Management Investors have, at such time, the right or the ability by voting
power, contract or otherwise to elect or designate for election at least a
majority of the Board of Directors of TMHC; and/or (b) at any time a majority of
the Board of Directors of TMHC shall not be Continuing Directors; and/or (c) a
change of control,

 

CREDIT AGREEMENT

 

109



--------------------------------------------------------------------------------

as contemplated by the definitive documentation governing the Senior Unsecured
Notes or any other Indebtedness in excess of $35,000,000 in the aggregate, shall
have occurred; and/or (d) (i) Holdings shall cease to have direct or indirect
ownership of all the Voting Stock of any Co-Borrower or U.S. FinCo, (ii) U.S.
Holdings shall cease to have direct or indirect ownership of all the Voting
Stock of the U.S. Borrower, (iii) U.S. Holdings shall cease to have direct or
indirect ownership of all of the Voting Stock of U.S. FinCo, (iv) Canada
Holdings shall cease to have direct or indirect ownership of all the Voting
Stock of the Canadian Borrower, (v) the General Partner shall cease to be the
general partner of Holdings, (vi) New TMM shall cease to have direct or indirect
ownership of all the Voting Stock of Holdings and/or (vii) TMHC shall cease to
have direct or indirect ownership of all the Voting Stock of New TMM; provided
that none of the fundamental changes permitted by Section 7.6A shall constitute
a Change in Control; or

 

8.10 Invalidity of the Guaranty.

The Guaranty or any material provision thereof shall cease to be in full force
or effect or any Guarantor thereunder or any Loan Party shall deny or disaffirm
in writing any Guarantor’s obligations under the Guaranty; or

 

8.11 [Reserved].

THEN and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Requisite Lenders, by written notice to the U.S. Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrowers,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 8.5 shall occur with respect to
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, any of the Co-Borrowers or any Subsidiary Guarantor, the result that
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i), (ii), (iii) and (iv) below shall occur automatically
without the giving of any such notice): (i) declare all Commitments terminated
and whereupon the Commitments, if any, of each Lender shall forthwith terminate
immediately and any fees theretofore accrued shall forthwith become due and
payable without any other notice of any kind, (ii) declare the principal of and
any accrued interest and fees in respect of all Loans and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; (iii) terminate any Letter of
Credit that may be terminated in accordance with its terms; and/or (iv) direct
the Borrowers to pay (and the Borrowers agree that upon receipt of such notice,
or upon the occurrence of an Event of Default specified in Section 8.5 with
respect to Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the Co-Borrowers or any Subsidiary Guarantor, it will pay)
to the Administrative Agent at the Funding and Payment Office such additional
amounts of cash, to be held as security for the Borrowers’ reimbursement
obligations for LC Disbursements that may subsequently occur thereunder, equal
to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding; provided that the foregoing shall not affect in any way the
obligations of the Lenders under Section 3.3C(i).

 

CREDIT AGREEMENT

 

110



--------------------------------------------------------------------------------

8.12 Borrowers’ Right to Cure.

A. Financial Performance Covenants. Notwithstanding anything to the contrary
contained in this Section 8, in the event that the Co-Borrowers fail to comply
with the requirements of any Financial Performance Covenant, until the
expiration of the 10th day subsequent to the date the certificate calculating
the Financial Performance Covenants is required to be delivered for such Fiscal
Quarter pursuant to Section 6.1(iii) (the “Cure Right Expiration Date”),
Holdings (or any direct or indirect parent thereof) shall have the right to
issue Permitted Cure Securities for cash or otherwise receive cash contributions
to (or in the case of any direct or indirect parent of Holdings, receive equity
interests in Holdings for its cash contributions to) the capital of Holdings
(collectively, the “Cure Right”), and upon contribution by Holdings of such cash
to the Co-Borrowers (the “Cure Amount”) pursuant to the exercise by the
Co-Borrowers of such Cure Right, such Financial Performance Covenants shall be
recalculated giving effect to the following pro forma adjustments:

(i) Consolidated Total Capitalization and Consolidated Tangible Net Worth shall
each be increased, for the purpose of measuring such Financial Performance
Covenants and for all other purposes under this Agreement, by an amount equal to
the Cure Amount; and

(ii) if, after giving effect to the foregoing recalculations, the Co-Borrowers
shall then be in compliance with the requirements of such Financial Performance
Covenants, the Co-Borrowers shall be deemed to have satisfied the requirements
of such Financial Performance Covenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of such Financial Performance
Covenants that had occurred shall be deemed cured for purposes of this
Agreement.

B. Limitation on Exercise of Cure Right. Notwithstanding anything herein to the
contrary, (i) in each four fiscal-quarter period there shall be at least two
fiscal quarters during which the Cure Right is not exercised, (ii) the Cure
Right shall not be exercised more than five times during the term of this
Agreement, (iii) the Cure Amount shall be no greater than the amount required
for purposes of complying with the applicable Financial Performance Covenants,
(iv) the Cure Amount shall not constitute “Unrestricted Cash and Cash
Equivalents” for purposes of the proviso to the definition of “Consolidated
Total Debt” and (v) solely for purposes of calculating Consolidated Total
Capitalization and Consolidated Tangible Net Worth in the Financial Performance
Covenants, the Cure Amount shall not be deemed to reduce any Indebtedness or
other obligations of the Loan Parties that would otherwise be included in the
definition of “Consolidated Total Debt” (including if such Cure Amount is used
to repay, repurchase, redeem or defease such Indebtedness or other obligations).

C. Notice of Intent to Cure. Upon receipt of a Notice of Intent to Cure prior to
the expiration of the Cure Right Expiration Date, the Lenders shall not be
permitted to terminate the Commitments or accelerate Loans held by them solely
on the basis of a failure to comply with the requirements of the Financial
Performance Covenants in respect of the Fiscal Quarter for which the Notice of
Intent to Cure has been delivered unless such failure is not cured pursuant to a
Cure Right on or prior to the Cure Right Expiration Date (it being understood
that any Default or Event of Default that shall have occurred as a result of the
failure to comply with such covenants shall exist for all other purposes of the
Credit Agreement and the other Loan Documents until such Cure Right is
exercised).

 

CREDIT AGREEMENT

 

111



--------------------------------------------------------------------------------

SECTION 9.

AGENTS

 

9.1 Appointment.

A. Appointment Authority. Each of the Lenders and the Issuing Banks hereby
irrevocably appoints Credit Suisse AG as the Administrative Agent hereunder and
under the other Loan Documents and authorizes Credit Suisse AG, in such
capacity, to take such actions on its behalf and to exercise such powers as are
delegated to Credit Suisse AG, in such capacity, by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
Administrative Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. In performing its
functions and duties under this Agreement, the Administrative Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers or any of their Subsidiaries. The provisions of this
Section 9 are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Banks, and Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers and their Subsidiaries shall
not have rights as a third party beneficiary of any of such provisions.

B. [Reserved].

 

9.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers or any of their Subsidiaries, or any of their respective
Affiliates as if such Person was not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent (i) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing, (ii) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary or believed by the Administrative Agent in good
faith to be necessary under the circumstances as provided in Section 10.5);
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Laws, and (iii) shall not, except as expressly set forth herein and
in the other Loan

 

CREDIT AGREEMENT

 

112



--------------------------------------------------------------------------------

Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings, any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable to the Lenders for any action taken
or not taken by it with the consent or at the request of the Requisite Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.5) or in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall not be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by a Borrower, a
Lender or an Issuing Bank. The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

9.4 Reliance by the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it in good faith to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it in good faith to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of any Loan or
issuance of any Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for Holdings, any Borrower or their respective Affiliates), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by it. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of Section 9.3 shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.

 

CREDIT AGREEMENT

 

113



--------------------------------------------------------------------------------

9.6 Resignation of Administrative Agent.

A. Resignation of the Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Banks, Holdings
and the Borrowers. Additionally, if the Lender then acting as Administrative
Agent is a Defaulting Lender, then the Administrative Agent may be removed by
the Requisite Lenders or the Co-Borrowers. Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, with the written
consent of Holdings and the Co-Borrowers if no Default or Event of Default shall
have occurred and be continuing (such consent not to be unreasonably withheld or
delayed), to appoint a successor Administrative Agent which shall be a bank with
an office in New York or an Affiliate of any such bank with an office in New
York. If no such successor shall have been so appointed by the Requisite Lenders
and shall have accepted such appointment within 10 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, with the written consent of Holdings and the
Co-Borrowers if no Event of Default under Section 8.1 or 8.5 shall have occurred
and be continuing (such consent not to be unreasonably withheld or delayed) on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify Holdings, the Co-Borrowers and the Lenders
that no such successor is willing to accept such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent, shall instead be made by or to each Lender or
each Issuing Bank directly, until such time as the Requisite Lenders appoint a
successor Administrative Agent, as provided for above in this paragraph. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder and under the Loan Documents. The fees payable by
Holdings and the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Holdings,
the Borrowers and such successor. After the retiring applicable Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 9 and Section 10.2 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken, by any of them
while the retiring Administrative Agent was acting in such capacity.

B. [Reserved].

 

9.7 Release of Guarantors.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.5) to execute any documents or instruments, and
to take any other action requested by the Co-Borrowers having the effect of
releasing any Guaranty of any Subsidiary Guarantor, in each case to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 10.5

 

CREDIT AGREEMENT

 

114



--------------------------------------------------------------------------------

9.8 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.9 Duties of Other Named Entities.

To the extent that any Lender is identified in this Agreement as a Joint Lead
Arranger or Joint Bookrunner, such Lender shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.

SECTION 10.

MISCELLANEOUS

 

10.1 Assignments and Participations in Loans.

A. Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo or any
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and the
Administrative Agent and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of Section 10.1B, (ii) by way of participation in accordance
with the provisions of Section 10.1D or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of Section 10.1F (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 10.1D
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

B. Assignments by Lenders.

(i) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and participations in the Letters of
Credit at the time owing to it); provided that

 

CREDIT AGREEMENT

 

115



--------------------------------------------------------------------------------

(a) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment, Loans and participations in the Letters of Credit
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment, Loans or Letters of Credit subject to each
such assignment (determined as of the date the Assignment Agreement with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $2,500,000 or an integral multiple of $1,000,000 in excess thereof;
provided, that two or more related Approved Funds will be treated as one
assignee for purposes of determining compliance with the minimum assignment
amount;

(b) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Commitments, Loans or participations in Letters of Credit
assigned;

(c) any assignment of a Commitment must be consented to by the Co-Borrowers, the
Administrative Agent and each Issuing Bank (in each case, not to be unreasonably
withheld, delayed or conditioned); provided, that the consent of the
Co-Borrowers shall not be required (i) if such assignment is made to another
Lender or an Affiliate of a Lender or (ii) during the continuance of an Event of
Default; provided, further, that such consent of the Co-Borrowers shall be
deemed to have been given if the Co-Borrowers have not responded within ten
Business Days of their receipt of a request for such consent;

(d) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement and shall pay to the Administrative
Agent a processing and recordation fee of $3,500 (which fee may be waived or
reduced in the sole discretion of the Administrative Agent); provided, that only
one such fee shall be payable in the case of concurrent assignments to Persons
that, after giving effect to such assignments, will be Approved Funds or
concurrent assignments by Approved Funds to one assignee; and

(e) the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and if required, applicable
tax forms.

(ii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.1C, from and after the effective date specified in each
Assignment Agreement, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 2.7 and 10.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment. An Eligible Assignee shall not be
entitled to receive any greater payment under Section 2.7 than the assigning
Lender would have been entitled to receive with respect to the Loan or portion
of the Loan assigned to such Eligible Assignee, unless the grant to such
Eligible Assignee is made with the Co-Borrowers’ prior written consent. Except
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund with respect to a

 

CREDIT AGREEMENT

 

116



--------------------------------------------------------------------------------

Lender, any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.1D.

C. Acceptance by Administrative Agent; Recordation in the Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in Section 10.1B(i)(d) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to the
Administrative Agent pursuant to Section 2.7E(vi), the Administrative Agent
shall, if the Administrative Agent and Co-Borrowers have consented to the
assignment evidenced thereby (in each case to the extent such consent is
required pursuant to Section 10.1B(i)), (a) accept such Assignment Agreement by
executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of the Administrative Agent to such assignment)
and (b) record the information contained therein in a register maintained by the
Administrative Agent, solely for this purpose as agent of the Co-Borrowers, for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The Administrative Agent shall
maintain a copy of each Assignment Agreement delivered to and accepted by it as
provided in this Section 10.1C. No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
Section 10.1C. The entries in the Register shall be conclusive absent manifest
error, and the Co-Borrowers, each Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

D. Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or any Administrative Agent, sell participations to any Person
(other than a natural person or Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers or any of their
Subsidiaries, or any of their respective Affiliates) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that

(i) such Lender’s obligations under this Agreement shall remain unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and

(iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to any action
(i) effecting the extension of the final maturity, the scheduled amortization or
the date fixed for the payment of interest or fees with respect to the Loan
allocated to such participation, (ii) effecting a reduction of

 

CREDIT AGREEMENT

 

117



--------------------------------------------------------------------------------

the principal amount of or affecting the rate of interest payable on any Loan or
any fee allocated to such participation or (iii) releasing all or substantially
all the value of the Guaranty. Subject to Section 10.1E, each Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.7 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.1B; provided that such Participant agrees to be subject
to Section 2.8 as though it were a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.3 as though it
were a Lender; provided such Participant agrees to be subject to Section 10.4 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided, however, that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
“registered form” under Section 5f.103-1(c) of the Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

E. Limitations Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.7 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent. Without limiting the generality of
the foregoing, a Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.7E with respect to U.S.
withholding tax unless the Borrowers are notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 2.7E(vi) as though it were a Lender.

F. Certain Pledges. Any Lender may, without the consent of the Administrative
Agent or any Borrower, at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. Notwithstanding anything to the
contrary contained herein, any Lender that is a Fund, without the consent of the
Administrative Agent or any Borrower, may create a security interest in all or
any portion of the Loans owing to it and the Notes, if any, held by it to the
trustee or other representative for holders of obligations owed, or securities
issued, by such Fund as security for such obligations or securities; provided
that unless and until such trustee or other representative actually becomes a
Lender in compliance with the other provisions of this Section 10.1, (i) no such
pledge shall release the pledging Lender from any of its obligations under this
Agreement and (ii) such trustee or other representative shall not be entitled to
exercise any of the rights of a Lender under this Agreement and the Notes even
though such trustee or other representative may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

 

CREDIT AGREEMENT

 

118



--------------------------------------------------------------------------------

G. Affiliated Lenders. None of Holdings or any of its Subsidiaries or Affiliates
(including the Sponsors) may acquire by assignment, participation or otherwise
any right or interest in any of the Commitments hereunder (and any such
attempted acquisition shall be null and void).

H. Defaulting Lenders, etc. In the event that any Lender shall become a
Defaulting Lender or S&P, Moody’s or Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Lender,
downgrade the long-term certificate deposit ratings of such Lender, and the
resulting ratings shall be below BBB-, Baa3 and C (or BB, in the case of a
Lender that is an insurance company (or B, in the case of an insurance company
not rated by InsuranceWatch Ratings Service)) (or, with respect to any Lender
that is not rated by any such ratings service or provider, an Issuing Bank shall
have reasonably determined that there has occurred a material adverse change in
the financial condition of any such Lender, or a material impairment of the
ability of any such Lender to perform its obligations hereunder, as compared to
such condition or ability as of the date that any such Lender became a Lender)
then each of the Issuing Banks shall have the right, but not the obligation, at
its own expense, upon notice to such Lender and the Administrative Agent, to
replace such Lender with an assignee (in accordance with and subject to the
restrictions contained in paragraph B above), and such Lender hereby agrees to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in paragraph B above) all its interests, rights and
obligations in respect of its Commitment to such assignee; provided, however,
that (i) no such assignment shall conflict with any Applicable Law and (ii) the
Issuing Banks or such assignee, as the case may be, shall pay to such Lender in
immediately available funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Loans made by such Lender
hereunder and all other amounts accrued for such Lender’s account or owed to it
hereunder.

I. Certain Taxes. Any Other Taxes imposed in respect of an assignment or
participation (other than an assignment pursuant to Section 2.8B) shall be the
responsibility of either the assigning Lender or the assignee in the case of an
assignment or the Lender or the Participant in the case of a participation but,
for the avoidance of doubt, shall not be the responsibility of the Co-Borrowers.

 

10.2 Expenses; Indemnity; Damage Waiver.

A. Costs and Expenses. Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo and each Borrower shall, jointly and
severally, pay (i) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers or any of their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for such Persons, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder; and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Lender or any Issuing Bank, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Bank, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.2A, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

CREDIT AGREEMENT

 

119



--------------------------------------------------------------------------------

B. Indemnification. Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo and each Borrower shall, jointly and
severally, indemnify the Arrangers, the Administrative Agent (and any sub-Agent
thereof), each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee (but limited, in the case of
legal fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel for all Indemnitees taken as a
whole in each relevant jurisdiction, and solely in the case of a conflict of
interest, one additional counsel in each jurisdiction relevant to each group of
affected Indemnitees similarly situated, taken as a whole) incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions, (ii) any Loan, Letter of Credit or use of
the proceeds therefrom by any Loan Party or any of its Subsidiaries, (iii) any
actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by Holdings or any of its Subsidiaries, or any
Environmental Claim or Environmental Liability related in any way to Holdings or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto or whether such claim, litigation, investigation or proceeding is
brought by a third party or by Holdings or any Borrower or any of their
Affiliates; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of any Indemnitee or its Related Parties,
(B) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have arisen from a material breach of the obligations
of such Indemnitee or its Related Parties under the Loan Documents, (C) arise
from disputes solely among the Indemnitees other than claims against an
Indemnitee in its capacity or in fulfilling its role as an Administrative Agent,
Arranger, Issuing Bank or other similar role under this Agreement and other than
claims arising out of any act or omission of the Co-Borrowers or any of their
affiliates or (D) arise from settlement of any claim, litigation, investigation
or proceeding effected without the consent of the Co-Borrowers, which consent
shall not be unreasonably withheld or delayed (provided that such indemnity
shall, as to any Indemnitee, be available in respect of losses, claims, damages,
liabilities or related expenses arising from any such settlement in the event
that (i) the Co-Borrowers were offered the ability to assume the defense of the
claim, litigation, investigation or proceeding that was the subject matter of
such settlement and elected not to so assume or (ii) such settlement is entered
into more than 45 days after receipt by the Co-Borrowers of a request by such
Indemnitee for reimbursement of its legal or other expenses incurred in
connection with such claim, litigation, investigation or proceeding and the
Co-Borrowers not having reimbursed such Indemnitee in accordance with such
request prior to the date of such settlement).

C. Reimbursement by the Lenders. To the extent that Holdings or any Borrower
fails to pay any amount required under Section 10.2A or 10.2B to be paid by it
to the Administrative Agent (or any sub-Agent thereof), any Issuing Bank or any
Related Party of any of the foregoing (and without limiting their obligation to
do so), each Lender severally agrees to pay to the Agent (or any

 

CREDIT AGREEMENT

 

120



--------------------------------------------------------------------------------

such sub-Agent), any Issuing Bank or such Related Party, as the case may be,
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-Agent) or such Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-Agent) or such Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
Section 10.2C are subject to the provisions of Section 10.12.

D. Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party hereto shall assert, and they each hereby waive, any
claim against all other parties hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that nothing contained in this
Section 10.2D shall limit the indemnity and reimbursements obligations set forth
in Section 10.2B hereof. No Indemnitee referred to in Section 10.2B above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, unless such damages are directly caused by the bad faith, gross
negligence or willful misconduct of such Indemnitee as determined by a court of
competent jurisdiction by final and nonappealable judgment.

E. Payments. All amounts due under this Section 10.2 shall be payable promptly
after demand therefor.

10.3 Right of Set-Off.

Without limitation of any other rights of the Administrative Agent, the Lenders
or the Issuing Banks, if an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender, each Issuing Bank and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, upon any Obligation
becoming due and payable hereunder to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by the Administrative Agent, Lender, Issuing Bank or any such Affiliate to or
for the credit or the account of any Loan Party against any and all of such
Obligations, irrespective of whether or not the Administrative Agent, Lender or
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such Obligations are owed to a branch or office of the
Administrative Agent, Lender or Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of the
Administrative Agent, Lender, Issuing Bank and their respective Affiliates under
this Section 10.3 are in addition to other rights and remedies (including other
rights of setoff) which the Administrative Agent, Lender, Issuing Bank or their
respective Affiliates may have. Each Agent, Lender and Issuing Bank agrees
promptly to notify the Borrowers and the Administrative Agent after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

CREDIT AGREEMENT

 

121



--------------------------------------------------------------------------------

10.4 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Pro Rata Share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify each Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, to the
end that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Holdings or any Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or Participant, other than to Holdings, U.S. Holdings,
Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers or
any of their respective Subsidiaries (as to which the provisions of this
paragraph shall apply). Each of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo and the Borrowers consents to the foregoing
and agrees, to the extent it may effectively do so under Applicable Law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each of Holdings and the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Holdings or any Borrower, as the case may be, in the amount
of such participation.

10.5 Amendments and Waivers.

A. Amendment and Waivers. No amendment, modification, termination or waiver of
any provision of this Agreement or of the Notes, or consent to any departure by
any Co-Borrower or any other Loan Party therefrom, shall in any event be
effective without the written concurrence of the Requisite Lenders; provided
that any such amendment, modification, termination, waiver or consent which:
(a) reduces or forgives the principal amount of any of the Loans; (b) reduces
the percentage specified in the definition of the “Requisite Lenders” or
“Requisite Class Lender” (it being understood that, with the consent of the
Requisite Lenders, additional extensions of credit pursuant to this Agreement
may be included in the definition of the “Requisite Lenders” on substantially
the same basis as the Commitments are included on the Restatement Effective
Date); (c) changes in any manner any provision of this Agreement which, by its
terms, expressly requires the approval or concurrence of all the Lenders;
(d) postpones the scheduled final maturity date of any of the Loans;
(e) postpones the date or reduces the amount of any scheduled payment (but not
prepayment) of principal of any of the Loans or of any scheduled reduction or
termination of the Commitments; (f) postpones the date on which any interest or
any fees are payable; (g) decreases the interest rate borne by any of the Loans
(other than any waiver of any increase in the interest rate applicable to any of
the Loans pursuant to Section 2.2E) or the amount of any fees payable hereunder;
it being understood that any amendment to the definition of “Capitalization
Ratio” will not constitute a reduction in the Facility Fee or Applicable Margin
for purpose of this clause (g); (h) increases the maximum duration of Interest
Periods permitted hereunder; (i) [reserved]; (j) releases of all or
substantially all the value of the Guaranty; (k) amends the definition of “Pro
Rata Shares”; or (l) changes in any manner the

 

CREDIT AGREEMENT

 

122



--------------------------------------------------------------------------------

provisions contained in Sections 2.4B, 2.4C(iii), 8.1 or 10.4, or this
Section 10.5 shall be effective only if evidenced by a writing signed by or on
behalf of all the Lenders to whom Obligations are owed or who have Commitments
outstanding being directly affected by such amendment, modification,
termination, waiver or consent (the consent of the Requisite Lenders not being
required for any such change); provided further that any amendment,
modification, termination, waiver or consent which amends or modifies the
definition of “Approved Fund,” “Eligible Assignee,” or “Fund,” or Section 10.1
to the extent further restricting assignments, shall be effective only if
evidenced by a written consent of the Requisite Lenders and the Administrative
Agent. In addition, (i) [reserved], (ii) no amendment, modification, termination
or waiver of any provision of any Note shall be effective without the written
concurrence of the Lender which is the holder of that Note, (iii) no increase in
the Commitments of any Lender over the amount thereof then in effect shall be
effective without the written concurrence of that Lender, it being understood
and agreed that in no event shall waivers or modifications of conditions
precedent, covenants, Defaults, Events of Default or of a mandatory prepayment
or a reduction of any or all of the Commitments be deemed to constitute an
increase of the Commitment of any Lender and that an increase in the available
portion of any Commitment of any Lender shall not be deemed to constitute an
increase in the Commitment of such Lender, (iv) [reserved], (v) no amendment,
modification, termination or waiver of any provision of Section 3, this
Section 10.5 or any other provision of this Agreement relating to the rights or
obligations of an Issuing Bank shall be effective without the written
concurrence of such Issuing Bank, (vi) no amendment, modification, termination
or waiver of any provision of Section 9 or of any other provision of this
Agreement which, by its terms, expressly requires the approval or concurrence of
the Administrative Agent shall be effective without the written concurrence of
the Administrative Agent and (vii) [reserved]. The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of that Lender and no
amendment, modification, termination or waiver which has the effect of changing
any payment, voluntary or mandatory prepayments or Commitment reductions
applicable to any Class (the “Affected Class”) in a manner that
disproportionately disadvantages such Class relative to the other Class shall be
effective without the written concurrence of the Requisite Class Lenders of the
Affected Class (it being understood and agreed that any amendment, modification,
termination or waiver of any such provision which only postpones or reduces any
voluntary or mandatory prepayment or Commitment reduction from those set forth
in Section 2.4 with respect to one Class but not the other Classes shall be
deemed to disproportionately disadvantage such one Class but not to
disproportionately disadvantage such other Classes for purposes of this clause).
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given. No notice to or demand on the
Borrowers in any case shall entitle the Borrowers to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by the Borrowers, on the Borrowers and Holdings.

Notwithstanding anything in this Section 10.5A to the contrary, this Agreement
and the other Loan Documents may be amended (or amended and restated) (i) with
the written approval of the Administrative Agent, Holdings and the lenders of
the additional Commitments incurred pursuant to Section 2.1A(iii) to implement
the additional Commitments incurred pursuant to and in accordance with
Section 2.1A(iii), (ii) with the written approval of the Administrative Agent,
Holdings and the Accepting Lenders to implement any Loan Modification Offer that
becomes effective pursuant to and in accordance with Section 2.9 or (iii) with
the written approval of the Administrative Agent and Holdings to cure any
ambiguity, omission, defect or inconsistency so long as the Lenders shall have
received at least five (5) Business Days prior written notice thereof and the
Administrative Agent

 

CREDIT AGREEMENT

 

123



--------------------------------------------------------------------------------

shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from (x) the Required Lenders stating
that the Required Lenders object to such amendment or (y) if affected by such
amendment, any Issuing Bank stating that it objects to such amendment.

B. Non-Consenting Lenders. Each Lender grants (x) to the Administrative Agent
the right to purchase all (but not less than all) of such Lender’s Commitments
and Loans owing to it and the Notes held by it and all of its rights and
obligations hereunder and under the other Loan Documents, and (y) to the
Borrowers the right to cause an assignment of all (but not less than all) of
such Lender’s Commitments and Loans owing to it, its participations in the Notes
held by it and all of its rights and obligations hereunder and under the other
Loan Documents to Eligible Assignees, which right may be exercised by the
Administrative Agent or the Borrowers, as the case may be, if such Lender (a
“Non-Consenting Lender”) refuses to execute any amendment, waiver or consent
which requires the written consent of Lenders other than Requisite Lenders
(including such Non-Consenting Lender) and to which Requisite Lenders, the
Administrative Agent and the Borrowers have otherwise agreed; provided that
(i) the Administrative Agent shall waive, or the Borrowers or the Eligible
Assignee shall pay, as the case may be, any required assignment fee, and such
Non-Consenting Lender shall receive, in connection with such assignments,
payment equal to the aggregate amount of outstanding Loans owed to such Lender
(together with all accrued and unpaid interest, fees and other amounts (other
than contingent indemnity obligations not then due and payable), including
amounts owed under Section 2.6D, owed to such Lender); and (ii) no such
assignment shall conflict with any Applicable Law. Each Lender agrees that if
the Administrative Agent or the Borrowers, as the case may be, exercise their
option hereunder, they shall promptly execute and deliver all agreements and
documentation necessary to effectuate such assignment as set forth in
Section 10.1. The Administrative Agent shall be entitled (but not obligated) to
execute and deliver such agreement and documentation on behalf of such
Non-Consenting Lender and any such agreement and/or documentation so executed by
the Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.1.

10.6 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another such covenant shall not avoid the occurrence of a
Default or Event of Default if such action is taken or condition exists.

10.7 Notices.

A. Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.7B below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows: (i) if
to any Borrower, Holdings or any Subsidiary of Holdings, to the U.S. Borrower at
4900 N. Scottsdale Road, Suite 2000, Scottsdale, AZ 85251, attention: Darrell C.
Sherman (Facsimile No. 1-866-390-2612; Telephone No. (480) 840-8113); (ii) if to
the Administrative Agent or to Credit Suisse AG at Credit Suisse AG, Eleven
Madison Avenue, New York, NY 10010, attention of Agency Group (Facsimile No.
(212) 322-2291; Telephone No. (919) 994-6001); and (iii) if to a Lender, to it
at its address (or facsimile number) set forth in its Administrative
Questionnaire. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been

 

CREDIT AGREEMENT

 

124



--------------------------------------------------------------------------------

given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices delivered through electronic
communications, to the extent provided in Section 10.7B below, shall be
effective as provided in said Section 10.7B.

B. Electronic Communications. Notices and other communications to the Lenders
and the applicable Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Section 2.1 and Section 3, as the case may be, if such Lender or such Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Section by electronic communication. The
Administrative Agent or each Borrower may, in their discretion, agree to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

C. Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

10.8 Survival of Representations, Warranties and Agreements.

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Holdings and each Borrower set forth in Sections 2.6D, 2.7,
10.2, 10.3 and 10.18 and the agreements of the Lenders set forth in
Sections 9.2, 9.3, 9.4, 10.2C, 10.3, 10.4 and 10.19 shall survive the payment of
the Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn or paid thereunder, and the termination of
this Agreement.

10.9 Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

CREDIT AGREEMENT

 

125



--------------------------------------------------------------------------------

10.10 Marshalling; Payments Set Aside.

Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrowers, any other Loan Party or any other
party or against or in payment of any or all of the Obligations. To the extent
that any Borrower or any other Loan Party makes a payment or payments to the
Administrative Agent or the Lenders (or to the Administrative Agent for the
benefit of the Lenders), or the Administrative Agent or the Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state, provincial or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

10.11 Severability.

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

10.12 Obligations Several; Independent Nature of the Lenders’ Rights.

The obligations of the Lenders and the Issuing Banks hereunder are several and
no Lender or Issuing Bank shall be responsible for the obligations or
Commitments of any other Lender or Issuing Bank hereunder. Nothing contained
herein or in any other Loan Document, and no action taken by the Lenders and the
Issuing Banks pursuant hereto or thereto, shall be deemed to constitute the
Lenders and the Issuing Banks as a partnership, an association, a joint venture
or any other kind of entity. The amounts payable at any time hereunder to each
Lender and each Issuing Bank shall be a separate and independent debt, and each
Lender and each Issuing Bank shall be entitled to protect and enforce its rights
arising out of this Agreement and it shall not be necessary for any other Lender
or other Issuing Bank to be joined as an additional party in any proceeding for
such purpose.

10.13 Maximum Amount.

A. It is the intention of Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo the Borrowers, each Issuing Bank and the
Lenders to conform strictly to the usury and similar laws relating to interest
from time to time in force (including the relevant provisions of the Criminal
Code (Canada)), and all agreements between the Loan Parties and their respective
Subsidiaries and the Lenders and Issuing Bank, whether now existing or hereafter
arising and whether oral or written, are hereby expressly limited so that in no
contingency or event whatsoever, whether by acceleration of maturity hereof or
otherwise, shall the amount paid or agreed to be paid in the aggregate to the
Lenders as interest (whether or not designated as interest, and including any
amount otherwise designated but deemed to constitute interest by a court of
competent

 

CREDIT AGREEMENT

 

126



--------------------------------------------------------------------------------

jurisdiction) hereunder or under the other Loan Documents or in any other
agreement given to secure the Indebtedness or obligations of the Borrowers to
the Lenders, or in any other document evidencing, securing or pertaining to the
Indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision hereof, or any of the
other Loan Documents, at the time performance of such provision shall be due,
shall involve exceeding the Maximum Amount, then, ipso facto, the obligation to
be fulfilled shall be reduced to the Maximum Amount (in the case of any such
reduction for the purpose of complying with the Criminal Code (Canada), first by
reducing the amount or rate of interest and second by reducing any fees,
commissions, costs, expenses, premiums and other amounts which would constitute
“interest” for purposes of section 347 thereof). For the purposes of calculating
the actual amount of interest paid and/or payable hereunder in respect of laws
pertaining to usury or such other laws, all sums paid or agreed to be paid to
the holder hereof for the use, forbearance or detention of the Indebtedness of
the Borrowers evidenced hereby, outstanding from time to time shall, to the
extent permitted by Applicable Law, be amortized, pro-rated, allocated and
spread from the date of disbursement of the proceeds of the Notes until payment
in full of all of such Indebtedness, so that the actual rate of interest on
account of such Indebtedness is uniform through the term hereof. The terms and
provisions of this Section shall control and supersede every other provision of
all agreements between the Borrowers or any endorser of the Notes and the
Lenders and Issuing Bank.

B. If under any circumstances any Lender or Issuing Bank shall ever receive an
amount which would exceed the Maximum Amount, such amount shall be treated as a
voluntary prepayment under Section 2.4A(i) and shall be so applied in accordance
with Section 2.4, hereof or if such excessive interest exceeds the unpaid
balance of the Loans and any other Indebtedness of any Borrower in favor of such
Lender or Issuing Bank, the excess shall be deemed to have been a payment made
by mistake and shall be refunded to the Borrowers.

10.14 Headings.

Section and Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

10.15 Applicable Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.16 Successors and Assigns.

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of the Lenders (it being understood that the Lenders’
rights of assignment are subject to Section 10.1). None of Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo or any
Borrower’s rights or obligations hereunder or any interest therein may be
assigned or delegated by Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo or any Borrower without the prior written
consent of all Lenders.

 

CREDIT AGREEMENT

 

127



--------------------------------------------------------------------------------

10.17 Consent to Jurisdiction and Service of Process.

A. SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT SITTING IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ONLY IN SUCH FEDERAL
COURT (EXCEPT THAT IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDINGS WITH RESPECT TO ANY LOAN PARTY, ACTIONS OR PROCEEDINGS RELATED TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING
SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS). EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR ANY ISSUING
BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST HOLDINGS, CANADA HOLDINGS, U.S.
HOLDINGS, CANADA INTERMEDIATE HOLDINGS, U.S. FINCO, A CO-BORROWER OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION. IT IS UNDERSTOOD BY THE
PARTIES THAT THE FOREGOING SHALL NOT APPLY TO ANY BANKRUPTCY, INSOLVENCY OR
SIMILAR LAW OR ANY PROCEEDING THEREUNDER.

B. WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.17A. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

C. Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.7. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law. Each of Canadian Borrower, Canada
Holdings and Canada Intermediate Holdings irrevocably designates and appoints
U.S. Borrower (in such capacity, the “Process Agent”) as its authorized agent
upon which process may be served. Each of Canadian Borrower, Canada Holdings and
Canada Intermediate Holdings hereby agrees that service of any process by hand
or overnight courier service, mailed by certified or registered mail or sent by
facsimile to the Process Agent shall be effective service of process.

 

CREDIT AGREEMENT

 

128



--------------------------------------------------------------------------------

10.18 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON PARTY HERETO HAS
REPRESENTED TO SUCH PARTY, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.19 Confidentiality.

The Administrative Agent, each Lender and each Issuing Bank agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to it, its Affiliates’ and their respective
partners, directors, officers, employees, advisors, representatives and
numbering, administration and settlement service providers (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential as provided herein), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.19, to (i) any
assignee or pledgee of or Participant in, or any prospective assignee or pledgee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and their respective
obligations, (g) with the consent of the Co-Borrowers (such consent not to be
unreasonably withheld or delayed), (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 10.19 or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than a Loan Party or its
Affiliates or (i) on a confidential basis to any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender. In addition, the
Administrative Agent, the Lenders and the Issuing Banks may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, providers of similar services to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the other Loan Documents. Notwithstanding
anything in this Section 10.19 to the contrary, to the extent the

 

CREDIT AGREEMENT

 

129



--------------------------------------------------------------------------------

Administrative Agent or Lender discloses Information pursuant to any provision
of this Section 10.19, it shall (v) use good faith efforts to do so in such a
manner as would be reasonably likely to maintain the confidentiality thereof,
and (w) in the case of disclosures outside the ordinary course pursuant to
clauses (b) or (c) above (it being understood that disclosures pursuant to
clause (b) above in connection with bank or audit exams are in the ordinary
course), to the extent practicable (following the exercise of commercially
reasonable efforts) and not prohibited by Applicable Law, notify the
Co-Borrowers of such proposed disclosure as far in advance of such disclosure as
practicable and, at the request of the Co-Borrowers and the expense of the
Administrative Agent or such Lender, use commercially reasonable efforts to
ensure that any Information so disclosed is accorded confidential treatment.

For purposes of this Section 10.19, “Information” means all written information
received from Holdings or any of its Subsidiaries or any of their respective
Affiliates relating to Holdings or any of its Subsidiaries or any of their
respective businesses, which to the extent received on or after the Initial
Effective Date, is identified as confidential by the Co-Borrowers or Holdings.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.19 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Loan
Parties and their respective Related Parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and Applicable Law, including
Federal and state securities laws.

All Information, including requests for waivers and amendments, furnished by
Holdings, the Co-Borrowers or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level Information,
which may contain material non-public information about the Loan Parties and
their respective Related Parties or their respective securities. Accordingly,
each Lender represents to Holdings, the Borrowers and the Administrative Agent
that it has identified in its Administrative Questionnaire a credit contact who
may receive Information that may contain material non-public information in
accordance with its compliance procedures and Applicable Law.

10.20 Integration; Effectiveness; Electronic Execution.

A. Integration; Effectiveness. This Agreement and the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the Arrangers constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective as provided in the Amendment
Agreement.

B. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

CREDIT AGREEMENT

 

130



--------------------------------------------------------------------------------

10.21 USA Patriot Act Notification.

The following notification is provided to the Loan Parties pursuant to
Section 326 of the USA PATRIOT Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.

What this means for any Loan Party: When a Loan Party opens an account, if the
Loan Party is an individual, the Administrative Agent, the Issuing Banks and the
Lenders will ask for the Loan Party’s name, residential address, tax
identification number, date of birth, and other information that will allow the
Administrative Agent, the Issuing Banks and the Lenders to identify the Loan
Party, and, if the Loan Party is not an individual, the Administrative Agent,
the Issuing Banks and the Lenders will ask for the Loan Party’s name, tax
identification number, business address, and other information that will allow
the Administrative Agent, the Issuing Banks and the Lenders to identify the Loan
Party. The Administrative Agent, the Issuing Banks and the Lenders may also ask,
if the Loan Party is an individual, to see the Loan Party’s driver’s license or
other identifying documents, and, if the Loan Party is not an individual, to see
the Loan Party’s legal organizational documents or other identifying documents.

The Administrative Agent, the Issuing Banks and the Lenders may also be required
to obtain, verify and record similar information under other applicable
anti-money laundering laws, rules and regulations, including the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada).

10.22 Agency of the U.S. Borrower for each other Loan Party.

Each of Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,
the Canadian Borrower, U.S. FinCo and the other Loan Parties appoints the U.S.
Borrower as its agent for all purposes relevant to this Agreement and the other
Loan Documents, including the giving and receipt of notices and the execution
and delivery of all documents, instruments and certificates contemplated herein
and therein and all modifications hereto and thereto.

10.23 No Fiduciary Duties.

In connection with all aspects of each transaction contemplated hereby,
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo and each of the Borrowers acknowledge and agree that: (a) the extensions
of credit provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment,

 

CREDIT AGREEMENT

 

131



--------------------------------------------------------------------------------

waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers and the
other Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, and
Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings, U.S.
FinCo, the Co-Borrowers and the other Loan Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (b) in connection
with the process leading to such transaction, the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and is not
the financial advisor, agent or fiduciary, for any of Holdings, U.S. Holdings,
Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers, any
other Loan Party or any of their respective Affiliates, stockholders, creditors
or employees or any other person; (c) none of the Administrative Agent, any
Arranger or any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of Holdings, U.S. Holdings, Canada Holdings,
Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers or any other Loan
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent, any Arranger or any Lender has advised or is currently
advising Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate Holdings,
U.S. FinCo, the Co-Borrowers or any other Loan Party or their respective
Affiliates on other matters) and none of the Administrative Agent, any Arranger
or any Lender has any obligation to any of Holdings, U.S. Holdings, Canada
Holdings, Canada Intermediate Holdings, U.S. FinCo, the Co-Borrowers, the other
Loan Parties or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (d) the Administrative Agent, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Holdings, U.S.
Holdings, Canada Holdings, Canada Intermediate Holdings, U.S. FinCo, the
Co-Borrowers and the other Loan Parties and their respective Affiliates, and
none of the Administrative Agent, any Arranger or any Lender has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and Holdings, U.S. Holdings, Canada Holdings, Canada Intermediate
Holdings, U.S. FinCo, the Co-Borrowers and the other Loan Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate. Holdings, U.S. Holdings, Canada Holdings, Canada
Intermediate Holdings, U.S. FinCo, the Co-Borrowers, the other Loan Parties and
their respective Affiliates each hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against the Administrative
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty.

10.24 Judgment Currency.

The obligations of the Borrowers and the other Loan Parties hereunder and under
the other Loan Documents to make payments in Dollars or in Canadian Dollars, as
the case may be (each, an “Obligation Currency”) shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the applicable Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or an Issuing Bank of the full amount of the
Obligation Currency expressed to

 

CREDIT AGREEMENT

 

132



--------------------------------------------------------------------------------

be payable to the Administrative Agent or such Issuing Bank under this Agreement
or the other Loan Documents. If, for the purpose of obtaining or enforcing
judgment against any Borrower or any other Loan Party or in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the applicable Obligation Currency (such currency being hereinafter
referred to as the “Judgment Currency”) an amount due in the applicable
Obligation Currency, the conversion shall be made, as the case may be, at the
Canadian Dollar Equivalent or U.S. Dollar Equivalent determined, in each case,
as of the Business Day immediately preceding the day on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, as a separate
obligation and notwithstanding any judgment, such additional amounts, if any
(but in any event not a lesser amount), as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the applicable
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

For purposes of determining the Canadian Dollar Equivalent or U.S. Dollar
Equivalent or rate of exchange for this Section 10.24, such amounts shall
include any premium and costs payable in connection with the purchase of the
applicable Obligation Currency.

10.25 Additional Borrowing Subsidiaries.

A. Each Co-Borrower may designate any of its wholly-owned Restricted
Subsidiaries organized under the laws of the United States, Canada or any state
or province thereof as a Borrower under the Commitments; provided that the
Administrative Agent shall have received, at least five Business Days prior to
the date on which such Person is proposed to become a Borrower hereunder, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including to the extent applicable, the USA PATRIOT Act and the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada). Upon the receipt
by the Administrative Agent of a Borrowing Subsidiary Agreement in substantially
the form of Exhibit IX annexed hereto executed by such Subsidiary of a
Co-Borrower such Subsidiary shall become a Borrower and a party to this
Agreement. A Person shall cease to be a Borrower hereunder at such time as no
Loans, fees or any other amounts due in connection therewith pursuant to the
terms hereof shall be outstanding by such Person, no Letters of Credit issued
for the account of such Person shall be outstanding and such Person and its
parent Borrower shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination in substantially the form of Exhibit X annexed
hereto.

B. Notwithstanding the foregoing, no Person shall be added as a Borrower
hereunder pursuant to this Section 10.25 unless (i) on the effective date of
such addition, the conditions set forth in Section 4 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the applicable potential Borrower
or Borrowers and (ii) except as otherwise specified in the applicable Borrowing
Subsidiary Agreement, the Administrative Agent shall have received legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and consistent with those delivered on the
Restatement Effective Date.

 

CREDIT AGREEMENT

 

133



--------------------------------------------------------------------------------

10.26 Effect of Certain Inaccuracies.

In the event that any financial statement or officer’s certificate delivered
pursuant to Section 6.1(i) or (ii) and Section 6.1(iii), respectively, is
inaccurate, and such inaccuracy is discovered prior to the earlier of (a) the
first anniversary of the delivery of such financial statement or officer’s
certificate and (b) the date on which all the Commitments hereunder terminate
and, if corrected, would have led to the application of a higher Applicable
Margin or a higher Facility Fee Rate for any period (an “Applicable Period”)
than the Applicable Percentage or Facility Fee Rate applied for such Applicable
Period, then (i) the Borrowers shall promptly deliver to the Administrative
Agent a corrected financial statement and a corrected officer’s certificate for
such Applicable Period, (ii) the Applicable Margin and the Facility Fee Rate
shall be determined based on the corrected officer’s certificate for such
Applicable Period, and (iii) the Borrower shall promptly pay to the
Administrative Agent (for the accounts of the applicable Lenders during the
Applicable Period or their successors and assigns) the accrued additional
interest or additional Facility Fees (or both) owing as a result of such
increased Applicable Margin or Facility Fee Rate for such Applicable Period.
This Section 10.26 shall not limit the rights of the Administrative Agent or the
Lenders with respect to Section 2.2E or Section 8.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

CREDIT AGREEMENT

 

134